

 
 

--------------------------------------------------------------------------------

 

NU SKIN ENTERPRISES, INC.
 
 
 
 
 








$100,000,000
 
 
 
 
MULTI-CURRENCY
 
 
PRIVATE SHELF FACILITY
 
 
 
 
 
 
 
 
 




PRIVATE SHELF AGREEMENT
 
 


October 1, 2009











 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

 
1.
AUTHORIZATION OF ISSUE OF NOTES 
1

 
2.
PURCHASE AND SALE OF NOTES 
2

 
2A
[INTENTIONALLY OMITTED.] 
2

 
 
2B(1).
Facility 
2

 
 
2B(2).  Issuance Period2

 
 
2B(3).Request for Purchase2

 
 
2B(4).Rate Quotes3

 
 
2B(5).Acceptance3

 
 
2B(6).Market Disruption4

 
 
2B(7).Facility Closings4

 
 
2B(8).Fees5

 
3.
CONDITIONS OF CLOSING 
7

 
 
3A.
Certain Documents 
7

 
 
3B.
Opinion of Purchaser’s Special Counsel 
8

 
 
3C.
Representations and Warranties; No Default 
9

 
 
3D.
Purchase Permitted by Applicable Laws 
9

 
 
3E.
Payment of Fees 
9

 
 
3F.
Counterpart Amended and Restated Collateral Agency and Intercreditor Agreement 
9

 
 
3G.
Issuer Subsidiary Counterpart 
9

 
 
3H.
Subsidiary Guaranty; Pledge Agreement 
9

 
4.
[INTENTIONALLY OMITTED.] 
10

 
5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY 
10

 
 
5.1
Organization; Power and Authority 
10

 
 
5.2
Authorization, etc. 
10

 
 
5.3
Disclosure 
10

 
 
5.4
Organization and Ownership of Shares of Subsidiaries; Affiliates 
11

 
 
5.5
Financial Statements. 
11

 
 
5.6
Compliance with Laws, Other Instruments, etc. 
12

 
 
5.7
Governmental Authorizations, etc. 
12

 
 
 
 
 
i
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
5.8
Litigation; Observance of Agreements, Statutes and Orders. 
12

 
 
5.9
Taxes 
13

 
 
5.10
Title to Property; Leases 
13

 
 
5.11
Licenses, Permits, etc. 
13

 
 
5.12
Compliance with ERISA 
14

 
 
5.13
Private Offering by the Company 
14

 
 
5.14
Use of Proceeds; Margin Regulations 
15

 
 
5.15
Existing Indebtedness and Liens 
15

 
 
5.16
Foreign Assets Control Regulations, etc. 
15

 
 
5.17
Status under Certain Statutes 
16

 
 
5.18
Environmental Matters 
16

 
 
5.19
Hostile Tender Offers 
16

 
6.
REPRESENTATIONS OF THE PURCHASERS 
16

 
 
6.1
Purchase for Investment 
16

 
 
6.2
Source of Funds 
17

 
7.
INFORMATION AS TO COMPANY 
18

 
 
7.1
Financial and Business Information 
18

 
 
7.2
Officer’s Certificate 
21

 
 
7.3
Inspection 
21

 
8.
PREPAYMENT OF THE NOTES 
22

 
 
8.1
Required Prepayments 
22

 
 
8.2
Optional Prepayments with Make-Whole Amount 
22

 
 
8.3
Allocation of Partial Prepayments 
23

 
 
8.4
Maturity; Surrender, etc. 
23

 
 
8.5
Purchase of Notes 
23

 
 
8.6
Make-Whole Amount 
23

 
9.
AFFIRMATIVE COVENANTS 
27

 
 
9.1
Compliance with Law 
27

 
 
9.2
Insurance 
27

 
 
9.3
Maintenance of Properties 
27

 
 
 
 
ii
 

--------------------------------------------------------------------------------

 
 
 
 
 
9.4
Payment of Taxes and Claims 
27

 
 
9.5
Corporate Existence, etc 
28

 
 
9.6
Security; Execution of Pledge Agreement and Subsidiary Guaranty 
28

 
 
9.7
Maintenance of Ownership 
30

 
 
9.8
[Intentionally Omitted.] 
30

 
 
9.9
Payment of Notes and Maintenance of Office 
30

 
10.
NEGATIVE COVENANTS 
30

 
 
10.1
Transactions with Affiliates 
30

 
 
10.2
Merger, Consolidation, Sale of Assets, etc. 
30

 
 
10.3
Liens 
33

 
 
10.4
Minimum Consolidated Net Worth 
35

 
 
10.5
Limitation on Indebtedness 
35

 
 
10.6
Minimum Fixed Charges Coverage 
35

 
 
10.7
Nature of the Business 
36

 
 
10.8
Designation of Restricted and Unrestricted Subsidiaries 
36

 
 
10.9
Limitation on Swap Agreements 
36

 
 
10.10
Limitation on Restricted Payments 
36

 
 
10.11
Minimum Cash 
36

 
11.
EVENTS OF DEFAULT 
37

 
12.
REMEDIES ON DEFAULT, ETC 
39

 
 
12.1
Acceleration 
39

 
 
12.2
Other Remedies 
40

 
 
12.3
Rescission 
40

 
 
12.4
No Waivers or Election of Remedies, Expenses, etc. 
41

 
13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES 
41

 
 
13.1
Registration of Notes 
41

 
 
13.2
Transfer and Exchange of Notes 
41

 
 
13.3
Replacement of Notes 
42

 
14.
PAYMENTS ON NOTES 
42

 
 
14.1
Place of Payment 
42

 
 
 
iii
 

--------------------------------------------------------------------------------

 
 
 
 
 
14.2
Home Office Payment 
43

 
 
14.3
Currency of Payments 
43

 
 
14.4
Payments Free and Clear of Taxes 
44

 
15.
EXPENSES, ETC. 
45

 
 
15.1
Transaction Expenses 
45

 
 
15.2
Survival 
45

 
16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT 
45

 
17.
AMENDMENT AND WAIVER 
46

 
 
17.1
Requirements 
46

 
 
17.2
Notes held by Company, etc. 
47

 
18.
NOTICES 
47

 
19.
REPRODUCTION OF DOCUMENTS 
48

 
20.
CONFIDENTIAL INFORMATION 
48

 
21.
GUARANTEED OBLIGATIONS 
49

 
 
21.1
Guaranteed Obligations 
49

 
 
21.2
Payments and Performance 
50

 
 
21.3
Releases 
50

 
 
21.4
Waivers 
51

 
 
21.5
Marshaling 
52

 
 
21.6
Immediate Liability 
53

 
 
21.7
Primary Obligations. 
53

 
 
21.8
No Reduction or Defense 
53

 
 
21.9
Subordination 
54

 
 
21.10
No Election 
55

 
 
21.11
Severability 
55

 
 
21.12
Appropriations 
55

 
 
21.13
Other Enforcement Rights 
55

 
 
21.14
Invalid Payments 
56

 
 
21.15
No Waivers or Election of Remedies; Expenses; etc 
56

 
 
 
 
iv
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
21.16
Restoration of Rights and Remedies 
56

 
 
21.17
No Setoff or Counterclaim 
56

 
 
21.18
Further Assurances 
56

 
 
21.19
Survival 
57

 
22.
JUDICIAL PROCEEDINGS 
57

 
 
22.1
Consent to Jurisdiction 
57

 
 
22.2
Service of Process 
57

 
 
22.3
No Limitation on Service or Suit 
57

 
23.
MISCELLANEOUS 
58

 
 
23.1
Successors and Assigns 
58

 
 
23.2
Accounting Principles 
58

 
 
23.3
Payments Due on Non-Business Days 
58

 
 
23.4
Severability 
58

 
 
23.5
Construction 
58

 
 
23.6
Counterparts 
58

 
 
23.7
Governing Law 
59

 
 
23.8
Transaction References 
59

 
 
23.9
Binding Agreement 
59

 


SCHEDULES


Schedule A                           –   Defined Terms
Schedule B           –   Unrestricted Subsidiaries
Schedule 10.3                –   Liens


EXHIBITS


Exhibit A                     –   Form of Note
Exhibit B                      –   Form of Request for Purchase
Exhibit C                      –   Form of Confirmation of Acceptance
Exhibit D                      –   Form of Opinion
Exhibit E                       –   Form of Subsidiary Guaranty
Exhibit F                       –   Form of Amended and Restated Subordination
Agreement

  v
 

--------------------------------------------------------------------------------

 


 
 
 
NU SKIN ENTERPRISES, INC.
One Nu Skin Plaza
75 West Center Street
Provo, Utah 84601




October 1, 2009


Prudential Investment Management, Inc. (“Prudential”)
Each Prudential Affiliate (as hereinafter
defined) which becomes bound by certain
provisions of this Agreement as hereinafter
provided (together with Prudential,
the “Purchasers”)


c/o Prudential Capital Group
Four Embarcadero Center
Suite 2700
San Francisco, California  94111


Ladies and Gentlemen:


The undersigned, Nu Skin Enterprises, Inc., a Delaware corporation (the
“Company”), and each Issuer Subsidiary which from time to time may execute a
Confirmation of Acceptance or issue Notes hereunder, hereby agree with the
Purchasers as follows:
 
1. AUTHORIZATION OF ISSUE OF NOTES.
 
The Company (or in the case of an Issuer Subsidiary, such Issuer
Subsidiary)  may authorize the issue of its senior promissory notes (the
“Notes”) in the aggregate principal amount of $100,000,000 (including the
equivalent in the Available Currencies), to be dated the date of issue thereof,
to mature, in the case of each Note so issued, no more than ten years after the
date of original issuance thereof, to have an average life of not more than
seven years, to bear interest on the unpaid balance thereof from the date
thereof at the rate per annum, and to have such other particular terms, as shall
be set forth, in the case of each Note so issued, in the Confirmation of
Acceptance with respect to such Note delivered pursuant to Section 2B(5), and to
be substantially in the form of Exhibit A attached hereto.  The terms “Note” and
“Notes” as used herein shall include each Note delivered pursuant to any
provision of this Agreement and each Note delivered in substitution or exchange
for any such Note pursuant to any such provision.  Notes which have (i) the same
final maturity, (ii) the same scheduled principal prepayment dates, (iii) the
same principal prepayment amounts (as a percentage of the original principal
amount of each Note), (iv) the same interest rate, (v) the same interest payment
periods, (vi) the same currency specification, (vii) the same issuer, and (viii)
the same date of issuance (which, in the case of a Note issued in exchange for
another Note, shall be deemed for these purposes the date on which such Note’s
ultimate predecessor Note was issued), are herein called a “Series” of
Notes.  The Notes shall at all times be guaranteed by all current and future
Material Domestic Subsidiaries of the Company (the “Subsidiary Guarantors”)
pursuant to the Subsidiary Guaranty, and shall at all times be secured by a
pledge of the Pledged Securities of each Material Foreign Subsidiary pursuant to
the Pledge Agreement.  Certain capitalized terms used in this Agreement are
defined in Schedule A; references to a “Schedule” or an “Exhibit” are, unless
otherwise specified, to a Schedule or an Exhibit attached to this Agreement.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
2. PURCHASE AND SALE OF NOTES.
 
2A            [Intentionally Omitted.]
 
2B(1). Facility.  Prudential is willing to consider, in its sole discretion and
within limits which may be authorized for purchase by Prudential and Prudential
Affiliates from time to time, the purchase of Notes pursuant to this
Agreement.  The willingness of Prudential to consider such purchase of Notes is
herein called the “Facility.”  At any time, the aggregate principal amount of
Notes stated in Section 1, minus the aggregate principal amount of Notes
purchased and sold pursuant to this Agreement prior to such time, minus the
aggregate principal amount of Accepted Notes (as hereinafter defined) which have
not yet been purchased and sold hereunder prior to such time, is herein called
the “Available Facility Amount” at such time.  For purposes of the preceding
sentence, all aggregate principal amounts of Notes and Accepted Notes shall be
calculated in Dollars with the aggregate amount of any Notes denominated or
Accepted Notes to be denominated in any Available Currency other than Dollars
being converted to Dollars at the rate of exchange used by Prudential to
calculate the Dollar equivalent at the time of the applicable Acceptance under
Section 2B(5).  NOTWITHSTANDING THE WILLINGNESS OF PRUDENTIAL TO CONSIDER
PURCHASES OF NOTES, THIS AGREEMENT IS ENTERED INTO ON THE EXPRESS UNDERSTANDING
THAT NEITHER PRUDENTIAL NOR ANY PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE
OR ACCEPT OFFERS TO PURCHASE NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS
WITH RESPECT TO SPECIFIC PURCHASES OF NOTES, AND THE FACILITY SHALL IN NO WAY BE
CONSTRUED AS A COMMITMENT BY PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.
 
2B(2). Issuance Period.  Notes may be issued and sold pursuant to this Agreement
until the earlier of (i) the third anniversary of the date of this Agreement (or
if such anniversary is not a New York Business Day, the New York Business Day
next preceding such anniversary) and (ii) the thirtieth day after Prudential
shall have given to the Company, or the Company shall have given to Prudential,
written notice stating that it elects to terminate the issuance and sale of
Notes pursuant to this Agreement (or if such thirtieth (30) day is not a New
York Business Day, the New York Business Day next preceding such thirtieth (30)
day).  The period during which Notes may be issued and sold pursuant to this
Agreement is herein called the “Issuance Period.”
 
2B(3). Request for Purchase.  The Company may from time to time during the
Issuance Period make requests for purchases of Notes (each such request being
herein called a “Request for Purchase”).  Each Request for Purchase shall be
made to Prudential by telefacsimile or overnight delivery service to the
applicable address set forth in the Information Schedule, and shall (i) specify
the currency (which shall be an Available Currency) of the Notes covered
thereby, (ii) specify the aggregate principal amount of Notes covered thereby,
which, in the case of the initial draw, shall not be less than $10,000,000 (or
its equivalent in another Available Currency) or which, in the case of any
subsequent draw, shall not be less than $5,000,000 (or its equivalent in another
Available Currency), and not be greater than the Available Facility Amount at
the time such Request for Purchase is made, (iii) specify the principal amounts,
final maturities, principal prepayment dates and amounts and interest payment
periods (quarterly or semi-annually in arrears) of the Notes covered thereby,
(iv) specify the use of proceeds of such Notes, (v) specify the proposed day for
the closing of the purchase and sale of such Notes, which shall be a Business
Day during the Issuance Period not less than 6 Business Days (or, if the issuer
of such notes will be an Issuer Subsidiary organized in a jurisdiction outside
of the United States, not less than 15 Business Days) and not more than 42 days
after the making of such Request for Purchase, (vi) specify the number of the
account and the name and address of the depository institution to which the
purchase prices of such Notes are to be transferred on the Closing Day for such
purchase and sale, (vii) certify that the representations and warranties
contained in Section 5 are true on and as of the date of such Request for
Purchase and that there exists on the date of such Request for Purchase no Event
of Default or Default, (viii) specify the issuer of the Notes (which shall be
the Company or an Issuer Subsidiary), and (ix) be substantially in the form of
Exhibit B attached hereto.  Each Request for Purchase shall be deemed made when
received by Prudential.
 
 
 
2

--------------------------------------------------------------------------------

 
 
2B(4). Rate Quotes.  Not later than two (2) Business Days after the Company
shall have given Prudential a Request for Purchase pursuant to Section 2B(3),
Prudential may, but shall be under no obligation to, provide to the Company by
telephone or telefacsimile, in each case between 9:30 a.m. and 1:30 p.m. New
York City local time (or such later time as Prudential may elect) interest rate
quotes for the several currencies, principal amounts, maturities, principal
prepayment schedules, and interest payment periods of Notes specified in such
Request for Purchase (each such interest rate quote provided in response to a
Request for Purchase herein called a “Quotation”).  Each Quotation shall
represent the interest rate per annum payable on the outstanding principal
balance of such Notes at which Prudential or a Prudential Affiliate would be
willing to purchase such Notes at 100% of the principal amount thereof.
 
2B(5). Acceptance.  Within the Acceptance Window, an Authorized Officer of the
Company may, subject to Section 2B(6), elect to accept a Quotation as to the
aggregate principal amount of the Notes specified in the related Request for
Purchase (each such Note being herein called an “Accepted Note” and such
acceptance being herein called an “Acceptance”).  The day the Company notifies
an Acceptance with respect to any Accepted Notes is herein called the
“Acceptance Day” for such Accepted Notes.  Any Quotation as to which Prudential
does not receive an Acceptance within the Acceptance Window shall expire, and no
purchase or sale of Notes hereunder shall be made based on any such expired
Quotation.  Subject to Section 2B(6) and the other terms and conditions hereof,
the Company agrees to sell (or to cause the applicable Issuer Subsidiary to
sell) to Prudential or one or more Prudential Affiliates, and Prudential agrees
to purchase, or to cause the purchase by one or more Prudential Affiliates of,
the Accepted Notes at 100% of the principal amount of such Notes, which purchase
price shall be paid in the currency in which such Notes are to be
denominated.  As soon as practicable following the Acceptance Day, the Company,
the Issuer Subsidiary (if applicable), Prudential and each Prudential Affiliate
which is to purchase any such Accepted Notes will execute a confirmation of such
Acceptance substantially in the form of Exhibit C attached hereto (herein called
a “Confirmation of Acceptance”).  If the Company and the Issuer Subsidiary (if
applicable) should fail to execute and return to Prudential within three
Business Days following receipt thereof a Confirmation of Acceptance with
respect to any Accepted Notes, Prudential may at its election at any time prior
to its receipt thereof cancel the closing with respect to such Accepted Notes by
so notifying the Company in writing.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
2B(6). Market Disruption.  Notwithstanding the provisions of Section 2B(5), any
Quotation provided pursuant to Section 2B(4) shall expire if prior to the time
an Acceptance with respect to such Quotation shall have been notified to
Prudential in accordance with Section 2B(5):  (i) in the case of any Notes, the
domestic market for U.S. Treasury securities or derivatives shall have closed or
there shall have occurred a general suspension, material limitation, or
significant disruption of trading in securities generally on the New York Stock
Exchange or in the domestic market for U.S. Treasury securities or derivatives,
or (ii) in the case of Notes to be denominated in a currency other than Dollars,
the markets for the relevant government securities (which in the case of the
Euro, shall be the German Bund) or the spot and forward currency market, the
financial futures market or the interest rate swap market shall have closed or
there shall have occurred a general suspension, material limitation, or
significant disruption of trading.  No purchase or sale of Notes hereunder shall
be made based on such expired Quotation.  If the Company thereafter notifies
Prudential of the Acceptance of any such Quotation, such Acceptance shall be
ineffective for all purposes of this Agreement, and Prudential shall promptly
notify the Company that the provisions of this Section 2B(6) are applicable with
respect to such Acceptance.
 
2B(7). Facility Closings.  Not later than 2:00 p.m. (New York City local time)
on the Document Delivery Date for any Accepted Notes, the Company will deliver
to each Purchaser listed in the Confirmation of Acceptance relating thereto at
the offices of Prudential Capital Group (as set forth in this Agreement or such
alternative address as is provided to the Company pursuant to Section 18(a)),
the Accepted Notes to be purchased by such Purchaser in the form of one or more
Notes in authorized denominations as such Purchaser may request for each Series
of Accepted Notes to be purchased on the Closing Day, dated the Closing Day and
registered in such Purchaser’s name (or in the name of its nominee), against
payment on the Closing Day of the purchase price thereof by transfer of
immediately available funds for credit to the Company’s account specified in the
Request for Purchase of such Notes.  If the Company fails to timely tender to
any Purchaser the Accepted Notes to be purchased by such Purchaser on the
applicable Document Delivery Date, or any of the conditions specified in Section
3 shall not have been fulfilled by the time required on the applicable Document
Delivery Date, the Company shall, prior to 2:30 p.m., New York City local time,
on the applicable Document Delivery Date notify Prudential (which notification
shall be deemed received by each Purchaser) in writing whether (i) such closing
is to be rescheduled (such rescheduled date to be a Business Day during the
Issuance Period not less than one (1) day and not more than ten (10) days after
such scheduled Closing Day (the “Rescheduled Closing Day”)) and certify to
Prudential (which certification shall be for the benefit of each Purchaser) that
the Company reasonably believes that it will be able to comply with the
conditions set forth in Section 3 on the Document Delivery Date applicable to
such Rescheduled Closing Day and that the Company will pay the Delayed Delivery
Fee in accordance with Section 2B(8)(iii) or (ii) such closing is to be
canceled.  In the event that the Company shall fail to give such notice referred
to in the second preceding sentence, Prudential (on behalf of each Purchaser)
may at its election, at any time after 2:30 p.m., New York City local time, on
such Document Delivery Date, notify the Company in writing that such closing is
to be canceled.  Notwithstanding anything to the contrary appearing in this
Agreement, the Company may not elect to reschedule a closing with respect to any
given Accepted Notes on more than one occasion, unless Prudential shall have
otherwise consented in writing.
 
 
 
 
 
4
 

--------------------------------------------------------------------------------

 
 
 
2B(8). Fees.
 
2B(8)(i)                      Structuring Fee.  In consideration for the time,
effort and expense involved in the structuring of this transaction and the
preparation, negotiation and execution of this Agreement, at the time of the
execution and delivery of this Agreement by the Company and Prudential, the
Company will pay to Prudential in immediately available funds a fee (herein
called the “Structuring Fee”) in the amount of $35,000.
 
2B(8)(ii).                      Issuance Fee.  The Company will pay to each
Purchaser in immediately available funds a fee (herein called the “Issuance
Fee”) on each Closing Day in an amount equal to 0.10% of the Dollar equivalent
of the aggregate principal amount of Notes to be sold to such Purchaser on such
Closing Day (calculated for Notes which are to be denominated in an Available
Currency other than Dollars using the rate of exchange used by Prudential to
calculate the Dollar equivalent at the time of the applicable Acceptance under
Section 2B(5)).  Such fee shall be payable in Dollars.
 
2B(8)(iii).                      Delayed Delivery Fee.  If the closing of the
purchase and sale of any Accepted Note is delayed for any reason beyond the
original Closing Day for such Accepted Note, the Company shall pay the Purchaser
which shall have agreed to purchase such Accepted Note, on the Cancellation Date
or Document Delivery Date applicable to the actual Closing Day of such purchase
and sale, an amount (the “Delayed Delivery Fee”) equal to
 
(a)             in the case of an Accepted Note denominated in Dollars, the
product of (1) the amount determined by Prudential to be the amount by which the
bond equivalent yield per annum of such Accepted Note exceeds the investment
rate per annum on an alternative Dollar investment of the highest quality
selected by Prudential and having a maturity date or dates the same as, or
closest to, the Rescheduled Closing Day from time to time fixed for the delayed
delivery of such Accepted Note, (2) the principal amount of such Accepted Note,
and (3) a fraction the numerator of which is equal to the number of actual days
elapsed from and including the original Closing Day for such Accepted Note to
but excluding the date of such payment, and the denominator of which is 360; and
 
(b)             in the case of an Accepted Note denominated in a currency other
than Dollars, the sum of (1) the product of (x) the amount by which the bond
equivalent yield per annum of such Accepted Note exceeds the arithmetic average
of the Overnight Interest Rates on each day from and including the original
Closing Day for such Accepted Note, (y) the principal amount of such Accepted
Note, and (z) a fraction the numerator of which is equal to the number of actual
days elapsed from and including the original Closing Day for such Accepted Note
to but excluding the date of such payment, and the denominator of which is 360
and (2) the costs and expenses (if any) incurred by such Purchaser or its
affiliates with respect to any interest rate, currency exchange or similar
agreement entered into by the Purchaser or any such affiliate in connection with
the delayed closing of such Accepted Notes.
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
In no case shall the Delayed Delivery Fee be less than zero.  The Delayed
Delivery Fee shall be paid in the currency in which the Accepted Notes are
denominated.  Nothing contained herein shall obligate any Purchaser to purchase
any Accepted Note on any day other than the Closing Day for such Accepted Note,
as the same may be rescheduled from time to time in compliance with
Section  2B(7).   Notwithstanding the foregoing, no Delayed Delivery Fee shall
be due to any Purchaser which shall have failed to purchase an Accepted Note
when each of the conditions precedent in Section 3 (other than the condition set
forth in Section 3B) has been timely satisfied on the applicable Document
Delivery Date.
 
2B(8)(iv).                      Cancellation Fee.  If (a) the Company at any
time notifies Prudential in writing that the Company is canceling the closing of
the purchase and sale of any Accepted Note, or (b) if Prudential notifies the
Company in writing under the circumstances set forth in the penultimate sentence
of Section 2B(7) that the closing of the purchase and sale of such Accepted Note
is to be canceled, or (c) if the closing of the purchase and sale of such
Accepted Note is not consummated on or prior to the last day of the Issuance
Period (the date of any such notification, or the last day of the Issuance
Period, as the case may be, being herein called the “Cancellation Date”), the
Company shall pay the Purchaser which shall have agreed to purchase such
Accepted Note in immediately available funds on the Cancellation Date an amount
(the “Cancellation Fee”) equal to
 
(a)             in the case of an Accepted Note denominated in Dollars, the
product of (1) the principal amount of such Accepted Note and (2) the quotient
(expressed in decimals) obtained by dividing (y) the excess of the ask price (as
determined by Prudential) of the Hedge Treasury Note(s) on the Cancellation Date
over the bid price (as determined by Prudential) of the Hedge Treasury Note(s)
on the Acceptance Day for such Accepted Note by (z) such bid price, with the
foregoing bid and ask prices as reported on TradeWeb, or if such information
ceases to be available on TradeWeb, any publicly available source of such market
data selected by Prudential, and rounded to the second decimal place; and
 
(b)             in the case of an Accepted Note denominated in a currency other
than Dollars, the sum of (1) the amount described in clause (a) above
(calculated with respect to the Dollar principal amount and interest rate
utilized by Prudential in providing the Quotation pursuant to Section 2B(4)
relevant to such Accepted Note) and (2) aggregate of all unwinding costs
incurred by such Purchaser or its Affiliates on positions executed by or on
behalf of such Purchaser or such Affiliates in connection with the proposed
lending in such currency and fixing the coupon in such currency, provided,
however, that any gain realized upon the unwinding of any such positions
described in this clause (2) shall be offset against any such unwinding costs
described in this clause (2).  Such positions include (without limitation)
currency and interest rate swaps, futures and forwards, government bond hedges
and currency exchange contracts, all of which may be subject to substantial
price volatility.  Such costs may also include (without limitation) losses
incurred by such Purchaser or its affiliates as a result of fluctuations in
exchange rates.  All unwinding costs incurred by such Purchaser shall be
determined by Prudential or its affiliate in accordance with generally accepted
financial practice.  It is acknowledged that a Purchaser of a Note which is to
be denominated in a currency other than Dollars may, for the purpose of
achieving short form hedge accounting treatment under Financial Accounting
Standard 133, elect to enter into replacement positions (including replacement
currency and interest rate swaps) between the Acceptance Day and Closing Day for
such Note, and that any calculation of a Cancellation Fee under Section
2B8(iv)(b) shall take into account all gains and losses realized in connection
with the unwinding of both the original positions and such replacement
positions.
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
In no case shall the Cancellation Fee be less than zero.  Notwithstanding the
foregoing, no Cancellation Fee shall be due to any Purchaser which shall have
failed to purchase an Accepted Note when each of the conditions precedent in
Section 3 (other than the condition set forth in Section 3B) has been timely
satisfied on the applicable Document Delivery Date.
 
3. CONDITIONS OF CLOSING.
 
On or before the date on which this Agreement is executed and delivered, (i) the
Company shall pay to Prudential the Structuring Fee referenced in Section
2B(8)(i), (ii) the Company’s bank agreement, as amended, shall have been
delivered to Prudential and shall be in form and content satisfactory to
Prudential, (iii) the Subsidiary Guaranty shall have been duly executed and
delivered by each Subsidiary Guarantor and shall be in full force and effect and
Prudential shall have received a copy thereof, and (iv) the Amended and Restated
Subordination Agreement shall have been duly executed and delivered by the
Company and each Subordinated Creditor named therein and shall be in full force
and effect and Prudential shall have received a copy thereof.  The obligation of
any Purchaser to purchase and pay for any Notes is subject to the satisfaction,
on or before the applicable Document Delivery Date for such Notes, of the
foregoing conditions and the following additional conditions:
 
3A. Certain Documents.  Such Purchaser shall have received the following, each
dated the date of the applicable Closing Day (except as otherwise noted below):
 
(i)           The Note(s) to be purchased by such Purchaser.
 
(ii)           Certified copies of the resolutions of (a) the Board of Directors
of the Company authorizing the execution and delivery of this Agreement
(including the provision of the Parent Guaranty), the Collateral Documents and
the issuance of the Notes, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement, the Collateral Documents and the Notes, (b) the Board of Directors
(or comparable governing body)  of each of the Subsidiary Guarantors authorizing
the execution and delivery of the Collateral Documents and (c), if applicable,
certified copies of resolutions of the Board of Directors (or comparable
governing body) of the Issuer Subsidiary authorizing execution and delivery of
the Notes and of a Confirmation of Acceptance with respect to this Agreement and
the Notes.
 
(iii)           Certificates of the Secretary or Assistant Secretary and one
other officer of each of the Company, the Subsidiary Guarantors, and, if
applicable, the Issuer Subsidiary certifying the names and true signatures of
the officers of the Company, the Subsidiary Guarantors and, if applicable, the
Issuer Subsidiary authorized to sign this Agreement, the Collateral Documents,
the applicable Confirmation of Acceptance and the Notes (as applicable) and the
other documents to be delivered hereunder or thereunder.
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
(iv)           Certified copies of the Company’s, each Subsidiary Guarantor’s,
and, if applicable, the Issuer Subsidiary’s Certificate of Incorporation and
By-laws (or comparable governing documents).
 
(v)           A favorable opinion of  the General Counsel of the Company, the
Subsidiary Guarantors and, if applicable, the Issuer Subsidiary (or such other
counsel designated by the Company and acceptable to the Purchaser(s)) and
substantially in the form of Exhibit D attached hereto, and as to such other
matters as such Purchaser may reasonably request and (b) if Notes are to be
issued by an Issuer Subsidiary which is not organized or incorporated under
United States law, a favorable opinion of special counsel to such Issuer
Subsidiary, which special counsel shall be satisfactory to the Purchasers and
admitted to practice in the jurisdiction in which such Issuer Subsidiary is
incorporated or organized, addressing such matters as the Purchasers may
require.   The Company and, if applicable, the Issuer Subsidiary hereby direct
each such counsel to deliver such opinion, agree that the issuance and sale of
any Notes will constitute a reconfirmation of such authorization, and understand
and agree that each Purchaser receiving each such opinion(s) will and is hereby
authorized to rely on such opinion(s).
 
(vi)           A good standing (or equivalent) certificate for each of the
Company, the Subsidiary Guarantors and, if applicable, the Issuer Subsidiary
from the secretary of state (or equivalent official) of its jurisdiction of
organization dated as of a recent date and such other evidence of the status of
the Company, the Subsidiary Guarantors, and, if applicable, the Issuer
Subsidiary as such Purchaser may reasonably request.
 
(vii)           Additional documents or certificates with respect to legal
matters or corporate or other proceedings related to the transactions
contemplated hereby as may be reasonably requested by such Purchaser.
 
For Closing Days subsequent to the Closing Day on which Notes are first issued,
the requirements of clauses (ii), (iii) and (iv) above may, to the extent
appropriate, be satisfied by delivery of “bring-down” certifications from the
applicable officers.
 
3B. Opinion of Purchaser’s Special Counsel.  If Notes are to be issued by an
Issuer Subsidiary which is not organized or incorporated under United States
law, such Purchaser shall have received from its special U.S. counsel and
special foreign counsel, favorable opinions satisfactory to such Purchaser as to
such matters incident to the matters herein contemplated as it may reasonably
request.
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
3C. Representations and Warranties; No Default.  The representations and
warranties contained in Section 5 shall be true on and as of such Closing Day;
there shall exist on such Closing Day no Event of Default or Default; and the
Company shall have delivered to such Purchaser an Officer’s Certificate, dated
such Closing Day, to both such effects.
 
3D. Purchase Permitted by Applicable Laws.  On such Closing Day each Purchaser’s
purchase of Notes shall (i) be permitted by the laws and regulations of each
jurisdiction to which such Purchaser is subject, without recourse to provisions
(such as Section 1405(a)(8) of the New York Insurance Law) permitting limited
investments by insurance companies without restriction as to the character of
the particular investment, (ii) not violate any applicable law or regulation
(including, without limitation, Regulation T, U or X of the Board of Governors
of the Federal Reserve System) and (iii) not subject such Purchaser to any tax,
penalty or liability on the date thereof.  If requested by a Purchaser, it shall
have received an Officer’s Certificate certifying as to such matters of fact as
it may reasonably specify to enable it to determine whether such purchase is so
permitted.
 
3E. Payment of Fees.  The Company shall have paid to Prudential any fees due it
pursuant to or in connection with this Agreement, including any remaining
balance of the Structuring Fee due pursuant to Section 2B8(i), any Issuance Fee
due pursuant to Section 2B(8)(ii), and any Delayed Delivery Fee due pursuant to
Section 2B(8)(iii).
 
3F.       Amended and Restated Collateral Agency and Intercreditor
Agreement.  (i) The Purchasers, if not then a party to the Amended and Restated
Collateral Agency and Intercreditor Agreement, shall have duly executed and
delivered the Counterpart Amended and Restated Collateral Agency and
Intercreditor Agreement to the Collateral Agent and such Counterpart shall be in
full force and effect.
 
(ii) If the Notes are to be issued by a foreign Issuer Subsidiary, (a) the
sharing provisions in the Amended and Restated Collateral Agency and
Intercreditor Agreement shall have been modified to Prudential’s satisfaction to
reflect the fact that not all lenders party thereto have a claim against such
foreign Issuer Subsidiary and (b) the consent contemplated by section 10(g) of
the Amended and Restated Collateral Agency and Intercreditor Agreement shall
have been received by, and be in form and content satisfactory to, Prudential.
 
3G.            Issuer Subsidiary Counterpart; Bank Consent.  The applicable
Issuer Subsidiary, if not then a party to the Amended and Restated Collateral
Agency and Intercreditor Agreement, shall have duly executed and delivered the
Issuer Subsidiary Counterpart to the Collateral Agent and Prudential and such
Counterpart shall be in full force and effect, and any consent required by
Section 10g of the Amended and Restated Collateral Agency and Intercreditor
Agreement shall have been received by the Purchasers and be in form and content
satisfactory to them.
 
3H. Subsidiary Guaranty; Pledge Agreement.  Any Issuer Subsidiary, (i) which is
a Domestic Subsidiary and not then a party to the Subsidiary Guaranty, shall
have duly executed and delivered the Subsidiary Guaranty to the holders of the
Notes and such Issuer Subsidiary shall have duly executed and delivered a
substantially similar guaranty to, and for the benefit of. each Senior Secured
Creditor party to the Amended and Restated Collateral Agency and Intercreditor
Agreement, and such guaranties, shall be in full force and effect and (ii) which
is a Foreign Subsidiary whose equity securities are not then Pledged Securities,
shall have caused such equity securities to become Pledged Securities, in each
case as contemplated by Section 9.6.
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
4. [Intentionally Omitted.]
 
5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company represents and warrants to each Purchaser that:
 
5.1 Organization; Power and Authority.
 
The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The Company has the corporate power and authority to own or
hold under lease the properties it purports to own or hold under lease, to
transact the business it transacts and proposes to transact, to execute and
deliver this Agreement, the Collateral Documents to which it is a party and the
Notes, and to perform the provisions hereof and thereof.
 
5.2 Authorization, etc.
 
This Agreement, the Notes and the Collateral Documents to which the Company or
any Issuer Subsidiary is a party have been duly authorized by all necessary
corporate (or other applicable) action on the part of the Company and such
Issuer Subsidiary, and this Agreement and each of the Collateral Documents to
which it is a party constitutes, and upon execution and delivery thereof each
Note will constitute, a legal, valid and binding obligation of the Company and
such Issuer Subsidiary enforceable against the Company and such Issuer
Subsidiary in accordance with its terms, except as such enforceability may be
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally, and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
5.3 Disclosure.
 
Neither this Agreement nor any other document, certificate or statement
furnished to any Purchaser by or on behalf of the Company or any Issuer
Subsidiary in connection herewith contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein and therein not misleading.  Except as disclosed in the form
10-K filed by the Company with the Securities and Exchange Commission for the
period immediately prior to the applicable Document Delivery Date of the Notes
or in any Form 10-Q, Form 8-K or other report filed by the Company with the
Securities and Exchange Commission for any period subsequent to the date of such
form 10-K filed by the Company (but at least five (5) Business Days prior to the
applicable Document Delivery Date of such Notes), there is no fact peculiar to
the Company or any of its Subsidiaries which has had a Material Adverse Effect
or in the future may (so far as the Company can now foresee) have a Material
Adverse Effect which has not been set forth in this Agreement or in the other
documents or certificates furnished to the Purchasers in connection herewith.
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
 
5.4 Organization and Ownership of Shares of Subsidiaries; Affiliates.
 
(a) All of the outstanding shares of capital stock or similar equity interests
owned by the Company and its Subsidiaries have been validly issued, are fully
paid and nonassessable and are owned by the Company or a Subsidiary free and
clear of any Lien (except for Permitted Liens, directors’ qualifying shares,
shares required to be owned by Persons pursuant to applicable foreign laws
regarding foreign ownership).
 
(b) Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact.
 
(c) No Material Subsidiary, is a party to, or otherwise subject to any legal
restriction or any agreement (other than this Agreement and customary
limitations imposed by corporate law statutes) restricting the ability of such
Material Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of capital stock or similar equity interests of such Material
Subsidiary.
 
5.5 Financial Statements.
 
The Company has furnished each Purchaser of any Accepted Notes with the
following financial statements:  (i) a consolidated balance sheet of the Company
and its Subsidiaries as of the last day in each of the three fiscal years of the
Company most recently completed prior to the date as of which this
representation is made or repeated to such Purchaser (other than fiscal years
completed within 120 days prior to such date for which audited financial
statements have not been released) and consolidated statements of income, cash
flows and shareholders’ equity of the Company and its Subsidiaries for each such
year, all reported on by PricewaterhouseCoopers (which financial statements
shall in all respects be consistent with the requirements of Section 7.1(b)
hereof, including the provisos thereto) and (ii) a consolidated balance sheet of
the Company and its Subsidiaries as at the end of the quarterly period (if any)
most recently completed prior to such date and after the end of such fiscal year
(other than quarterly periods completed within 60 days prior to such date for
which financial statements have not been released) and the comparable quarterly
period in the preceding fiscal year and consolidated statements of income, cash
flows and shareholders’ equity for the periods from the beginning of the fiscal
years in which such quarterly periods are included to the end of such quarterly
periods, prepared by the Company (which financial statements shall in all
respects be consistent with the requirements of Section 7.1(a) hereof, including
the provisos thereto).  Such financial statements (including any related
schedules and/or notes) fairly present the consolidated financial condition of
the Company and its Subsidiaries as of the respective dates specified therein
and the results of their operations and cash flows for the periods specified
therein (subject, as to interim statements, to changes resulting from audits and
year-end adjustments), have been prepared in accordance with GAAP consistently
followed throughout the periods involved and show all liabilities, direct and
contingent, of the Company and its Subsidiaries required to be shown in
accordance with GAAP.  The balance sheets fairly present the condition of the
Company and its Subsidiaries as at the dates thereof, and the statements of
income, stockholders’ equity and cash flows fairly present the results of the
operations of the Company and its Subsidiaries and their cash flows for the
periods indicated.  There has been no material adverse change in the business,
property or assets, condition (financial or otherwise), operations or prospects
of the Company and its Subsidiaries taken as a whole since the end of the most
recent fiscal year for which such audited financial statements have been
furnished.
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
 
5.6 Compliance with Laws, Other Instruments, etc.
 
The execution, delivery and performance by the Company, each Subsidiary
Guarantor and the Issuer Subsidiary (if applicable) of this Agreement, the
Collateral Documents and the Notes (as applicable) will not (i) contravene,
result in any breach of, or constitute a default under, or result in the
creation of any Lien in respect of any property of the Company or any Subsidiary
under, any indenture, mortgage, deed of trust, loan, note purchase or credit
agreement, corporate charter or bylaws, or any other Material agreement, lease
or instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound or
affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any
Subsidiary, or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Subsidiary.
 
5.7 Governmental Authorizations, etc.
 
No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company, any Subsidiary Guarantor and any Issuer
Subsidiary (if applicable) of this Agreement, the Collateral Documents or the
Notes (as applicable).
 
5.8 Litigation; Observance of Agreements, Statutes and
Orders.(a)                                                                                                           There
are no actions, suits or proceedings pending or, to the knowledge of the
Company, threatened against or affecting the Company or any Subsidiary or any
property of the Company or any Subsidiary in any court or before any arbitrator
of any kind or before or by any Governmental Authority that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
 
(b)           Neither the Company nor any Restricted Subsidiary is in default
under any term of any agreement or instrument to which it is a party or by which
it is bound, or any order, judgment, decree or ruling of any court, arbitrator
or Governmental Authority or is in violation of any applicable law, ordinance,
rule or regulation (including without limitation Environmental Laws) of any
Governmental Authority, which default or violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
 
5.9 Taxes.
 
The Company and its Subsidiaries have filed all tax returns that are required to
have been filed in any jurisdiction (other than those tax returns which
individually or collectively are not Material), and have paid all taxes shown to
be due and payable on such returns and all other taxes and assessments levied
upon them or their properties, assets, income or franchises, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for any taxes and assessments (i) the amount of which is not
individually or in the aggregate Material, or (ii) the amount, applicability or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which the Company or a Subsidiary, as the case
may be, has established adequate reserves in accordance with GAAP.  The Company
knows of no basis for any other tax or assessment that could reasonably be
expected to have a Material Adverse Effect.  The charges, accruals and reserves
on the books of the Company and its Subsidiaries in respect of Federal, state or
other taxes for all fiscal periods are adequate in accordance with GAAP.
 
5.10 Title to Property; Leases.
 
The Company and the Restricted Subsidiaries have good and sufficient title to
their respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Restricted Subsidiary after said date (except as sold or otherwise disposed
of in the ordinary course of business), in each case free and clear of Liens
prohibited by this Agreement or the Collateral Documents.  All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.
 
5.11 Licenses, Permits, etc.
 
5.11(a)                      The Company and the Restricted Subsidiaries own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are Material, without any known Material conflict with the
rights of others.
 
(b)           To the best knowledge of the Company, no product of the Company or
any Restricted Subsidiary infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, service mark, trademark, trade name
or other right owned by any other Person, except such infringements which,
individually or collectively, could not reasonably be expected to have a
Material Adverse Effect.
 
(c)           To the best knowledge of the Company, there is no Material
violation by any Person of any right of the Company or any Restricted Subsidiary
with respect to any patent, copyright, service mark, trademark, trade name or
other right owned or used by the Company or any Restricted Subsidiary.
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
5.12 Compliance with ERISA.
 
(a) The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect.  Neither the Company nor any ERISA
Affiliate has incurred any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans
(as defined in Section 3 of ERISA), and no event, transaction or condition has
occurred or exists that could reasonably be expected to result in the incurrence
of any such liability by the Company or any ERISA Affiliate, or in the
imposition of any Lien on any of the rights, properties or assets of the Company
or any ERISA Affiliate, in either case pursuant to Title I or IV of ERISA or to
such penalty or excise tax provisions or to Section 401(a)(29) or 412 of the
Code, other than such liabilities or Liens as would not be, individually or in
the aggregate, Material.
 
(b) Neither the Company nor any ERISA Affiliate maintains a “single employer
plan” or a Multiemployer Plan that is subject to Title IV of ERISA.
 
(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
 
(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not Material or has otherwise
been disclosed in the most recent consolidated financial statements of the
Company and its Subsidiaries.
 
(e) The execution and delivery of this Agreement and the Collateral Documents
and the issuance and sale of the Notes hereunder will not involve any
transaction that is subject to the prohibitions of section 406 of ERISA or in
connection with which a tax could be imposed pursuant to section
4975(c)(1)(A)-(D) of the Code.  The representation by the Company in the first
sentence of this Section 5.12(e) is made in reliance upon and subject to the
accuracy of each Purchaser’s representation in Section 6.2 as to the sources of
the funds used to pay the purchase price of the Notes to be purchased by it.
 
5.13 Private Offering by the Company.
 
Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Purchasers and not more than 18 other Institutional Investors,
each of which has been offered the Notes or any similar securities at a private
sale for investment.  Neither the Company nor anyone acting on its behalf has
taken, or will take, any action that would subject the issuance or sale of the
Notes to the registration requirements of Section 5 of the Securities Act.
 
 
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
 
5.14 Use of Proceeds; Margin Regulations.
 
No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, so as to involve the Company, any Issuer Subsidiary or
any holder of a Note in a violation of Regulation U of the Board of Governors of
the Federal Reserve System (12 CFR 221) or Regulation X of said Board (12 CFR
224), or to involve any broker or dealer in a violation of Regulation T of said
Board (12 CFR 220).  Margin stock does not constitute more than 15% of the value
of the consolidated assets of the Company and its Subsidiaries and the Company
does not have any present intention that margin stock will constitute more than
15% of the value of such assets.  As used in this Section, the term “margin
stock” shall have the meanings assigned to them in said Regulation U.
 
5.15 Existing Indebtedness and Liens.
 
Neither the Company nor any of its Restricted Subsidiaries has outstanding any
Debt except as permitted by Section 10.5.  There exists no default under the
provisions of any instrument evidencing such Debt or of any agreement relating
thereto which would constitute an Event of Default under clause (f) of Section
11.  Neither the Company nor any of its Restricted Subsidiaries has agreed or
consented to, or agreed to cause or permit in the future (upon the happening of
a contingency or otherwise), any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by Section 10.3.
 
5.16 Foreign Assets Control Regulations, etc.
 
Neither the sale of the Notes by the Company or any Issuer Subsidiary hereunder
nor its use of the proceeds thereof will violate the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto.  Without limiting the
foregoing, neither the Company nor any of its Subsidiaries or its Affiliates (a)
is or will become a Person whose property or interests in property are blocked
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed.  Reg.  49079 (2001)) or (b) engages or
will engage in any dealings or transactions, or be otherwise associated, with
any such Person.  The Company and its Subsidiaries and its Affiliates are in
compliance, in all Material respects, with the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001).  No part of the proceeds from the sale of the Notes
hereunder has been or will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
 
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
 
 
5.17 Status under Certain Statutes.
 
None of the Company, any Subsidiary Guarantor, any Issuer Subsidiary or any
Restricted Subsidiary is subject to regulation under the Investment Company Act
of 1940, as amended, the Public Utility Holding Company Act of 2005, as amended,
the ICC Termination Act of 1995, as amended, or the Federal Power Act, as
amended.
 
5.18 Environmental Matters.
 
Neither the Company nor any of its Subsidiaries has knowledge of any claim or
has received any notice of any claim, and no proceeding has been instituted
raising any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.  Except as otherwise disclosed
to each Purchaser in writing,
 
(a) neither the Company nor any of its Subsidiaries has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not reasonably be expected to result in a Material Adverse Effect;
 
(b) neither the Company nor any of its Subsidiaries has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them in a manner contrary to any Environmental Laws and has not disposed of any
Hazardous Materials in a manner contrary to any Environmental Laws, in each case
in any manner that could reasonably be expected to result in a Material Adverse
Effect; and
 
(c) all buildings on all real properties now owned, leased or operated by the
Company or any of its Subsidiaries are in compliance with all applicable
Environmental Laws, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.
 
5.19 Hostile Tender Offers.  None of the proceeds of the sale of any Notes will
be used to finance a Hostile Tender Offer.
 
6. REPRESENTATIONS OF THE PURCHASERS.
 
6.1 Purchase for Investment.
 
Each Purchaser represents that it is an institutional “accredited investor”
within the meaning of subparagraphs (1), (2), (3) or (7) of Rule 501(a)
promulgated under the Securities Act.  Each Purchaser represents that it is
purchasing the Notes to be purchased by it for its own account or for one or
more separate accounts maintained by it or for the account of one or more
pension or trust funds and not with a view to the distribution thereof, provided
that the disposition of its or their property shall at all times be within its
or their control.  Each Purchaser understand that the Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.
 
 
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
 
6.2 Source of Funds.
 
Each Purchaser represents that at least one of the following statements is an
accurate representation as to each source of funds (a “Source”) to be used by it
to pay the purchase price of the Notes to be purchased by it hereunder:
 
(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or
 
(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
 
(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1, or (ii) a bank collective investment fund,
within the meaning of the PTE 91-38 and, except as disclosed by such Purchaser
to the Company in writing pursuant to this paragraph (c), no employee benefit
plan or group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
 
(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of PTE 84-14 (the “QPAM Exemption”­)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this paragraph (d); or
 
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
 
(e) the Source constitutes assets of a “plan(s)” (within the meaning of Section
IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset manager”
or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(h) of the INHAM Exemption) owns a 5%
or more interest in the Company and (a) the identity of such INHAM and (b) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing this paragraph (e); or
 
(f) the Source is a governmental plan; or
 
(g) the Source is one or more employee benefit plans, or separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this paragraph (g); or
 
(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.
 
As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in Section 3 of ERISA.
 
7. INFORMATION AS TO COMPANY.
 
7.1 Financial and Business Information.
 
The Company shall deliver to Prudential and each holder of Notes that is an
Institutional Investor:
 
(a) Quarterly Statements — within 60 days (or if sooner, on the date
consolidated statements are required to be delivered to any other creditor of
the Company) after the end of each quarterly fiscal period in each fiscal year
of the Company (other than the last quarterly fiscal period of each such fiscal
year), duplicate copies of,
 
(i) a consolidated and a consolidating balance sheet of the Company and its
Subsidiaries as at the end of such quarter, and
 
(ii) consolidated and consolidating statements of income, changes in
shareholders’ equity and cash flows of the Company and its Subsidiaries, for
such quarter and (in the case of the second and third quarters) for the portion
of the fiscal year ending with such quarter,
 
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments; provided that delivery within the time period specified above of
copies of the Company’s Quarterly Report on Form 10-Q prepared in compliance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 7.1(a) to
provide consolidated financial statements so long as such Quarterly Report on
Form 10-Q includes the consolidated financial statements identified in clauses
(i) and (ii) above; provided further that such consolidating financial
statements shall show the elimination of all Unrestricted Subsidiaries and the
resultant consolidated financial statements of the Company and its Restricted
Subsidiaries;
 
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
 
(b) Annual Statements — within 120 days (or if sooner, on the date consolidated
statements are required to be delivered to any other creditor of the Company)
after the end of each fiscal year of the Company, duplicate copies of,
 
(i) a consolidated and a consolidating balance sheet of the Company and its
Subsidiaries, as at the end of such year, and
 
(ii) consolidated and consolidating statements of income, changes in
shareholders’ equity and cash flows of the Company and its Subsidiaries, for
such year,
 
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, which
consolidated financial statements shall be accompanied by an opinion thereon of
independent certified public accountants of recognized national standing, which
opinion shall state that such consolidated financial statements present fairly,
in all material respects, the financial position of the companies being reported
upon and their results of operations and cash flows and have been prepared in
conformity with GAAP, and that the examination of such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards, and that such audit provides a reasonable
basis for such opinion in the circumstances, and which consolidating financial
statements shall be certified by a Senior Financial Officer as fairly
presenting, in all material respects, the financial position of the companies
being reported on and their results of operations and cash flows, subject to
changes resulting from year-end adjustments; provided that the delivery within
the time period specified above of the Company’s Annual Report on Form 10-K for
such fiscal year (together with the Company’s annual report to shareholders, if
any, prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in
accordance with the requirements therefor and filed with the Securities and
Exchange Commission shall be deemed to satisfy the requirements of this Section
7.1(b) to provide consolidated financial statements so long as such Annual
Report on Form 10-K includes the consolidated financial statements identified in
clauses (i) and (ii) above; provided further that such consolidating financial
statements shall show the elimination of all Unrestricted Subsidiaries and the
resultant consolidated financial statements of the Company and its Restricted
Subsidiaries;
 
(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to public securities holders generally, and (ii) each
regular or periodic report, each registration statement (without exhibits except
as expressly requested by such holder), and each prospectus and all amendments
thereto filed by the Company or any Subsidiary with the Securities and Exchange
Commission and of all press releases and other statements made available
generally by the Company or any Material Domestic Subsidiary to the public
concerning developments that are Material;
 
 
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
 
(d) Notice of Default or Event of Default — promptly, and in any event within
five days, after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;
 
(e) ERISA Matters — promptly, and in any event within fifteen days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
 
(i) with respect to any Plan, any reportable event, as defined in section
4043(b) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the date hereof,
which could reasonably be expected to have a Material Adverse Effect; or
 
(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan, which could reasonably be expected to have a Material
Adverse Effect; or
 
(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;
 
(f) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any Federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect; and
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
 
(g) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes, including without limitation, such information as is required by Rule
144A promulgated under the Securities Act to be delivered to a prospective
transferee of the Notes.
 
7.2 Officer’s Certificate.
 
Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1 hereof shall be accompanied by a certificate of a Senior Financial
Officer setting forth:
 
(a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10.2 through Section 10.6 hereof, inclusive, and Section
10.11 during the quarterly or annual period covered by the statements then being
furnished (including with respect to each such Section, where applicable, the
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Sections, and the calculation of the
amount, ratio or percentage then in existence); and
 
(b) Event of Default — a statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Company and its Subsidiaries
from the beginning of the quarterly or annual period covered by the statements
then being furnished to the date of the certificate and that such review shall
not have disclosed the existence during such period of any condition or event
that constitutes a Default or an Event of Default or, if any such condition or
event existed or exists (including, without limitation, any such event or
condition resulting from the failure of the Company or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto.
 
7.3 Inspection.
 
The Company shall permit the representatives of each holder of Notes that is an
Institutional Investor:
 
(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and
(with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Restricted Subsidiary, all at
such reasonable times during business hours and as often as may be reasonably
requested in writing; and
 
(b) Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such reasonable times and as often as may be
requested.
 
 
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
 
8. PREPAYMENT OF THE NOTES.
 
8.1 Required Prepayments.  Each Series of Notes shall be subject to the required
prepayments, if any, as are set forth in the Notes of such Series; provided that
upon any partial prepayment of the Notes of a Series pursuant to Section 8.2,
the principal amount of each required prepayment of the Notes of such Series
becoming due on and after the date of such prepayment or purchase, as well as
the payment required at maturity, shall be reduced in the same proportion as the
aggregate unpaid principal amount of the Notes of such Series is reduced as a
result of such prepayment or purchase.
 
8.2 Optional Prepayments with Make-Whole Amount.
 
(a) Prepayment Amount.  The Company (or the Issuer Subsidiary, if applicable)
may, at its option, upon notice as provided below, prepay on any Business Day
all, or from time to time any part of, the Notes of any Series in an amount not
less than 5% of the aggregate principal amount of the Notes of such Series then
outstanding in the case of a partial prepayment, at 100% of the principal amount
so prepaid, plus accrued interest thereon, plus the Make-Whole Amount determined
for the prepayment date with respect to such principal amount.
 
(b) Notice.  The Company (or the Issuer Subsidiary, if applicable) will give
each holder of Notes of the applicable Series written notice of each optional
prepayment under this Section 8.2 not less than ten days and not more than 60
days prior to the Business Day fixed for such prepayment.  Each such notice
shall specify the prepayment date, the Series to be prepaid, the aggregate
principal amount of the Notes of such Series to be prepaid on such date, the
principal amount of each Note of such Series held by such holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation.  Two Business Days prior to such prepayment,
the Company (or the Issuer Subsidiary, if applicable) shall deliver to each
holder of Notes which shall have designated a recipient for such notices in the
Purchaser Schedule attached to the applicable Confirmation of Acceptance or by
notice in writing to the Company a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.
 
(c) Prepayments under the Amended and Restated Collateral Agency and
Intercreditor Agreement.  Any prepayments of the Notes in accordance with the
Amended and Restated Collateral Agency and Intercreditor Agreement under
circumstances in which the Notes have not been declared due and payable under
Section 11 hereof shall be treated as optional prepayments under this Section 8
for purposes of calculating any Make-Whole Amount due in connection with such
prepayment.
 
 
 
 
 
 
22

--------------------------------------------------------------------------------

 

 
 
8.3 Allocation of Partial Prepayments.
 
In the case of each partial prepayment of the Notes of any Series pursuant to
Section 8.2, the principal amount of the Notes of such Series to be prepaid
shall be allocated among all of the Notes of such Series at the time outstanding
in proportion, as nearly as practicable, to the respective unpaid principal
amounts thereof not theretofore called for prepayment.
 
8.4 Maturity; Surrender, etc.
 
In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any.  From and after such date, unless the Company (or the Issuer Subsidiary, if
applicable) shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue.  Any Note paid or prepaid in
full shall be surrendered to the Company (or the Issuer Subsidiary, if
applicable) and cancelled and shall not be reissued, and no Note shall be issued
in lieu of any prepaid principal amount of any Note.
 
8.5 Purchase of Notes.
 
The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except upon the payment or prepayment of the Notes in accordance with the
terms of this Agreement and the Notes.  The Company will promptly cancel all
Notes acquired by it or any Affiliate pursuant to any payment, prepayment or
purchase of Notes pursuant to any provision of this Agreement and no Notes may
be issued in substitution or exchange for any such Notes.
 
8.6 Make-Whole Amount.
 
The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal; provided that the Make-Whole Amount may in no event be less than
zero.  For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:
 
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
 
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
 
 
 
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
“Implied Canadian Dollar Yield” shall mean, with respect to the Called Principal
of any Note, the yield to maturity implied by (i) the yields reported as of
10:00 a.m. (New York time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
0#CABMK” on the Reuters Screen (or such other display as may replace
“Page  0#CABMK” on the Reuters Screen) for actively traded benchmark Canadian
Government bonds having a maturity equal to the Remaining Average Life of such
Called Principal as of such Settlement Date, or if such yields are not reported
as of such time or the yields reported are not ascertainable, (ii) the average
of the yields for such securities as determined by Recognized Canadian
Government Bond Market Makers.  Such implied yield shall be determined, if
necessary, by (a) converting quotations to bond-equivalent yields in accordance
with accepted financial practice and (b) interpolating linearly between (1) the
actively traded benchmark Canadian Government bonds with the maturity closest to
and greater than the Remaining Average Life of such Called Principal and (2) the
actively traded benchmark Canadian Government bonds wit the maturity closest to
and less than the Remaining Average Life of such Called Principal.
 
“Implied Dollar Yield” shall mean, with respect to the Called Principal of any
Note, the yield to maturity implied by (i) the yields reported as of 10:00 a.m.
(New York time) on the second Business Day next preceding the Settlement Date
with respect to such Called Principal for actively traded U.S. Treasury
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date on the display designated as “Page PX1” (or
such other display as may replace Page PX1) on Bloomberg Financial Markets
(“Bloomberg”) or, if Page PX1 (or its successor screen on Bloomberg) is
unavailable, the Telerate Access Service screen which corresponds most closely
to Page PX1, or (ii) if such yields shall not be reported as of such time or the
yields reported as of such time shall not be ascertainable, the Treasury
Constant Maturity Series yields reported, for the latest day for which such
yields shall have been so reported as of the Business Day next preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement
Date.  Such implied yield shall be determined, if necessary, by (a) converting
U.S. Treasury bill quotations to bond equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between yields
reported for various maturities.
 
“Implied British Pound Yield” means, with respect to the Called Principal of any
Note, the yield to maturity implied by (i) the yields reported, as of 10:00 a.m.
(New York time) on the second Business Day preceding the Settlement Date with
respect to such Called Principal, on the display designated as “Page 0#GBBMK” on
the Reuters Screen (or such other display as may replace “Page 0#GBBMK”on the
Reuters Screen) for actively traded benchmark gilt-edged securities having a
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date, or if such yields are not reported as of such time or the
yields reported shall not be ascertainable, (ii) the average of the yields for
such securities as determined by Recognized British Government Bond Market
Makers.  Such implied yield will be determined, if necessary, by (a) converting
quotations to bond-equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (1) the actively benchmark
traded gilt-edged securities with the maturity closest to and greater than the
Remaining Average life, and (2) the actively traded benchmark gilt-edged
securities with the maturity closest to and less than the Remaining Average
Life.
 
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
 
“Implied Euro Yield” shall mean, with respect to the Called Principal of any
Note, the yield to maturity implied by (i) the yields reported, as of 10:00 a.m.
(New York time) on the second Business Day preceding the Settlement Date with
respect to such Called Principal, on the display designated as “Page 0#DEBMK” on
the Reuters Screen (or such other display as may replace “Page 0#DEBMK” on the
Reuters Screen) for the actively traded benchmark German Bunds having a maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date, or if such yields are not reported as of such time or the
yields reported shall not be ascertainable, (ii) the average of the yields for
such securities as determined by Recognized German Bund Market Makers.  Such
implied yield will be determined, if necessary, by (a) converting quotations to
bond-equivalent yields in accordance with accepted financial practice and (b)
interpolating linearly between (1) the actively traded benchmark German Bunds
with the maturity closest to and greater than the Remaining Average Life of such
Called Principal and (2) the actively traded benchmark German Bunds with the
maturity closest to and less than the Remaining Average Life of such Called
Principal.
 
“Implied Yen Yield” means, with respect to the Called Principal of any Note, the
yield to maturity implied by (i) the yields reported, as of 10:00 a.m. (New York
time) on the second Business Day preceding the Settlement Date with respect to
such Called Principal, on the display designated as “Page 0#JPBMK” on the
Reuters Screen (or such other display as may replace “Page 0#JPBMK” on the
Reuters Screen) for the actively traded benchmark Japanese Government bonds
having a maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date, or if such yields are not reported as of such time
or the yields reported shall not be ascertainable, (ii) the average of the
yields for such securities as determined by Recognized Japanese Government Bond
Market Makers.  Such rate will be determined, if necessary, by (a) converting
quotations to bond-equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (1) the actively traded
benchmark Japanese Government bonds with the maturity closest to and greater
than the Remaining Average Life of such Called Principal and (2) actively traded
benchmark Japanese Government bonds with the maturity closest to and less than
the Remaining Average Life of such Called Principal.
 
 
 
 
25

--------------------------------------------------------------------------------

 
 
“Recognized British Government Bond Market Makers” shall mean two
internationally recognized dealers of gilt edged securities reasonably selected
by Prudential.
 
“Recognized Canadian Government Bond Market Makers” shall mean two
internationally recognized dealers of Canadian Government bonds reasonably
selected by Prudential.
 
“Recognized German Bund Market Makers” shall mean two internationally recognized
dealers of German Bunds reasonably selected by Prudential.
 
“Recognized Japanese Government Bond Market Makers” shall mean two
internationally recognized dealers of Japanese Government bonds reasonably
selected by Prudential.
 
“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Note denominated in (i) Dollars, 50 basis points plus the Implied Dollar Yield,
(ii) British Pounds, the Implied British Pound Yield, (iii) Canadian Dollars,
the Implied Canadian Dollar Yield, (iv) Euros, the Implied Euro Yield, and (v)
Yen, the Implied Yen Yield.  The Reinvestment Yield will be rounded to that
number of decimals as appears in the coupon for the applicable Note.
 
“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing (i)
such Called Principal into (ii) the sum of the products obtained by multiplying
(a) the principal component of each Remaining Scheduled Payment with respect to
such Called Principal by (b) the number of years (calculated to the nearest
one-twelfth year) that will elapse between the Settlement Date with respect to
such Called Principal and the scheduled due date of such Remaining Scheduled
Payment.
 
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.
 
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.
 
 
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
 
9. AFFIRMATIVE COVENANTS.
 
The Company covenants that during the Issuance Period and so long thereafter as
any of the Notes are outstanding:
 
9.1 Compliance with Law.
 
The Company will and will cause each of its Subsidiaries to comply with all
laws, ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, Environmental Laws, and will obtain and
maintain in effect all licenses, certificates, permits, franchises and other
governmental authorizations necessary to the ownership of their respective
properties or to the conduct of their respective businesses, in each case to the
extent necessary to ensure that non-compliance with such laws, ordinances or
governmental rules or regulations or failures to obtain or maintain in effect
such licenses, certificates, permits, franchises and other governmental
authorizations could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
9.2 Insurance.
 
The Company will and will cause each of the Restricted Subsidiaries to maintain,
with financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.
 
9.3 Maintenance of Properties.
 
The Company will and will cause each of the Restricted Subsidiaries to maintain
and keep, or cause to be maintained and kept, their respective properties in
good repair, working order and condition (other than ordinary wear and tear), so
that the business carried on in connection therewith may be properly conducted
at all times, provided that this Section shall not prevent the Company or any
Restricted Subsidiary from discontinuing the operation and the maintenance of
any of its properties if such discontinuance is desirable in the conduct of its
business and the Company has concluded that such discontinuance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
9.4 Payment of Taxes and Claims.
 
The Company will and will cause each of its Subsidiaries to file all tax returns
required to be filed in any jurisdiction and to pay and discharge all taxes
shown to be due and payable on such returns and all other taxes, assessments,
governmental charges, or levies imposed on them or any of their properties,
assets, income or franchises, to the extent such taxes and assessments have
become due and payable and before they have become delinquent and all claims for
which sums have become due and payable that have or might become a Lien on
properties or assets of the Company or any Subsidiary, provided that neither the
Company nor any Subsidiary need pay any such tax or assessment or claims if (i)
the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or such Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary, or (ii) the
nonpayment of all such taxes and assessments and claims in the aggregate could
not reasonably be expected to have a Material Adverse Effect.
 
 
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
9.5 Corporate Existence, etc.
 
The Company will at all times preserve and keep in full force and effect its
corporate existence and the existence of any Issuer Subsidiary.  Subject to
Section 10.2, the Company will at all times preserve and keep in full force and
effect the existence of each Restricted Subsidiary (unless merged into the
Company or a Restricted Subsidiary) and all rights and franchises of the Company
and the Restricted Subsidiaries unless, in the good faith judgment of the
Company, the termination of or failure to preserve and keep in full force and
effect such existence, right or franchise could not, individually or in the
aggregate, have a Material Adverse Effect.
 
9.6 Security; Execution of Pledge Agreement and Subsidiary Guaranty.
 
(a) Subject to the qualification set forth in the parenthetical in the next
succeeding sentence, the Notes and other Senior Secured Indebtedness will be
secured by the Pledged Securities of each Material Foreign Subsidiary.  The
Company shall cause the Pledged Securities of any Material Foreign Subsidiary to
be pledged pursuant to a supplement to the Pledge Agreement (i) if becoming a
Material Foreign Subsidiary as a result of becoming an Issuer Subsidiary, prior
to issuing any Notes as an Issuer Subsidiary, (ii) within 5 days after the
Company or any of its Restricted Subsidiaries acquires a Material Foreign
Subsidiary or (iii) within 5 days after the Company delivers consolidating
financial statements pursuant to Section 7.1 showing that any of Company’s
existing Subsidiaries has become a Material Foreign Subsidiary, the Company
shall cause the Pledged Securities of such Material Foreign Subsidiary to be
pledged pursuant to a supplement to the Pledge Agreement (unless a pledge of
such Pledged Securities (x) is legally unobtainable or (y) the consent of a
governmental authority is required in order to obtain such pledge and such
consent has not been obtained after the Company’s commercially reasonable
efforts to obtain such consent, and Company delivers an opinion of outside
counsel, in form and substance reasonably satisfactory to the holders of the
Notes and their counsel, to the effect that such pledge was not legally
obtainable or such consent was not obtained).  The Company shall promptly take
all actions as may be necessary or desirable to give to the Collateral Agent,
for the ratable benefit of the holders of the Notes and the other Senior Secured
Creditors, a valid and perfected first priority Lien on and security interest in
the Pledged Securities of such Material Foreign Subsidiary and shall promptly
deliver to the holders of the Notes (i) a supplement to the Pledge Agreement
executed by each Pledgor of the Pledged Securities of such Material Foreign
Subsidiary, (ii) a certificate executed by the secretary or an assistant
secretary of each Pledgor as to (a) the incumbency and signatures of the
officers of such Pledgor executing the supplement to the Pledge Agreement, and
(b) the fact that the attached resolutions of the board of directors (or
comparable governing body) of such Pledgor authorizing the execution, delivery
and performance of the supplement to the Pledge Agreement are in full force and
effect and have not been modified or rescinded, (iii) at the request of a holder
of any Note, a favorable opinion of counsel, in form and substance reasonably
satisfactory to the holders of the Notes and their counsel, as to (a) the due
organization and good standing of such Pledgor, (b) the due authorization,
execution and delivery by such Pledgor of the supplement to the Pledge
Agreement, (c) the enforceability of the supplement to the Pledge Agreement, and
(d) such other matters as the Required Holders may reasonably request, all of
the foregoing to be satisfactory in form and substance to the holders of the
Notes and their counsel; provided that the opinion described in this clause
(iii) may be given by the Company’s in-house counsel and may contain reasonable
assumptions, if necessary, relating to the fact that such counsel may not be
admitted to practice law in the applicable jurisdiction, and (iv) such other
assurances, certificates, documents, consents or opinions as the Required
Holders reasonably may require.
 
 
          (b) Within 5 days after the Company or any of its Restricted
Subsidiaries acquires a Material Domestic Subsidiary or within 5 days after the
Company delivers consolidating financial statements pursuant to Section 7.1
showing that any of Company’s existing Subsidiaries has become a Material
Domestic Subsidiary (but not later than the time when such Material Domestic
Subsidiary becomes an Issuer Subsidiary or provides a guaranty or co-obligor
agreement to the lenders party to any Significant Credit Facility) the Company
will (x) cause such Material Domestic Subsidiary to execute and deliver to the
holders of the Notes a counterpart of the Subsidiary Guaranty, and (y) if the
lenders party to such Significant Credit Facility are not then party to the
Amended and Restated Collateral Agency and Intercreditor Agreement (either
directly or through their agent) cause such lenders (either directly or through
their agent) to become party to the Amended and Restated Collateral Agency and
Intercreditor Agreement.  The Company shall promptly deliver to the holders of
the Notes, together with such counterpart of the Subsidiary Guaranty (i)
certified copies of such Material Domestic Subsidiary’s Articles or Certificate
of Incorporation (or comparable governing document), together with a good
standing certificate from the Secretary of State of the jurisdiction of its
incorporation, each to be dated a recent date prior to their delivery to the
holders of the Notes, (ii) a copy of such Material Domestic Subsidiary’s Bylaws
(or comparable governing document), certified by its corporate secretary or an
assistant corporate secretary as of a recent date prior to their delivery to the
holders of the Notes, (iii) a certificate executed by the secretary or an
assistant secretary of such Material Domestic Subsidiary as to (a) the
incumbency and signatures of the officers of such Material Domestic Subsidiary
executing the counterpart of the Subsidiary Guaranty, and (b) the fact that the
attached resolutions of the board of directors (or comparable governing body) of
such Material Domestic Subsidiary authorizing the execution, delivery and
performance of the counterpart of the Subsidiary Guaranty are in full force and
effect and have not been modified or rescinded, (iv) at the request of a holder
of any Note, a favorable opinion of counsel to the Company and such Material
Domestic Subsidiary, in form and substance reasonably satisfactory to the
holders of the Notes and their counsel, as to (a) the due organization and good
standing of such Material Domestic Subsidiary, (b) the due authorization,
execution and delivery by such Material Domestic Subsidiary of the counterpart
of the Subsidiary Guaranty, (c) the enforceability of the counterpart of the
Material Domestic Subsidiary, and (d) such other matters as the Required Holders
may reasonably request, all of the foregoing to be satisfactory in form and
substance to the holders of the Notes and their counsel; provided, that the
opinion described in clause (iv) above may be given by the Company’s in-house
counsel and may contain reasonable assumptions, if necessary, relating to the
fact that counsel to the Company and such Material Domestic Subsidiary may not
be admitted to practice law in the applicable jurisdiction, and (v) such other
assurances, certificates, documents, consents or opinions as the Required
Holders reasonably may require.
 
 
 
 
 
28

--------------------------------------------------------------------------------

 
 
 
 
9.7 Maintenance of Ownership.  The Company shall, at all times when Notes of an
Issuer Subsidiary are outstanding, own, directly or indirectly, no less than
100% of the capital stock of such Issuer Subsidiary.
 
9.8 [Intentionally Omitted.]
 
9.9 Payment of Notes and Maintenance of Office.  The Company and each Issuer
Subsidiary will punctually pay, or cause to be paid, the principal and interest
(and Make-Whole Amount, if any) to become due in respect of the Notes according
to the terms thereof and will maintain an office at the address of the Company
set forth in Section 18(c) hereof where notices, presentations and demands in
respect hereof or the Notes may be made upon it.  Such office will be maintained
at such address until such time as such Company will notify the holders of the
Notes of any change of location of such office.
 
10. NEGATIVE COVENANTS.
 
The Company covenants that during the Issuance Period and so long thereafter as
any of the Notes are outstanding:
 
10.1 Transactions with Affiliates.
 
The Company will not and will not permit any Restricted Subsidiary to enter
into, directly or indirectly, any Material transaction or Material group of
related transactions (including without limitation the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any
Affiliate (other than the Company or another Restricted Subsidiary), except as
approved by a majority of the disinterested directors of the Company, and upon
fair and reasonable terms no less favorable to the Company or such Restricted
Subsidiary than would be obtainable in a comparable arm’s-length transaction
with a Person not an Affiliate; provided that the foregoing restrictions shall
not apply to Standard Securitization Undertakings effected as part of a
Permitted Securitization Program.
 
10.2 Merger, Consolidation, Sale of Assets, etc.
 
(a) The Company will not and will not permit any Restricted Subsidiary to
consolidate with or merge with any other Person unless immediately after giving
effect to any consolidation or merger no Default or Event of Default would exist
and:
 
(i) in the case of a consolidation or merger of a Restricted Subsidiary, (x) the
Company or another Restricted Subsidiary is the surviving or continuing
corporation, (y) the surviving or continuing corporation is or immediately
becomes a Restricted Subsidiary, or (z) such consolidation or merger, if
considered as the sale of the assets of such Restricted Subsidiary to such other
Person, would be permitted by Section 10.2(c); and
 
(ii) in the case of a consolidation or merger of the Company or an Issuer
Subsidiary, as the case may be, the successor corporation or surviving
corporation which results from such consolidation or merger (the “surviving
corporation”), if not the Company or an Issuer Subsidiary, (A) is a solvent U.S.
corporation, (B) executes and delivers to each holder of the Notes its
assumption of (x) the due and punctual payment of the principal of and premium,
if any, and interest on all of the Notes, and (y) the due and punctual
performance and observation of all of the covenants in this Agreement, the
Collateral Documents and the Notes to be performed or observed by the Company or
the Issuer Subsidiary, as applicable, and (C) furnishes to each holder of the
Notes an opinion of counsel, reasonably satisfactory to the Required Holders, to
the effect that the instrument of assumption has been duly authorized, executed
and delivered and constitutes the legal, valid and binding contract and
agreement of the surviving corporation enforceable in accordance with its terms,
except as enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.
 
 
 
 
 
29

--------------------------------------------------------------------------------

 
(b) The Company will not sell, lease (as lessor) or otherwise transfer all or
substantially all of its assets in a single transaction or series of
transactions to any Person unless immediately after giving effect thereto no
Default or Event of Default would exist and:
 
(i) the successor corporation to which all or substantially all of the Company’s
assets have been sold, leased or transferred (the “successor corporation”) is a
solvent U.S. corporation, and
 
(ii) the successor corporation executes and delivers to each holder of the Notes
its assumption of the due and punctual payment of the principal of and premium,
if any, and interest on all of the Notes, and the due and punctual performance
and observation of all of the covenants in this Agreement, the Collateral
Documents and the Notes to be performed or observed by the Company and shall
furnish to such holders an opinion of counsel, reasonably satisfactory to the
Required Holders, to the effect that the instrument of assumption has been duly
authorized, executed and delivered and constitutes the legal, valid and binding
contract and agreement of such successor corporation enforceable in accordance
with its terms, except as enforcement of such terms may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the enforcement of creditors’ rights generally and by general equitable
principles.
 
No such conveyance, transfer or lease of all or substantially all of the assets
of the Company shall have the effect of releasing the Company or any successor
corporation that shall theretofore have become such in the manner prescribed in
this Section 10.2 from its liability under this Agreement or the Notes.
 
(c) The Company will not, and will not permit any Restricted Subsidiary to,
sell, lease (as lessor), transfer, abandon or otherwise dispose of assets to any
Person; provided that the foregoing restrictions do not apply to:
 
(i) the sale, lease, transfer or other disposition of assets of the Company to a
Restricted Subsidiary or of a Restricted Subsidiary to the Company or another
Restricted Subsidiary;
 
 
 
 
 
30

--------------------------------------------------------------------------------

 
 
 
(ii) the sale in the ordinary course of business of inventory held for sale, or
equipment, fixtures, supplies or materials that are no longer required in the
operation of the business of the Company or any Restricted Subsidiary or are
obsolete;
 
(iii) the sale of property of the Company or any Restricted Subsidiary and the
Company’s or any Restricted Subsidiary’s subsequent lease, as lessee, of the
same property, within 270 days following the acquisition or construction of such
property;
 
(iv) the sale of assets of the Company or any Restricted Subsidiary for cash or
other property to a Person or Persons (other than an Affiliate) if (A) such
assets (valued at net book value) do not constitute a “substantial part” of the
assets of the Company and the Restricted Subsidiaries, (B) in the opinion of a
Responsible Officer of the Company, the sale is for fair value and is in the
best interests of the Company, and (C) immediately after giving effect to the
transaction, no Default or Event of Default would exist; or
 
(v) the sale of assets meeting the conditions set forth in clauses (B) and (C)
of subparagraph (iv) above, as long as the net proceeds from such sale in excess
of a substantial part of the assets of the Company and the Restricted
Subsidiaries are (x) applied within 270 days of the date of receipt to the
acquisition of productive assets useful and intended to be used in the operation
of the business of the Company or the Restricted Subsidiaries, or (y) used to
repay any Indebtedness of the Company (which in the case of the Notes shall be
with the Make-Whole Amount) or the Restricted Subsidiaries (other than
Indebtedness that is in any manner subordinated in right of payment or security
in any respect to Indebtedness evidenced by the Notes, Indebtedness owing to the
Company, any of its Subsidiaries or any Affiliate and Indebtedness in respect of
any revolving credit or similar credit facility providing the Company or any of
the Restricted Subsidiaries with the right to obtain loans or other extensions
of credit from time to time, except to the extent that in connection with such
payment of Indebtedness the availability of credit under such credit facility is
permanently reduced not later than 270 days after the date of receipt of such
proceeds by an amount not less than the amount of such proceeds applied to the
payment of such Indebtedness).
 
(d) For purposes of Section 10.2(c), a sale of assets will be deemed to involve
a “substantial part” of the assets of the Company and the Restricted
Subsidiaries if the book value of such assets, together with all other assets
sold during such fiscal year (exclusive of assets sold pursuant to clauses (i)
through (iii) of Section 10.2(c) and inclusive of assets conveyed by merger or
consolidation as described in Section 10.2(a)(i) and assets of Restricted
Subsidiaries which have been re-designated as Unrestricted Subsidiaries as
provided in Section 10.8), exceeds 10% of the Consolidated Total Assets of the
Company and the Restricted Subsidiaries determined as of the end of the
immediately preceding fiscal year.
 
(e) The Company will not, and will not permit any Restricted Subsidiary to,
issue shares of stock (or any options or warrants to purchase stock or other
Securities exchangeable for or convertible into stock) of any Restricted
Subsidiary except (i) to the Company, (ii) to a Wholly-Owned Restricted
Subsidiary, (iii) to any Restricted Subsidiary that owns equity in the
Restricted Subsidiary issuing such equity, or (iv) with respect to a Restricted
Subsidiary that is a partnership or joint venture, to any other Person who is a
partner or equity owner if such issuance is made pursuant to the terms of the
Joint Venture Agreement or Partnership Agreement entered into in connection with
the formation of such partnership or joint venture; provided, that Restricted
Subsidiaries may issue directors’ qualifying shares and shares required to be
issued by any applicable foreign law regarding foreign ownership
requirements.  The Company will not, and will not permit any Restricted
Subsidiary to sell, transfer or otherwise dispose of its interest in any stock
(or any options or warrants to purchase stock or other Securities exchangeable
for or convertible into stock) of any Restricted Subsidiary (except to the
Company or a Wholly-Owned Restricted Subsidiary) unless such sale, transfer or
disposition would be permitted under Section 10.2(c).
 
 
 
 
 
31

--------------------------------------------------------------------------------

 
 
 
10.3 Liens.
 
The Company will not and will not permit any of the Restricted Subsidiaries to
directly or indirectly create, incur, assume or permit to exist (upon the
happening of a contingency or otherwise) any Lien on or with respect to any
property or asset (including, without limitation, any document or instrument in
respect of goods or accounts receivable) of the Company or any Restricted
Subsidiary, whether now owned or hereafter acquired, or any income or profits
therefrom (unless the Company makes, or causes to be made, effective provision
whereby the Notes will be equally and ratably secured with any and all other
obligations thereby secured, such security to be pursuant to an agreement
reasonably satisfactory to the Required Holders and, in any such case, the Notes
shall have the benefit, to the fullest extent that, and with such priority as,
the holders of the Notes may be entitled under applicable law, of any equitable
Lien on such property), except for the following (which are collectively
referred to as “Permitted Liens”):
 
(a) Liens for taxes, assessments or other governmental charges which are not yet
delinquent or that are being contested in good faith;
 
(b) Liens incidental to the conduct of business or the ownership of properties
and assets (including landlords’, carriers’, warehousemen’s, mechanics’
materialmen’s, and other similar Liens) and Liens to secure the performance of
bids, tenders, leases or trade contracts, or to secure statutory obligations
(including obligations under workers compensation, unemployment insurance and
other social security legislation), surety or appeal bonds or other Liens
incurred in the ordinary course of business and not in connection with the
borrowing of money;
 
(c) Liens resulting from judgments, unless such judgments are not, within 60
days, discharged or stayed pending appeal, or shall not have been discharged
within 60 days after the expiration of any such stay;
 
(d) Liens securing Indebtedness of a Restricted Subsidiary owed to the Company
or to a Wholly-Owned Restricted Subsidiary;
 
 
 
 
 
 
32

--------------------------------------------------------------------------------

 
 
 
 
(e) Liens in existence on the date of this Agreement and reflected in Schedule
10.3 hereto;
 
(f) minor survey exceptions and the like which do not Materially detract from
the value of such property;
 
(g) leases, subleases, easements, rights of way, restrictions and other similar
charges or encumbrances incidental to the ownership of property or assets or the
ordinary conduct of the Company’s or any of the Restricted Subsidiaries’
businesses, provided that the aggregate of such Liens do not Materially detract
from the value of such property;
 
(h) Liens (i) existing on property at the time of its acquisition or
construction by the Company or a Restricted Subsidiary and not created in
contemplation thereof; (ii) on property created contemporaneously with its
acquisition or within 180 days of the acquisition or completion of construction
or improvement thereof to secure the purchase price or cost of construction or
improvement thereof, including such Liens arising under Capital Leases; or (iii)
existing on property of a Person at the time such Person is acquired by,
consolidated with, or merged into the Company or a Restricted Subsidiary and not
created in contemplation thereof; provided that such Liens shall attach solely
to the property acquired or constructed and the principal amount of the
Indebtedness secured by the Lien shall not exceed the principal amount of such
Indebtedness just prior to the time such Person is consolidated with or merged
into the Company or a Restricted Subsidiary;
 
(i) Liens on receivables of the Company or a Restricted Subsidiary and the
related assets of the type specified in clauses (A) through (D) in the
definition of “Permitted Securitization Program” in connection with any
Permitted Securitization Program;
 
(j) Liens in favor of the holders of the Notes and the other Senior Secured
Creditors party to the Amended and Restated Collateral Agency and Intercreditor
Agreement in connection with the pledge of the Pledged Securities of each
Material Foreign Subsidiary;
 
(k) banker’s Liens and similar Liens (including set-off rights) in respect of
bank deposits; provided, however, that any such Liens held by parties to the
Amended and Restated Collateral Agency and Intercreditor Agreement will be
governed by and subject to the Amended and Restated Collateral Agency and
Intercreditor Agreement;
 
(l) Liens in favor of customs and revenue authorities as a matter of law to
secure payment of custom duties and in connection with the importation of goods
in the ordinary course of the Company’s and its Subsidiaries’ business;
 
(m) any Lien renewing, extending or replacing Liens permitted by Sections
10.3(e), (h), and (i), provided that (i) the principal amount of the
Indebtedness secured is neither increased nor the maturity thereof changed to an
earlier date, (ii) such Lien is not extended to any other property, and (iii)
immediately after such extension, renewal or refunding, no Default or Event of
Default would exist; and
 
 
 
 
 
33

--------------------------------------------------------------------------------

 
 
 
 
(n) other Liens securing Indebtedness not otherwise permitted by paragraphs (a)
through (m) of this Section 10.3, provided that Priority Indebtedness shall not,
at any time, exceed an amount equal to 13% of Consolidated Net Worth.
 
Any Lien originally incurred in compliance with paragraph (n) of this Section
10.3 may be renewed, extended or replaced so long as the conditions set forth in
subparagraphs (i), (ii) and (iii) of paragraph (m) of this Section 10.3 are
satisfied.
 
10.4 Minimum Consolidated Net Worth.
 
The Company will not, at any time, permit Consolidated Net Worth to be less than
the sum of (i) $288,506,594, (ii) an aggregate amount equal to 60% of
Consolidated Net Income ( in each case, to the extent a positive number) for
each complete fiscal quarter ending on or after September 30, 2009, and (iii)
50% of the net proceeds realized by the Company and its Restricted Subsidiaries
after June 30, 2009 from (a) the sale of Equity Securities, excluding issuances
of Equity Securities upon exercise of employee stock options or rights under any
employee benefit plans (unless such exercise is by any Person that directly or
indirectly owns greater than 5% of the Equity Securities of the Company), (b)
issuances of Equity Securities in connection with acquisitions by the Company
and its Restricted Subsidiaries, and (c) reissuances of up to $60,000,000 of
treasury stock held by the Company.
 
10.5 Limitation on Indebtedness.
 
(a) The Company will not permit at any time (i) the ratio of Total Indebtedness
to EBITDA for the four most recently ended fiscal quarters of the Company to be
greater than 1.85 to 1.0, or (ii) Priority Indebtedness to exceed 13% of
Consolidated Net Worth.
 
(b) [Intentionally Omitted.]
 
(c) The Company will not, and will not permit any Restricted Subsidiary to,
incur, assume or create any Indebtedness under any Significant Credit Facility
unless each of the lenders under such Significant Credit Facility is a party to
the Amended and Restated Collateral Agency and Intercreditor Agreement.
 
10.6 Minimum Fixed Charges Coverage.
 
The Company will not permit, as of the end of each fiscal quarter of the
Company, the ratio of Consolidated Income Available for Fixed Charges to Fixed
Charges, for the period consisting of such fiscal quarter and the preceding
three fiscal quarters, to be less than  2.75 to 1.0.
 
 
 
 
34

--------------------------------------------------------------------------------

 
 
 
 
10.7 Nature of the Business.
 
The Company will not, and will not permit any Restricted Subsidiary, to engage
in any business if, as a result, the general nature of the business of the
Company and the Restricted Subsidiaries, taken as a whole, which would then be
engaged in by the Company and the Restricted Subsidiaries would be substantially
changed from the general nature of the business engaged in by the Company and
the Restricted Subsidiaries, taken as a whole, on the date of this Agreement.
 
10.8 Designation of Restricted and Unrestricted Subsidiaries.
 
The Company may designate in writing to each of the holders of the Notes any
Unrestricted Subsidiary as a Restricted Subsidiary and may designate in writing
to each of the holders of the Notes any Restricted Subsidiary as an Unrestricted
Subsidiary; provided that (i) no such designation of a Restricted Subsidiary as
an Unrestricted Subsidiary shall be effective unless (A) such designation is
treated as a transfer under Section 10.2 and such designation is permitted by
Section 10.2, and (B) such Subsidiary does not own any stock, other equity
interest or Indebtedness of the Company or a Restricted Subsidiary; and (ii) no
such designation shall be effective unless, immediately after giving effect
thereto no Default or Event of Default would exist; provided, further, that any
Subsidiary that has been designated as a Restricted Subsidiary or an
Unrestricted Subsidiary may not thereafter be redesignated as a Restricted
Subsidiary or an Unrestricted Subsidiary, as the case may be, more than once;
and provided, further, that no Securitization Entity shall be a Restricted
Subsidiary unless designated as such by the Company.  Notwithstanding anything
to the contrary in this Agreement, upon any Unrestricted Subsidiary becoming a
Material Subsidiary, it shall immediately be deemed to be a Restricted
Subsidiary.
 
10.9 Limitation on Swap Agreements.
 
The Company will not, and will not permit any Restricted Subsidiary to, have any
obligations (contingent or otherwise) existing or arising under any Swap
Agreement, unless such obligations are (or were) entered into by such Person in
the ordinary course of business for the purpose of mitigating risks associated
with liabilities, commitments or assets held by such Person, and not for
purposes of speculation.
 
10.10 Limitation on Restricted Payments.
 
The Company will not, and will not permit any Restricted Subsidiary to, do any
of the following if a Default or Event of Default exists or would exist
immediately after giving effect thereto:
 
(a) Declare or pay any dividends, either in cash or property, on any shares of
capital stock of any class of the Company or any Restricted Subsidiary (except
(i) dividends or other distributions payable solely in shares of common stock,
and (ii) dividends and distributions paid by a Restricted Subsidiary solely to
the Company or a Wholly-Owned Restricted Subsidiary); or
 
(b) Directly or indirectly, or through any Restricted Subsidiary, purchase,
redeem or retire any shares of capital stock of any class of the Company or any
Restricted Subsidiary or any warrants, rights or options to purchase or acquire
any shares of capital stock of the Company or any Restricted Subsidiary; or
 
 
 
 
 
 
35

--------------------------------------------------------------------------------

 
 
 
 
(c) Make any other payment or distribution, either directly or indirectly or
through any Restricted Subsidiary, in respect of capital stock of any class of
the Company or any Restricted Subsidiary (except payments and distributions made
by a Restricted Subsidiary solely to the Company or a Wholly-Owned Restricted
Subsidiary).
 
 
10.11           Minimum Cash.
 


The Company covenants that at no time will Available Cash be less than
$65,000,000.  For purposes hereof “Available Cash” shall mean the difference
between (i) the amount of the consolidated cash and cash equivalents of the
Company and Restricted Subsidiaries and (ii) the aggregate amount outstanding
under revolving credit facilities on which the Company or any Restricted
Subsidiaries are obligated as borrowers or guarantors.


11. EVENTS OF DEFAULT.
 
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
 
(a) the Company or any Issuer Subsidiary defaults in the payment of any
principal or Make-Whole Amount, if any, on any Note when the same becomes due
and payable, whether at maturity or at a date fixed for prepayment or by
declaration or otherwise; or
 
(b) the Company or any Issuer Subsidiary defaults in the payment of any interest
on any Note or any amount payable under Section 14.4 for more than five Business
Days after the same becomes due and payable; or
 
(c) the Company defaults in the performance of or compliance with any term
contained in Section 10; or
 
(d) the Company or any of its Subsidiaries defaults in the performance of or
compliance with any term contained herein (other than those referred to in
paragraphs (a), (b) and (c) of this Section 11) or in any Collateral Document
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default, and (ii) the
Company or such Subsidiary receiving written notice of such default from any
holder of a Note (any such written notice to be identified as a “notice of
default” and to refer specifically to this paragraph (d) of Section 11); or
 
(e) any representation or warranty made in writing by or on behalf of the
Company, any Issuer Subsidiary or any Subsidiary Guarantor or by any officer of
the Company, any Issuer Subsidiary or any Subsidiary Guarantor in this
Agreement, the Collateral Documents or in any writing furnished in connection
with the transactions contemplated hereby or thereby proves to have been false
or incorrect in any material respect on the date as of which made; or
 
 
 
 
 
36

--------------------------------------------------------------------------------

 
 
 
 
(f) (i) the Company or any Restricted Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness beyond any period of grace
provided with respect thereto, or (ii) the Company or any Restricted Subsidiary
is in default for more than 20 Business Days in the performance of or compliance
with any term of any evidence of any Indebtedness or of any mortgage, indenture
or other agreement relating thereto or any other condition exists, and as a
consequence of such default or condition (x) such Indebtedness has become, or
has been declared (or one or more Persons are entitled to declare such
Indebtedness to be) due and payable before its stated maturity or before its
regularly scheduled dates of payment, or (y) one or more Persons have the right
to require the Company or any Restricted Subsidiary to purchase or repay such
Indebtedness, or (iii) as a consequence of the occurrence or continuation of any
event or condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests), (x) the
Company or any Restricted Subsidiary has become obligated to purchase or repay
any Indebtedness before its regular maturity or before its regularly scheduled
dates of payment, or (y) one or more Persons have exercised any right to require
the Company or any Restricted Subsidiary to purchase or repay such Indebtedness,
provided that the aggregate amount of all foregoing Indebtedness with respect to
which a payment, performance or compliance default shall have occurred or a
failure or other event causing or permitting the purchase or repayment by the
Company or any Restricted Subsidiary shall have occurred exceeds $7,500,000; or
 
(g) the Company, any Issuer Subsidiary or any Material Subsidiary (i) is
generally not paying, or admits in writing its inability to pay, its debts as
they become due, (ii) files, or consents by answer or otherwise to the filing
against it of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors, (iv)
consents to the appointment of a custodian, receiver, trustee or other officer
with similar powers with respect to it or with respect to any substantial part
of its property, (v) is adjudicated as insolvent or to be liquidated, or (vi)
takes corporate action for the purpose of any of the foregoing; or
 
(h) a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by the Company, any Issuer Subsidiary or any
Material Subsidiary, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company, any Issuer
Subsidiary or any Material Subsidiary, or any such petition shall be filed
against the Company, any Issuer Subsidiary or any Material Subsidiary and such
petition shall not be dismissed within 60 days; or
 
(i) a final judgment or judgments for the payment of money aggregating in excess
of $10,000,000 are rendered against one or more of the Company, any Issuer
Subsidiary and any Restricted Subsidiary and which judgments are not, within 60
days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay; or
 
 
 
 
 
37

--------------------------------------------------------------------------------

 
 
 
 
(j) the Subsidiary Guaranty ceases to be in full force and effect with respect
to any Material Domestic Subsidiary, or any Material Domestic Subsidiary
contests the validity thereof; or
 
(k) the Pledge Agreement ceases to be in full force and effect with respect to
any Pledgor, any Pledgor contests the validity of the Pledge Agreement, or the
Collateral Agent shall fail to have a valid, perfected and enforceable first
priority security interest in the Pledged Securities; or
 
(l) [intentionally omitted]
 
(m) the Parent Guaranty shall cease to be in full force and effect or shall be
declared by a court or administrative or governmental body of competent
jurisdiction to be void, voidable or unenforceable against the Company, or the
validity or enforceability of the Parent Guaranty against the Company shall be
contested by the Company, or any Subsidiary or Affiliate of the Company, or the
Company, or any Subsidiary or Affiliate of the Company, shall deny that the
Company has any further liability or obligation under the Parent Guaranty; or
 
(n)  (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed 5% of Consolidated Net Worth as of the end of
the most recently ended fiscal quarter of the Company, (iv) the Company or any
ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Company
or any of its Subsidiaries establishes or amends any employee welfare benefit
plan that provides post-employment welfare benefits in a manner that would
increase the liability of the Company or any of its Subsidiaries thereunder; and
any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect.
 
As used in Section 11(n), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.
 
12. REMEDIES ON DEFAULT, ETC.
 
12.1 Acceleration.
 
(a) If an Event of Default with respect to the Company or any Issuer Subsidiary
described in paragraph (g) or (h) of Section 11 (other than an Event of Default
described in clause (i) of paragraph (g) or described in clause (vi) of
paragraph (g) by virtue of the fact that such clause encompasses clause (i) of
paragraph (g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
 
 
 
 
 
38

--------------------------------------------------------------------------------

 
 
 
 
(b) If any other Event of Default has occurred and is continuing, any holder or
holders of more than 50% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
 
(c) If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.
 
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Company and each
Issuer Subsidiary acknowledge, and the parties hereto agree, that each holder of
a Note has the right to maintain its investment in the Notes free from repayment
by the Company or such Issuer Subsidiary (except as herein specifically provided
for) and that the provision for payment of a Make-Whole Amount by the Company or
such Issuer Subsidiary in the event that the Notes are prepaid or are
accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
 
12.2 Other Remedies.
 
If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein, in the Collateral
Documents or in any Note, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.
 
12.3 Rescission.
 
At any time after any Notes have been declared due and payable pursuant to
clause (b) or (c) of Section 12.1, the Required Holders, by written notice to
the Company, may rescind and annul any such declaration and its consequences,
and at any time after any Notes have become due and payable pursuant to clause
(a) of Section 12.1, the holders of all Notes then outstanding, by written
notice to the Company, may rescind acceleration of the Notes resulting from the
occurrence of an Event of Default described in paragraph (h) of Section 11, if
in each case (i) the Company or the Issuer Subsidiary has paid all overdue
interest on the Notes, all principal of and Make-Whole Amount, if any, on any
Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes, at the Default Rate, (ii) all Events of Default and
Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration or acceleration, have been cured or have been waived
pursuant to Section 17, and (iii) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes.  No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.
 
 
 
 
39

--------------------------------------------------------------------------------

 
 
 
 
12.4 No Waivers or Election of Remedies, Expenses, etc.
 
No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies.  No right, power
or remedy conferred by this Agreement, the Collateral Documents or by any Note
upon any holder thereof shall be exclusive of any other right, power or remedy
referred to herein or therein or now or hereafter available at law, in equity,
by statute or otherwise.  Without limiting the obligations of the Company under
Section 15, the Company will (and, with respect to Notes it has issued, each
Issuer Subsidiary will) pay to the holder of each Note on demand such further
amount as shall be sufficient to cover all costs and expenses of such holder
incurred in any enforcement or collection under this Section 12, including,
without limitation, reasonable attorneys’ fees, expenses and disbursements.
 
13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.
 
13.1 Registration of Notes.
 
The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes.  The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such
register.  Prior to due presentment for registration of transfer, the Person in
whose name any Note shall be registered shall be deemed and treated as the owner
and holder thereof for all purposes hereof, and the Company shall not be
affected by any notice or knowledge to the contrary.  The Company shall give to
any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.
 
13.2 Transfer and Exchange of Notes.
 
Upon surrender of any Note at the principal executive office of the Company for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, duly endorsed or accompanied by a written instrument
of transfer duly executed by the registered holder of such Note or his attorney
duly authorized in writing and accompanied by the address for notices of each
transferee of such Note or part thereof), the Company or the applicable Issuer
Subsidiary shall execute and deliver, at its expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note.  Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit A.  Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon.  The Company or
the applicable Issuer Subsidiary may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes.  Notes shall not be transferred in denominations of less than
$100,000 (or its equivalent if denominated in another currency), provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $100,000 (or
its equivalent if denominated in another currency).  Any transferee, by its
acceptance of a Note registered in its name (or the name of its nominee), shall
be deemed to have made the representations set forth in Section
6.  Each  transferee of a Note shall, as a condition to transfer, simultaneously
become a party to the Amended and Restated Collateral Agency and Intercreditor
Agreement.  Each transferee of a Note which was not previously a holder of the
Notes under this Agreement and which is not incorporated under the laws of the
United States of America or a state thereof shall, within three Business Days of
becoming a holder, deliver to the Company such certificate and other evidence as
the Company may reasonably request to establish that such holder is entitled to
receive payments under the Notes without deduction or withholding of any United
States federal income taxes.
 
 
 
 
 
40

--------------------------------------------------------------------------------

 
 
 
 
13.3 Replacement of Notes.
 
Upon receipt by the Company or the applicable Issuer Subsidiary of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of any Note (which evidence shall be, in the case of
an Institutional Investor, notice from such Institutional Investor of such
ownership and such loss, theft, destruction or mutilation), and
 
(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000, such Person’s own unsecured agreement of indemnity
shall be deemed to be satisfactory), or
 
(b) in the case of mutilation, upon surrender and cancellation thereof,
 
the Company or such Issuer Subsidiary at its own expense shall execute and
deliver, in lieu thereof, a new Note, dated and bearing interest from the date
to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.
 
14. PAYMENTS ON NOTES.
 
14.1 Place of Payment.
 
Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in Provo, Utah at
the principal office of the Company in such jurisdiction.  The Company may at
any time, by notice to each holder of a Note, change the place of payment of the
Notes so long as such place of payment shall be either the principal office of
the Company in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.
 
 
 
 
 
41

--------------------------------------------------------------------------------

 
 
 
 
14.2 Home Office Payment.
 
So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company and each Issuer Subsidiary will pay all sums becoming due
on such Note for principal, Make-Whole Amount, if any, and interest by wire
transfer of immediately available funds to the account or accounts specified in
the Purchaser Schedule to the Confirmation of Acceptance with respect to such
Note, or by such other method or at such other address as such Purchaser shall
have from time to time specified to the Company or such Issuer Subsidiary in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Company or such Issuer Subsidiary made concurrently with or reasonably promptly
after payment or prepayment in full of any Note, such Purchaser shall surrender
such Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 14.1.  Prior to any sale
or other disposition of any Note held by any Purchaser or its nominee such
Purchaser will, at its election, either endorse thereon the amount of principal
paid thereon and the last date to which interest has been paid thereon or
surrender such Note to the Company in exchange for a new Note or Notes pursuant
to Section 13.2.  The Company and each Issuer Subsidiary  will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note purchased under this Agreement that has made
the same agreement relating to such Note as the Purchasers have made in this
Section 14.2.
 
14.3 Currency of Payments.
 
(a) All payments under this Agreement and the Notes shall be made in the
Available Currency in which the relevant Notes are denominated.
 
(b) All expenses required to be reimbursed pursuant to this Agreement or the
Notes shall be reimbursed in the currency in which such expenses were originally
incurred.
 
(c) To the fullest extent permitted by applicable law, the obligation of the
Company and each Issuer Subsidiary in respect of any amount due under or in
respect of this Agreement and the Notes, notwithstanding any payment in any
currency other than the currency required to be used to pay such amount (as set
forth in this Section 14.3), whether as a result of (1) any judgment or order or
the enforcement thereof, (2) the realization on any security, (3) the
liquidation of the Company or any Issuer Subsidiary, (4) any voluntary payment
by the Company or any Issuer Subsidiary or any of them or (5) any other reason,
shall be discharged only to the extent of the amount of the applicable Available
Currency that each holder of Notes entitled to receive such payment may, in
accordance with normal banking procedures, purchase with the sum paid in such
other currency (after any premium and costs of exchange) on the New York
Business Day immediately following the day on which such holder receives such
payment and if the amount in such Available Currency that may be so purchased
for any reason is less than the amount originally due, the Company or the
applicable Issuer Subsidiary shall indemnify and save harmless such holder from
and against all loss or damage arising out of or as a result of such
deficiency.  This indemnity shall constitute an obligation separate and
independent from the other obligations contained in this Agreement and the
Notes, shall give rise to a separate and independent cause of action, shall
apply irrespective of any indulgence granted by such holder from time to time
and shall continue in full force and effect notwithstanding any judgment or
order for a liquidated sum in respect of an amount due under this Agreement or
the Notes or under any judgment or order.
 
 
 
 
 
 
42

--------------------------------------------------------------------------------

 
 
 
 
14.4 Payments Free and Clear of Taxes.
 
(a) Payments.  The Company and each Issuer Subsidiary will pay all amounts of
principal of, applicable Make-Whole Amount, if any, and interest on the Notes,
and all other amounts payable hereunder or under the Notes, without set-off or
counterclaim and free and clear of, and without deduction or withholding for or
on account of, all present and future income, stamp, documentary and other taxes
and duties, and all other levies, imposts, charges, fees, deductions and
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (except net income taxes and franchise taxes in
lieu of net income taxes imposed on any holder of any Note by its jurisdiction
of incorporation or the jurisdiction in which its applicable lending office is
located) (all such non-excluded taxes, duties, levies, imposts, duties, charges,
fees, deductions and withholdings being hereinafter called “Taxes”).  If any
Taxes are required to be withheld from any amounts payable to a holder of any
Notes, the amounts so payable to such holder shall be increased to the extent
necessary to yield such holder (after payment of all Taxes) interest on any such
other amounts payable hereunder at the rates or in the amounts specified in this
Agreement and the Notes.  Whenever any Taxes are payable by the Company or such
Issuer Subsidiary, as promptly as possible thereafter, the Company or such
Issuer Subsidiary shall send to each holder of the Notes, a certified copy of an
original official receipt received by the Company or such Issuer Subsidiary
showing payment thereof.  If the Company or such Issuer Subsidiary fails to pay
any Taxes when due to the appropriate taxing authority or fails to remit to each
holder of the Notes the required receipts or other required documentary
evidence, the Company or such Issuer Subsidiary shall indemnify each holder of
the Notes for any taxes (including interest or penalties) that may become
payable by such holder as a result of any such failure.  The obligations of the
Company and each Issuer Subsidiary under this subsection 14.4(a) shall survive
the payment and performance of the Notes and the termination of this Agreement.
 
(b) Withholding Exemption Certificates.  On or prior to the applicable Closing
Day, each holder of the Notes which is not organized under the laws of the
United States of America or a state thereof shall deliver to the Company such
certificates and other evidence as the Company may reasonably request to
establish that such holder is entitled to receive payments under the Notes
without deduction or withholding of any United States federal income
taxes.  Each such holder further agrees (i) promptly to notify the Company of
any change of circumstances (including any change in any treaty, law or
regulation) which would prevent such holder from receiving payments under the
Notes without any deduction or withholding of such taxes, and (ii) on or before
the date that any certificate or other form delivered by such holder under this
Section 14.4(b) expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent such certificate or form previously
delivered by such holder, to deliver to the Company a new certificate or form,
certifying that such holder is entitled to receive payments under the Notes
without deduction or withholding of such taxes.  If any holder of the Notes
which is not organized under the laws of the United States of America or a state
thereof fails to provide to the Company pursuant to this Section 14.4(b) (or in
the case of a transferee of a Note, Section 13.2) any certificates or other
evidence required by such provision to establish that such holder is, at the
time it becomes a holder, entitled to receive payments under the Notes without
deduction or withholding of any United States federal income taxes, such holder
shall not be entitled to any indemnification under Section 14.4(a) for any Taxes
imposed on such holder.
 
 
 
 
 
43

--------------------------------------------------------------------------------

 
 
 
 
15. EXPENSES, ETC.
 
15.1 Transaction Expenses.
 
Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of one
special counsel and, if reasonably required, local or other counsel) incurred by
the Collateral Agent, each Purchaser or holder of a Note in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of this Agreement, the Collateral Documents or the Notes (whether or
not such amendment, waiver or consent becomes effective), including, without
limitation: (a) the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this
Agreement, the Collateral Documents or the Notes or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with this Agreement, the Collateral Documents or the Notes, or by
reason of being a holder of any Note, and (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Company or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated hereby, by the Collateral
Documents and by the Notes.  The Company will pay, and will save each holder of
a Note harmless from, all claims in respect of any fees, costs or expenses if
any, of brokers and finders (other than those retained by such holder).
 
15.2 Survival.
 
The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement, the Collateral Documents or the Notes, and the termination of
this Agreement and the Collateral Documents.
 
16.  
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

 
All representations and warranties contained herein, in the Collateral Documents
or in any Confirmation of Acceptance shall survive the execution and delivery of
this Agreement, the Collateral Documents, such Confirmation of Acceptance and
the Notes, the purchase or transfer by any holder of any Note or portion thereof
or interest therein and the payment of any Note, and may be relied upon by any
subsequent holder of a Note, regardless of any investigation made at any time by
or on behalf of any Purchaser or any other holder of a Note.  All statements
contained in any certificate or other instrument delivered by or on behalf of
the Company pursuant to this Agreement or the Collateral Documents shall be
deemed representations and warranties of the Company under this
Agreement.  Subject to the preceding sentence, this Agreement, the Collateral
Documents and the Notes embody the entire agreement and understanding between
the Prudential and the Purchasers, on the one hand, and the Company and each
Issuer Subsidiary, on the other hand, and supersede all prior agreements and
understandings relating to the subject matter hereof.
 
 
 
 
 
 
44

--------------------------------------------------------------------------------

 
 
 
17. AMENDMENT AND WAIVER.
 
17.1 Requirements.
 
This Agreement and the Collateral Documents may be amended, and the Company (or
any Issuer Subsidiary, as applicable) may take any action herein prohibited, or
omit to perform any act herein required to be performed by it, if the Company
(or such Issuer Subsidiary, as applicable) shall obtain the written consent to
such amendment, action or omission to act, of the Required Holder(s) of the
Notes, except that:
 
(i) without the written consent of the holders of all Notes of a particular
Series, and if an Event of Default shall have occurred and be continuing, of the
holders of all Notes of all Series, at the time outstanding, the Notes of such
Series may not be amended or the provisions thereof waived to change the
maturity thereof, to change or affect the principal thereof, or to change or
affect the rate or time of payment of interest on or any Make-Whole Amount
payable with respect to the Notes of such Series,
 
(ii) without the written consent of the holder or holders of all Notes at the
time outstanding, no amendment to or waiver of the provisions of this Agreement
shall change or affect the provisions of Section 12 or this Section 17 insofar
as such provisions relate to proportions of the principal amount of the Notes of
any Series, or the rights of any individual holder of Notes, required with
respect to any declaration of Notes to be due and payable or with respect to any
consent, amendment, waiver or declaration,
 
(iii) without the written consent of Prudential, the provisions of Section 2B
may not be amended or waived (provided that if any such amendment or waiver
would affect any rights or obligations with respect to the purchase and sale of
Notes which shall have become Accepted Notes prior to such amendment or waiver,
the requirements of clause (iv), below, must also be satisfied), and
 
(iv) without the written consent of all of the Purchasers which shall have
become obligated to purchase Accepted Notes of any Series, no provision of
Sections 2B or 3 may be amended or waived if such amendment or waiver would
affect the rights or obligations with respect to the purchase and sale of the
Accepted Notes of such Series or the terms and provisions of such Accepted
Notes.
 
 
 
 
 
45

--------------------------------------------------------------------------------

 
 
 
 
Each holder of any Note at the time or thereafter outstanding shall be bound by
any consent authorized by this Section 17, whether or not such Note shall have
been marked to indicate such consent.  No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note.
 
As used herein, the term “this Agreement” and “the Collateral Documents” and
references thereto shall mean this Agreement and the Collateral Documents,
respectively, as they may from time to time be amended or supplemented.
 
17.2 Notes held by Company, etc.
 
Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes or any Series thereof then
outstanding have approved or consented to any amendment, waiver or consent to be
given under this Agreement or the Notes or any Series thereof, or have directed
the taking of any action provided herein or in the Notes or any Series thereof
to be taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes or any Series thereof then outstanding,
Notes or any Series thereof directly or indirectly owned by the Company or any
of its Affiliates shall be deemed not to be outstanding.
 
18. NOTICES.
 
All notices and communications provided for hereunder (other than communication
provided for in Section 2, which shall be provided as contemplated therein)
shall be in writing and sent (a) by telefacsimile if the sender on the same day
sends a confirming copy of such notice by a recognized overnight delivery
service (charges prepaid), or (b) by registered or certified mail with return
receipt requested (postage prepaid), or (c) by a recognized overnight delivery
service (with charges prepaid).  Any such notice must be sent:
 
(a) if to any Purchaser or its nominee, to such Person at the address specified
for such communications in the Purchaser Schedule attached to the applicable
Confirmation of Acceptance, or at such other address as such Person shall have
specified to the Company in writing,
 
(b) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or
 
(c) if to the Company or any Issuer Subsidiary, to the Company at One Nu Skin
Plaza, 75 West Center Street, Provo, Utah 84601 to the attention of the Chief
Financial Officer, or at such other address as the Company or such Issuer
Subsidiary shall have specified to the holder of each Note in writing.
 
Notices under this Section 18 will be deemed to have been given and received
when delivered at the address so specified.  Any communication pursuant to
Section 2 shall be made by a method specified for such communication in Section
2, and shall be effective to create any rights or obligations under this
Agreement only if, in the case of a telephone communication, an Authorized
Officer of the party conveying the information and of the party receiving the
information are parties to the telephone call, and in the case of a
telefacsimile communication, the communication is signed by an Authorized
Officer of the party conveying the information, addressed to the attention of an
Authorized Officer of the party receiving the information, and in fact received
at the telefacsimile terminal the number of which is listed for the party
receiving the communication on the Information Schedule hereto or at such other
telefacsimile terminal as the party receiving the information shall have
specified in writing to the party sending such information.
 
 
 
 
46

--------------------------------------------------------------------------------

 
 
 
19. REPRODUCTION OF DOCUMENTS.
 
This Agreement, the Collateral Documents and all documents relating thereto,
including, without limitation, (a) consents, waivers and modifications that may
hereafter be executed, (b) documents by Prudential or any Purchaser may receive
on any Closing Day (except the Notes themselves), and (c) financial statements,
certificates and other information previously or hereafter furnished to
Prudential or any Purchaser, may be reproduced by Prudential or such Purchaser
by any photographic, photostatic, microfilm, microcard, miniature photographic
or other similar process and Prudential or such Purchaser may destroy any
original document so reproduced.  The Company agrees and stipulates that, to the
extent permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made in the regular course of business) and any enlargement,
facsimile or further reproduction of such reproduction shall likewise be
admissible in evidence.  This Section 19 shall not prohibit the Company or any
other holder of Notes from contesting any such reproduction to the same extent
that it could contest the original, or from introducing evidence to demonstrate
the inaccuracy of any such reproduction.
 
20. CONFIDENTIAL INFORMATION.
 
For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by such Purchaser
or any person acting on its behalf, (c) otherwise becomes known to such
Purchaser other than through disclosure (x) by the Company or any Subsidiary, or
(y) by another Person known by such Purchaser to be bound by a confidentiality
agreement with the Company, or (d) constitutes financial statements delivered to
such Purchaser under Section 7.1 that are otherwise publicly available.  Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by it in good faith to protect confidential
information of third parties delivered to it, provided that each Purchaser may
deliver or disclose Confidential Information to (i) its directors, officers,
employees, agents, attorneys and affiliates (to the extent such disclosure
reasonably relates to the administration of the investment represented by any
Notes), (ii) its financial advisors and other professional advisors who agree to
hold confidential the Confidential Information substantially in accordance with
the terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which such Purchaser sells or offers to sell such Note
or any part thereof or any participation therein (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 20), (v) any Person from which such Purchaser offers
to purchase any security of the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 20), (vi) any federal or state regulatory authority
having jurisdiction over such Purchaser, (vii) the National Association of
Insurance Commissioners or any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process (provided that such Purchaser
give prompt notice to the Company of such subpoena or legal process to the
extent such Purchaser is legally permitted to do so), (y) in connection with any
litigation to which such Purchaser is a party, or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under its Notes,
this Agreement and the Collateral Documents.  Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 20 as though it were a party to this
Agreement.  On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Company embodying the provisions of this Section 20.
 
 
 
 
 
47

--------------------------------------------------------------------------------

 
 
 
21. GUARANTEED OBLIGATIONS.
 
21.1 Guaranteed Obligations.
 
                      The Company, in consideration of the execution and
delivery of this Agreement and the purchase by the Purchasers of any Notes
issued by an Issuer Subsidiary, hereby irrevocably, unconditionally, absolutely,
jointly and severally guarantees, on a continuing basis, to each holder of Notes
as and for the Company’s own debt, until final and indefeasible payment has been
made the due and punctual payment by each Issuer Subsidiary of the principal of,
and interest, and the Make-Whole Amount (if any) on, the Notes issued by such
Issuer Subsidiary at any time outstanding and the due and punctual payment of
all other amounts payable, and all other indebtedness owing, by such Issuer
Subsidiary to the holders of such Notes under this Agreement and such Notes, in
each case when and as the same shall become due and payable, whether at
maturity, pursuant to mandatory or optional prepayment, by acceleration or
otherwise, all in accordance with the terms and provisions hereof and thereof;
it being the intent of the Company that the guaranty set forth herein shall be a
continuing guaranty of payment and not a guaranty of collection.  All of the
obligations set forth in this Section 21.1 are referred to herein as the
“Guaranteed Obligations” and the guaranty thereof set forth in this Section 21
is referred to herein as the “Parent Guaranty.”
 
 
 
 
48

--------------------------------------------------------------------------------

 
 
21.2 Payments and Performance.
 
                      In the event that an Issuer Subsidiary fails to make, on
or before the due date thereof, any payment to be made of any principal amount
of, or interest or Make-Whole Amount on, or in respect of, the Notes issued by
such Issuer Subsidiary or of any other amounts due to any holder of Notes under
the Notes or this Agreement, after giving effect to any applicable grace periods
or cure provisions or waivers or amendments, the Company shall cause forthwith
to be paid the moneys in respect of which such failure has occurred in
accordance with the terms and provisions of this Agreement and the Notes.  In
furtherance of the foregoing, if any or all of the Notes have been accelerated
as provided in Section 12.1 (and such acceleration has not been rescinded), the
Guaranteed Obligations in respect of such Notes shall forthwith become due and
payable without notice, regardless of whether the acceleration of such Notes
shall be stayed, enjoined, delayed or deemed ineffective.  Nothing shall
discharge or satisfy the obligations of the Company hereunder except the full,
final and indefeasible payment of the Guaranteed Obligations.
 
21.3 Releases.
 
The Company consents and agrees that, without any notice whatsoever to or by the
Company, except with respect to any action (but not any failure to act) referred
to in clauses (i), (ii) and (iv) below (it being understood that the Company
shall be deemed to have notice of any matter as to which any Issuer Subsidiary
has knowledge), and without impairing, releasing, abating, deferring,
suspending, reducing, terminating or otherwise affecting the obligations of the
Company hereunder, each holder of Notes, by action or inaction, may:
 
(i) compromise or settle, renew or extend the period of duration or the time for
the payment, or discharge the performance of, or may refuse to, or otherwise
not, enforce, or may, by action or inaction, release all or any one or more
parties to, any one or more of the Notes, this Agreement, or any other guaranty
or agreement or instrument related thereto or hereto;
 
(ii) assign, sell or transfer, or otherwise dispose of, any one or more of the
Notes;
 
(iii) grant waivers, extensions, consents and other indulgences of any kind
whatsoever to any Issuer Subsidiary or any other Person liable in any manner in
respect of all or any part of the Guaranteed Obligations;
 
(iv) amend, modify or supplement in any manner whatsoever and at any time (or
from time to time) any one or more of the Notes, this Agreement, or any other
guaranty or any agreement or instrument related thereto or hereto;
 
(v) release or substitute any one or more of the endorsers or guarantors of the
Guaranteed Obligations whether parties hereto or not; and
 
(vi) sell, exchange, release, accept, surrender or enforce rights in, or fail to
obtain or perfect or to maintain, or cause to be obtained, perfected or
maintained, the perfection of any security interest or other Lien on, by action
or inaction, any property at any time pledged or granted as security in respect
of the Guaranteed Obligations, whether so pledged or granted by the Company, any
Issuer Subsidiary or any other Person.
 
 
 
49

--------------------------------------------------------------------------------

 
 
The Company hereby ratifies and confirms any such action specified in this
Section 21.3 and agrees that the same shall be binding upon the Company.  The
Company hereby waives any and all defenses, counterclaims or offsets which the
Company might or could have by reason thereof.
 
21.4 Waivers.
 
                      To the fullest extent permitted by law, the Company hereby
waives:
 
(i) notice of acceptance of this Agreement;
 
(ii) notice of any purchase or acceptance of the Notes under this Agreement, or
the creation, existence or acquisition of any of the Guaranteed Obligations,
subject to the Company’s right to make inquiry of each holder of Notes to
ascertain the amount of the Guaranteed Obligations at any reasonable time;
 
(iii) notice of the amount of the Guaranteed Obligations, subject to the
Company’s right to make inquiry of each holder of Notes to ascertain the amount
of the Guaranteed Obligations at any reasonable time;
 
(iv) notice of adverse change in the financial condition of any Issuer
Subsidiary or any other guarantor or any other fact that might increase the
Company’s risk hereunder;
 
(v) notice of presentment for payment, demand, protest, and notice thereof as to
the Notes or any other instrument;
 
(vi) notice of any Default or Event of Default, so long as any Issuer Subsidiary
has knowledge thereof;
 
(vii) all other notices and demands to which the Company might otherwise be
entitled (except if such notice or demand is specifically otherwise required to
be given to the Company under this Agreement);
 
(viii) the right by statute or otherwise to require any or each holder of Notes
to institute suit against any Issuer Subsidiary or any other guarantor or to
exhaust the rights and remedies of any or each holder of Notes against any
Issuer Subsidiary or any other guarantor, the Company being bound to the payment
of each and all Guaranteed Obligations, whether now existing or hereafter
accruing, as fully as if such Guaranteed Obligations were directly owing to each
holder of Notes by the Company;
 
 
 
 
50

--------------------------------------------------------------------------------

 
 
(ix) any defense arising by reason of any disability or other defense (other
than the defense that the Guaranteed Obligations shall have been fully, finally
and indefeasibly paid) of any Issuer Subsidiary or by reason of the cessation
from any cause whatsoever of the liability of any Issuer Subsidiary in respect
thereof;
 
(x) any stay (except in connection with a pending appeal), valuation, appraisal,
redemption or extension law now or at any time hereafter in force that, but for
this waiver, might be applicable to any sale of property of the Company made
under any judgment, order or decree based on this Agreement, and the Company
covenants that it will not at any time insist upon or plead, or in any manner
claim or take the benefit or advantage of any such law; and
 
(xi) at all times prior to full, final and indefeasible payment of the
Guaranteed Obligations, any claim of any nature arising out of any right of
indemnity, contribution, reimbursement, indemnification or any similar right or
any claim of subrogation (whether such right or claim arises under contract,
common law or statutory or civil law (including, without limitation, section 509
of the United States Bankruptcy Code)) arising in respect of any payment made
under this Agreement or in connection with this Agreement, against any Issuer
Subsidiary or the estate of any Issuer Subsidiary (including Liens on the
property of any Issuer Subsidiary or the estate of any Issuer Subsidiary), in
each case whether or not any Issuer Subsidiary at any time shall be the subject
of any proceeding brought under any Bankruptcy Law, and the Company further
agrees that, except as provided in Section 21.9, it will not file any claims
against any Issuer Subsidiary or the estate of any Issuer Subsidiary in the
course of any such proceeding or otherwise, and further agrees that each holder
of Notes may specifically enforce the provisions of this clause (xi).
 
21.5 Marshaling.
 
                      The Company consents and agrees:
 
(a) that each holder of Notes, and each Person acting for the benefit of one or
more of the holders of Notes, shall be under no obligation to marshal any assets
in favor of the Company or against or in payment of any or all of the Guaranteed
Obligations; and
 
(b) that, to the extent that any Issuer Subsidiary makes a payment or payments
to any holder of Notes, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required, for any of the foregoing reasons or for any other reason, to be
repaid or paid over to a custodian, trustee, receiver or any other party under
any Bankruptcy Law, other common or civil law, or equitable cause, then, to the
extent of such payment or repayment, the obligation or part thereof intended to
be satisfied thereby shall be revived and continued in full force and effect as
if such payment or payments had not been made and the Company shall be primarily
liable for such obligation.
 
 
 
 
51

--------------------------------------------------------------------------------

 
 
21.6 Immediate Liability.
 
                      The Company agrees that the liability of the Company in
respect of this Parent Guaranty shall be immediate and shall not be contingent
upon the exercise or enforcement by any holder of Notes or any other Person of
whatever remedies such holder of Notes or other Person may have against any
Issuer Subsidiary or any other guarantor or the enforcement of any Lien or
realization upon any security such holder of Notes or other Person may at any
time possess.
 
21.7 Primary Obligations.
 
                      This Parent Guaranty is a primary and original obligation
of the Company and is an absolute, unconditional, continuing and irrevocable
guaranty of payment and shall remain in full force and effect without respect to
any action by any holder of Notes specified in Section 21.3 hereof or any future
changes in conditions, including, without limitation, change of law or any
invalidity or irregularity with respect to the issuance or assumption of any
obligations (including, without limitation, the Notes) of or by any Issuer
Subsidiary or any other guarantor, or with respect to the execution and delivery
of any agreement (including, without limitation, the Notes and this Agreement)
by any Issuer Subsidiary or any other Person.
 
21.8 No Reduction or Defense.
 
                      The obligations of the Company under this Agreement, and
the rights of any holder of Notes to enforce such obligations by any
proceedings, whether by action at law, suit in equity or otherwise, shall not be
subject to any reduction, limitation, impairment or termination, whether by
reason of any claim of any character whatsoever or otherwise (other than payment
in full of all amounts owing hereunder or under the Notes), including, without
limitation, claims of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense (other than any defense based upon the
irrevocable payment in full of the obligations under this Agreement and the
Notes), set-off, counterclaim, recoupment or termination whatsoever.
 
Without limiting the generality of the foregoing, the obligations of the Company
shall not be discharged or impaired by:
 
(a) any default (including, without limitation, any Default or Event of
Default), failure or delay, willful or otherwise, in the performance of any
obligations by any Issuer Subsidiary or any of its respective Subsidiaries or
Affiliates;
 
(b) any proceeding of, or involving, any Issuer Subsidiary under any Bankruptcy
Law, or any merger, consolidation, reorganization, dissolution, liquidation,
sale of assets or winding up or change in corporate (or other) constitution or
corporate (or other) identity or loss of corporate (or other) identity of any
Issuer Subsidiary or any of its Subsidiaries or Affiliates;
 
(c) any incapacity or lack of power, authority or legal personality of, or
dissolution or change in the directors, stockholders or status of, any Issuer
Subsidiary or any of its Subsidiaries or any other Person (other than the
Company);
 
 
 
 
52

--------------------------------------------------------------------------------

 
 
 
(d) impossibility or illegality of performance on the part of any Issuer
Subsidiary under this Agreement or the Notes;
 
(e) the invalidity, irregularity or unenforceability of the Notes, this
Agreement or any documents referred to therein or herein;
 
(f) in respect of any Issuer Subsidiary, any change of circumstances, whether or
not foreseen or foreseeable, whether or not imputable to any Issuer Subsidiary,
or impossibility of performance through fire, explosion, accident, labor
disturbance, floods, droughts, embargoes, wars (whether or not declared),
terrorist activities, civil commotions, acts of God or the public enemy, delays
or failure of suppliers or carriers, inability to obtain materials or any other
causes affecting performance, or any other force majeure, whether or not beyond
the control of any Issuer Subsidiary and whether or not of the kind hereinbefore
specified;
 
(g) any attachment, claim, demand, charge, Lien, order, process, encumbrance or
any other happening or event or reason, similar or dissimilar to the foregoing,
or any withholding or diminution at the source, by reason of any taxes,
assessments, expenses, indebtedness, obligations or liabilities of any
character, foreseen or unforeseen, and whether or not valid, incurred by or
against any Person, corporation or entity, or any claims, demands, charges,
Liens or encumbrances of any nature, foreseen or unforeseen, incurred by any
Person, or against any sums payable under this Agreement or the Notes, so that
such sums would be rendered inadequate or would be unavailable to make the
payments herein provided; or
 
(h) any order, judgment, decree, ruling or regulation (whether or not valid) of
any court of any nation or of any governmental authority or agency thereof, or
any other action, happening, event or reason whatsoever which shall delay,
interfere with, hinder or prevent, or in any way adversely affect, the
performance by any Issuer Subsidiary of its obligations under this Agreement or
the Notes, as the case may be.
 
21.9 Subordination.
 
                      In the event that, for any reason whatsoever, any Issuer
Subsidiary is now or hereafter becomes indebted or obligated to the Company in
any manner, the Company agrees that the amount of such obligation, interest
thereon if any, and all other amounts due with respect thereto, shall, at all
times during the existence of a Default or an Event of Default, be subordinate
as to time of payment and in all other respects to all the Guaranteed
Obligations, and the Company shall not be entitled to enforce or receive payment
thereof until all sums then due and owing to the holders of the Notes in respect
of the Guaranteed Obligations shall have been fully, finally and indefeasibly
paid in full in cash, except that the Company may enforce (and shall enforce, at
the request of the Required Holders, and at the Company’s expense) any
obligations in respect of any such obligation owing to the Company from any
Issuer Subsidiary so long as all proceeds in respect of any recovery from such
enforcement shall be held by the Company in trust for the benefit of the holders
of the Notes, to be paid thereto as promptly as reasonably possible.  If any
other payment, other than pursuant to the immediately preceding sentence, shall
have been made to the Company by any Subsidiary in respect of any such
obligation during any time that a Default or an Event of Default exists and
there are Guaranteed Obligations outstanding, the Company shall hold in trust
all such payments for the benefit of the holders of Notes, to be paid thereto as
promptly as reasonably possible.
 
 
 
 
53

--------------------------------------------------------------------------------

 
21.10 No Election.                                
 
                      Each holder of Notes shall, individually or collectively,
have the right to seek recourse against the Company to the fullest extent
provided for herein for its obligations under this Agreement.  No election to
proceed in one form of action or proceeding, or against any party, or on any
obligation, shall constitute a waiver of such holder’s right to proceed in any
other form of action or proceeding or against other parties unless such holder
of Notes has expressly waived such right in writing.  Specifically, but without
limiting the generality of the foregoing, no action or proceeding by or on
behalf of any holder of Notes against an Issuer Subsidiary or any other Person
under any document or instrument evidencing obligations of such Issuer
Subsidiary or such other Person to or for the benefit of such holder of Notes
shall serve to diminish the liability of the Company under this Agreement except
to the extent that such holder of Notes unconditionally shall have realized
payment by such action or proceeding.
 
21.11 Severability.
 
                      Each of the rights and remedies granted under this Section
21 to each holder of Notes in respect of the Notes held by such holder may be
exercised by such holder without notice to, or the consent of or any other
action by, any other holder of Notes.
 
21.12 Appropriations.
 
                      Until all amounts which may be or become payable by all
Issuer Subsidiaries under or in connection with this Agreement or the Notes or
by the Company under or in connection with this Agreement have been irrevocably
paid in full, any holder of Notes (or any trustee or agent on its behalf) may
refrain from applying or enforcing any moneys, security or rights held or
received by such holder of Notes (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and the Company
shall not be entitled to the benefit of the same; provided, however, that any
payments received from any Issuer Subsidiary, or the Company on behalf of any
Issuer Subsidiary, will be applied to amounts owing by such Issuer Subsidiary
hereunder or in respect of the Notes issued by it.
 
21.13 Other Enforcement Rights.
 
Each holder of Notes may proceed to protect and enforce this Agreement by suit
or suits or proceedings in equity, at law or in bankruptcy or insolvency, and
whether for the specific performance of any covenant or agreement contained
herein or in execution or aid of any power herein granted, or for the recovery
of judgment for the obligations hereby guarantied or for the enforcement of any
other proper, legal or equitable remedy available under applicable law.
 
 
 
 
 
54

--------------------------------------------------------------------------------

 
21.14 Invalid Payments.
 
                      To the extent that any payment is made to any holder of
Notes in respect of the Guaranteed Obligations by any Person, which payment or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required, for any of the foregoing reasons or for any
other reason, to be repaid or paid over to a custodian, trustee, receiver,
administrative receiver, administrator or any other party or officer under any
Bankruptcy Law, or any other common or civil law or equitable cause, then to the
extent of such payment or repayment, the obligation or part thereof intended to
be satisfied shall be revived and continued in full force and effect as if said
payment had not been made and the Company shall be primarily liable for such
obligation.
 
21.15 No Waivers or Election of Remedies; Expenses; etc.
 
                      No course of dealing and no delay on the part of any
holder of any Note in exercising any right, power or remedy shall operate as a
waiver thereof or otherwise prejudice such holder’s rights, powers or
remedies.  No right, power or remedy conferred by this Agreement upon any holder
of Notes shall be exclusive of any other right, power or remedy referred to
herein or therein or now or hereafter available at law, in equity, by statute or
otherwise.
 
21.16 Restoration of Rights and Remedies.
 
                      If any holder of Notes shall have instituted any
proceeding to enforce any right or remedy under this Agreement or any Note held
by such holder and such proceeding shall have been discontinued or abandoned for
any reason, or shall have been determined adversely to such holder, then and in
every such case each such holder of Notes, the Issuer Subsidiary which is the
issuer of such Notes and the Company shall, except as may be limited or affected
by any determination in such proceeding, be restored severally and respectively
to its respective former position hereunder and thereunder, and thereafter the
rights and remedies of such holder of Notes shall continue as though no such
proceeding had been instituted.
 
21.17 No Setoff or Counterclaim.
 
                      Except as otherwise required by law, each payment by the
Company shall be made without setoff or counterclaim.
 
21.18 Further Assurances.
 
                      The Company will cooperate with the holders of the Notes
and execute such further instruments and documents as the Required Holders shall
reasonably request to carry out, to the reasonable satisfaction of the Required
Holders, the transactions contemplated by this Agreement, the Notes and the
documents and instruments related hereto and thereto.
 
 
 
 
55

--------------------------------------------------------------------------------

 
21.19 Survival.
 
                      So long as the Guaranteed Obligations shall not have been
fully and finally performed and indefeasibly paid, the obligations of the
Company under this Parent Guaranty shall survive the transfer and payment of any
Note and the payment in full of all the Notes.
 
22. JUDICIAL PROCEEDINGS.
 
22.1 Consent to Jurisdiction.
 
The Company and each Issuer Subsidiary irrevocably submits to the non-exclusive
jurisdiction of any New York State or United States federal court sitting in New
York City, and irrevocably waives its own forum, over any suit, action or
proceeding arising out of or relating to this Agreement or any Note.  The
Company and each Issuer Subsidiary irrevocably waives, to the fullest extent it
may effectively do so under applicable law, any objection which it may have or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  The
Company and each Issuer Subsidiary agrees, to the fullest extent it may
effectively do so under applicable law, that a final judgment in any such suit,
action or proceeding brought in such court shall be conclusive and binding upon
the Company and each Issuer Subsidiary may be enforced in the courts of the
United States, the State of New York (or any other courts to the jurisdiction of
which the Company is or may be subject) by a suit upon such judgment, provided
that service of process is effected on the Company or such Issuer Subsidiary in
one of the manners specified below or as otherwise permitted by law.
 
22.2 Service of Process.
 
The Company and each Issuer Subsidiary hereby consents to process being served
in any suit, action or proceeding of the nature referred to in Section 22.1 by
the mailing of a copy thereof by registered or certified air mail, postage
prepaid, return receipt requested, to the address of the Company or such Issuer
Subsidiary set forth in Section 18.  The Company and each Issuer Subsidiary
irrevocably waives, to the fullest extent it may effectively do so under
applicable law, all claim of error by reason of any such service and agrees that
such service (a) shall be deemed in every respect effective service of process
upon the Company or such Issuer Subsidiary in any such suit, action or
proceeding, and (b) shall, to the fullest extent permitted by law, be taken and
held to be valid personal service upon the Company.
 
22.3 No Limitation on Service or Suit.
 
Nothing in this Section 22 shall affect the right of any holder of the Notes to
serve process in any manner permitted by law or limit the right of any holder of
the Notes to bring proceedings against the Company or any Issuer Subsidiary in
the courts of any jurisdiction or jurisdictions or to enforce in any lawful
manner a judgment obtained in one jurisdiction in any other jurisdiction.
 
 
 
 
56

--------------------------------------------------------------------------------

 
23. MISCELLANEOUS.
 
23.1 Successors and Assigns.
 
All covenants and other agreements contained in this Agreement and the
Collateral Documents by or on behalf of any of the parties hereto or thereto
bind and inure to the benefit of their respective successors and assigns
(including, without limitation, any subsequent holder of a Note) whether so
expressed or not.
 
23.2 Accounting Principles.
 
                      The Company shall prepare its accounts and financial
statements required to be delivered pursuant to Section 7.1 hereof in accordance
with GAAP as in effect on the date of, or at the end of the period covered by,
such accounts and financial statements as specified in Section 7.1 hereof, and
any such accounts and financial statements delivered pursuant to Section 7.1
hereof shall be audited, and an audit report or opinion in respect thereof shall
be executed, by independent public accountants of recognized national standing,
as more particularly set forth in Section 7.1 hereof.
 
23.3 Payments Due on Non-Business Days.
 
Anything in this Agreement, the Collateral Documents or the Notes to the
contrary notwithstanding, any payment of principal of or Make-Whole Amount or
interest on any Note that is due on a date other than a New York Business Day
shall be made on the next succeeding New York Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding New York Business Day.
 
23.4 Severability.
 
Any provision of this Agreement or the Collateral Documents that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or thereof, and any such
prohibition or unenforceability in any jurisdiction shall (to the full extent
permitted by law) not invalidate or render unenforceable such provision in any
other jurisdiction.
 
23.5 Construction.
 
Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant.  Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.
 
23.6 Counterparts.
 
This Agreement and the Collateral Documents may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument.  Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
 
 
 
 
57

--------------------------------------------------------------------------------

 
 
 
23.7 Governing Law.
 
This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State (other than Section
5-1401 of the New York General Obligations Law) that would require the
application of the laws of a jurisdiction other than such State.
 
23.8           Transaction References.
 
The Company and each Issuer Subsidiary agree that Prudential Capital Group may
(a) refer to its role in establishing the Facility, as well as the identity of
the Company and each Issuer Subsidiary and the maximum aggregate principal
amount of the Notes and the date on which the Facility was established (as well
as the date and the amount of any issuance of Notes), on its internet site or in
marketing materials, press releases, published “tombstone” announcements or any
other print or electronic medium, and (b) display the corporate logo of Nu Skin
in conjunction with any such reference.
 


 
23.9           Binding Agreement.
 
 When this Agreement is executed and delivered by the Company and Prudential, it
shall become a binding agreement between the Company and Prudential.  This
Agreement shall also inure to the benefit of each Purchaser and Issuer
Subsidiary which shall have executed and delivered a Confirmation of Acceptance,
and each such Purchaser and Issuer Subsidiary shall be bound by this Agreement
to the extent provided in such Confirmation of Acceptance.
 
*    *    *    *    *
 
 
 
 

--------------------------------------------------------------------------------

 
                                                       
 
 
 
Very truly yours,
 
NU SKIN ENTERPRISES, INC.
         
 
By:
/s/ Brian R. Lords       Brian R. Lords       Vice President, Treasurer        
 

 
 


The foregoing Agreement is
hereby accepted as of the
date first above written.
 
PRUDENTIAL INVESTMENT MANAGEMENT, INC.
 

         
By:
 /s/ Iris Krause  
 
 
 
Iris Krause
 
 
 
 
 Vice President  
 
 






   
  S-1
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
DEFINED TERMS
 
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
 
“Acceptance” shall have the meaning specified in Section 2B(5).
 
“Acceptance Day” shall have the meaning specified in Section 2B(5).
 
“Accepted Note” shall have the meaning specified in Section 2B(5).
 
“Acceptance Window” shall mean, with respect to any Quotation, the time period
designated by Prudential during which the Company and Prudential shall be in
live communication and the Company may elect to accept such Quotation.
 
“Affiliate” means, at any time, (a) with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and (b) with respect to the Company and its Subsidiaries, any Person
beneficially owning or holding, directly or indirectly, 5% or more of any class
of voting or equity interests of the Company or any of its Subsidiaries or any
corporation of which the Company and its Subsidiaries beneficially own or hold,
in the aggregate, directly or indirectly, 5% or more of any class of voting or
equity interests.  As used in this definition, “Control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.  Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Company.
 
“Amended and Restated Collateral Agency and Intercreditor Agreement” means the
Amended and Restated Collateral Agency and Intercreditor Agreement, dated as of
August 26, 2003, by and among the Collateral Agent, the Purchasers and each of
the other Senior Secured Creditors, and acknowledged by the Company and the
Subsidiary Guarantors, as such agreement has been or may be amended,
supplemented or modified from time to time.
 
“Amended and Restated Subordination Agreement” means the Second Amended and
Restated Subordination Agreement substantially in the form of Exhibit F hereto,
dated as of the date hereof, by and among the subordinated creditors and senior
creditors named therein, as amended, supplemented or modified from time to time.
 
“Available Currencies” shall mean British Pounds, Canadian Dollars, Dollars,
Euros, and Yen.
 
“Available Facility Amount” shall have the meaning specified in Section 2B(1).
 
“British Pounds” means the lawful currency of the United Kingdom.
 
 
 
A-1
 

--------------------------------------------------------------------------------

 
 
“Business Day” shall mean (i) other than as provided in clauses (ii) and (iii)
below, any day other than a Saturday, a Sunday or a day on which commercial
banks in New York City are authorized or required to be closed, (ii) for
purposes of Section 2B(3) only, any day which is both a New York Business Day
and a day on which Prudential is open for business and (iii) for purposes of
Section 8.6 only, (a) if with respect to Notes denominated in British Pounds,
any day which is both a New York Business Day and a day on which commercial
banks are not required or authorized to be closed in London, (b) if with respect
to Notes denominated in Canadian Dollars, any day which is both a New York
Business Day and a day on which commercial banks are not required or authorized
to be closed in Toronto, (c) if with respect to Notes denominated in Dollars, a
New York Business Day, (d) if with respect to Notes denominated in Euros, any
day which is both a New York Business Day and a day on which commercial banks
are not required or authorized to be closed in Frankfurt and Brussels, and (e)
if with respect to Notes denominated in Yen, any day which is both a New York
Business Day and a day on which commercial banks are not required or authorized
to be closed in Tokyo, Japan.
 
“Canadian Dollars” means the lawful currency of Canada.
 
“Cancellation Date” shall have the meaning specified in Section 2B(8)(iv).
 
“Cancellation Fee” shall have the meaning specified in Section 2B(8)(iv).
 
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
 
“Closing Day” shall mean, with respect to any Accepted Note, the Business Day
specified for the closing of the purchase and sale of such Accepted Note in the
Confirmation of Acceptance with respect to such Accepted Note, provided that (i)
if the Company and the Purchaser which is obligated to purchase such Accepted
Note agree on an earlier Business Day for such closing, the “Closing Day” for
such Accepted Note shall be such earlier Business Day, and (ii) if the closing
of the purchase and sale of such Accepted Note is rescheduled pursuant to
Section 2B(7), the Closing Day for such Accepted Note, for all purposes of this
Agreement except references to “original Closing Day” in Section 2B(8)(iii),
shall mean the Rescheduled Closing Day with respect to such Accepted Note.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
 
“Collateral Agent” means State Street Bank and Trust Company of California,
N.A., acting in its capacity as collateral agent under the Amended and Restated
Collateral Agency and Intercreditor Agreement, together with its successors and
assigns.
 
“Collateral Documents” means the Pledge Agreement, the Subsidiary Guaranty, the
Amended and Restated Collateral Agency and Intercreditor Agreement, and all
other documents, evidencing, securing or relating to the Notes, the payment of
the indebtedness evidenced by the Notes and all other amounts due from the
Company or any Restricted Subsidiary evidenced or secured by this Agreement, the
Notes or the Collateral Documents.
 
 
 
A-2
 

--------------------------------------------------------------------------------

 
 
“Company” means Nu Skin Enterprises, Inc., a Delaware corporation.
 
“Confidential Information” is defined in Section 20.
 
“Confirmation of Acceptance” shall have the meaning specified in Section 2B(5).
 
“Consolidated Income Available for Fixed Charges” means, with respect to any
period, Consolidated Net Income for such period plus all amounts deducted in the
computation thereof on account of (a) Fixed Charges, and (b) taxes imposed on or
measured by income or excess profits of the Company and the Restricted
Subsidiaries.
 
“Consolidated Net Income” means, with respect to any period, the net income (or
loss) of the Company and the Restricted Subsidiaries for such period (taken as a
cumulative whole), as determined in accordance with GAAP, after eliminating all
offsetting debits and credits between the Company and the Restricted
Subsidiaries and all other items required to be eliminated in the course of the
preparation of consolidated financial statements of the Company and the
Restricted Subsidiaries in accordance with GAAP.
 
“Consolidated Net Worth” means, at any time, (a) the consolidated stockholders’
equity of the Company and the Restricted Subsidiaries, as determined according
to GAAP, less (b) the sum of (i) to the extent included in clause (a), all
amounts attributable to minority interests, if any, in the securities of
Restricted Subsidiaries, and (ii) the amount by which Restricted Investments
exceed 20% of the amount determined in clause (a).
 
“Consolidated Total Assets” means, at any date of determination, on a
consolidated basis for the Company and the Restricted Subsidiaries, total
assets, determined in accordance with GAAP.
 
“Counterpart Amended and Restated Collateral Agency and Intercreditor Agreement”
means counterpart to the Amended and Restated Collateral Agency and
Intercreditor Agreement attached thereto as Exhibit A.
 
“Credit Facility” means any credit facility providing for the borrowing of money
or the issuance of letters of credit (a) for the Company, or (b) for any
Restricted Subsidiary, if its obligations under such credit facility are
guaranteed by the Company.
 
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
 
“Default Rate” shall mean (i) in the case of any Note denominated in Dollars,
the greater of 2% over the interest rate expressed in such Note and 2% over the
rate announced from time to time in New York City by the Bank of New York as its
“base” or “prime” rate and (ii) in the case of any Note denominated in a
currency other than Dollars, 2% over the interest rate expressed in such Note.
 
“Delayed Delivery Fee” shall have the meaning specified in Section 2B(8)(iii).
 
 
 
A-3
 

--------------------------------------------------------------------------------

 
 
“Document Delivery Date” shall mean (i) the applicable Closing Day in the case
of any  Accepted Notes to be denominated in Dollars, (ii) two New York Business
Days prior to the applicable Closing Day in the case of any Accepted Notes to be
denominated in British Pounds, Canadian Dollars or Euros and (iii) three New
York Business Days prior to the applicable Closing Day in the case of any
Accepted Notes to be denominated in Yen.
 
“Dollars” and the symbol “$” mean the lawful money of the United States of
America unless, in the case of “Dollars” or “$”, if immediately preceded by the
name of another country (e.g. “Canadian Dollars”).
 
“Domestic Subsidiary” means, at any time, each Subsidiary of the Company (a)
which is created, organized or domesticated in the United States or under the
law of the United States or any state or territory thereof, (b) which was
included as a member of the Company’s affiliated group in the Company’s most
recent consolidated United States federal income tax return, or (c) the earnings
of which were includable in the taxable income of the Company or any other
Domestic Subsidiary (to the extent of the Company’s and/or such other Domestic
Subsidiary’s ownership interest of such Subsidiary) in the Company’s most recent
consolidated United States federal income tax return.
 
“EBITDA” means, with respect to any period, the sum of (i) Consolidated Net
Income for such period without giving effect to extraordinary gains and losses,
gains and losses resulting from changes in GAAP or one time non-recurring income
and expenses resulting from acquisitions, plus (ii) to the extent deducted in
the calculation of Consolidated Net Income, the amount of all interest expense,
depreciation expense, amortization expense, and income tax expense; provided
that EBITDA will include or exclude, as applicable, acquisitions and
divestitures of Restricted Subsidiaries or other business units on a pro forma
basis as if such acquisitions or divestitures occurred on the first day of the
applicable period.
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
 
“Equity Securities” of any Person means (a) all common stock, Preferred Stock,
participations, shares, partnership interest, membership interest or other
equity interest in and of such Person (regardless of how designated and whether
or not voting or non-voting), and (b) all warrants, options and other rights to
acquire any of the foregoing.
 
“ERISA” means the Employee Retirement Income  Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
 
“ERISA Affiliate” means any trade or business  (whether or not incorporated)
that is treated as a single employer together with the Company under section 414
of the Code.
 
 
A-4
 

--------------------------------------------------------------------------------

 
 
“Euros” shall mean the single currency of participating member states of the
European Union.
 
“Event of Default” is defined in Section 11.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Facility” shall have the meaning specified in Section 2B(1).
 
“Fixed Charges” means, with respect to any period, the sum of (i) Interest
Expense for such period, and (ii) Lease Rentals for such period.
 
“Foreign Subsidiary” means, at any time, each Subsidiary of the Company that is
not a Domestic Subsidiary.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
 
“Governmental Authority”  means
 
(a)           the government of
 
(i)           the United States of America or any State or other political
subdivision thereof, or
 
(ii)           the jurisdiction of organization of any Issuer Subsidiary, or
 
(iii)           any jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
 
(b)           any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.
 
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
 
(a)           to purchase such indebtedness or obligation or any property
constituting security therefor;
 
(b)           to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
 
 
 
A-5
 

--------------------------------------------------------------------------------

 
 
(c)           to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such indebtedness or
obligation of the ability of any other Person to make payment of the
indebtedness or obligation; or
 
(d)           otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof.
 
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
 
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law (including,
without limitation, asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).
 
“Hedge Treasury Note(s)” shall mean, with respect to any Accepted Note, the
United States Treasury Note or Notes whose cash flow duration (as determined by
Prudential) most closely matches the duration of such Accepted Note.
 
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.
 
“Hostile Tender Offer” shall mean, with respect to the use of proceeds of any
Note, any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date on which the Company makes
the Request for Purchase of such Note.
 
“Indebtedness” with respect to any Person means, at any time, without
duplication,
 
(a)           its liabilities for borrowed money and its redemption obligations
in respect of mandatorily redeemable Preferred Stock;
 
(b)           its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);
 
 
 
 
A-6
 

--------------------------------------------------------------------------------

 
(c)           all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases;
 
(d)           all liabilities for borrowed money secured by any Lien with
respect to any property owned by such Person (whether or not it has assumed or
otherwise become liable for such liabilities);
 
(e)           Securitization Debt; and
 
(f)           any Guaranty (other than the Subsidiary Guaranty) of such Person
with respect to liabilities of a type described in any of clauses (a) through
(e) hereof.
 
Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (f) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.
 
“INHAM Exemption” shall have the meaning provided in Section 6.2(e).
 
“Institutional Investor” means (a) any original purchaser of a Note, and (b) any
bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form, holding more than $2,000,000 (or its equivalent in
another Available Currency) in of the aggregate principal amount of the Notes
then outstanding or more than 20% of the aggregate principal amount of the Notes
then outstanding.
 
“Interest Expense” means, with respect to the Company and the Restricted
Subsidiaries for any period, the sum, determined on a consolidated basis in
accordance with GAAP, of (a) all interest paid, accrued or scheduled for payment
on the Indebtedness of the Company and the Restricted Subsidiaries during such
period (including interest attributable to Capital Leases), plus (b) all fees in
respect of outstanding letters of credit paid, accrued or scheduled for payment
by the Company and the Restricted Subsidiaries during such period.
 
“Investment” means any investment, made in cash or by delivery of property, by
the Company or any Restricted Subsidiary (a) in any Person, whether by
acquisition of stock, Indebtedness or other obligation or Security, or by loan,
Guaranty, advance, capital contribution or otherwise; or (b) in any property.
 
“Issuance Period” shall have the meaning specified in Section 2B(2).
 
“Issuance Fee” shall have the meaning provided in Section 2B(8)(ii).
 
“Issuer Subsidiary” shall mean (a) any Domestic Subsidiary which is a Subsidiary
Guarantor and has issued or proposes to issue any Notes, or (b) any Foreign
Subsidiary which has issued or proposes to issue any Notes.
 
“Lease Rentals” means, with respect to any period, the sum of the rental and
other obligations required to be paid during such period by the Company or any
Restricted Subsidiary as lessee under all leases of real or personal property
(other than Capital Leases) as determined on a consolidated basis for the
Company and the Restricted Subsidiaries in accordance with GAAP.
 
 
 
 
A-7
 

--------------------------------------------------------------------------------

 
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
 
“Make-Whole Amount” is defined in Section 8.6.
 
“Material” or “Materially” means material or materially, as the case may be, in
relation to the business, operations, affairs, financial condition, assets,
properties or prospects of the Company and the Restricted Subsidiaries taken as
a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and the Restricted Subsidiaries taken as a whole, or (b) the ability of the
Company or any Subsidiary to perform its obligations under this Agreement, the
Notes or the Collateral Documents (as applicable), or (c) the validity or
enforceability of this Agreement, the Notes or any of the Collateral Documents.
 
“Material Domestic Subsidiary” means each Domestic Subsidiary of the Company
that also is a Material Subsidiary.
 
“Material Foreign Subsidiary” means each Foreign Subsidiary of the Company that
also is a Material Subsidiary.
 
“Material Subsidiaries” means, at any time, (a) NSE Korea Ltd., a Korean
corporation, Nu Skin Japan Co., Ltd., a Japanese corporation, Nu Skin
International, Inc., a Utah corporation, Nu Skin Enterprises Hong Kong, Inc., a
Delaware corporation, Nu Skin Taiwan, Inc., a Utah corporation, Nu Skin
Enterprises United States, Inc., a Delaware corporation, Nu Skin Asia
Investment, Inc., a Delaware corporation, and NSE Products, Inc., a Delaware
corporation; (b) any Issuer Subsidiary; and (c) each other Subsidiary of the
Company which had revenues during the four most recently ended fiscal quarters
equal to or greater than 5.0% of the consolidated total revenues of the Company
and its Subsidiaries during such period.


“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
 
“NAIC Annual Statement” shall have the meaning provided in Section 6.2(a).
 
“New York Business Day” shall mean any day other than a Saturday, a Sunday or a
day on which commercial banks in New York are required or authorized to be
closed.
 
“Notes” is defined in Section 1.
 
 
 
 
A-8
 

--------------------------------------------------------------------------------

 
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
 
“Overnight Interest Rate” means with respect to an Accepted Note denominated in
a currency other than Dollars, the actual rate of interest, if any, received by
the Purchaser which intends to purchase such Accepted Note on the overnight
deposit of the funds intended to be used for the purchase of such Accepted Note,
it being understood that reasonable efforts will be made by or on behalf of the
Purchaser to make any such deposit in an interest bearing account.
 
“Parent Guaranty” shall mean the guaranty of the Company pursuant to Section 21
hereof of any Notes issued by any Issuer Subsidiary.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
 
“Permitted Securitization Program” means any transaction or series of
transactions that may be entered into by the Company or any Restricted
Subsidiary pursuant to which the Company or any Restricted Subsidiary may sell,
convey or otherwise transfer to (i) a Securitization Entity (in the case of a
transfer by the Company or any Restricted Subsidiary) and (ii) any other Person
(in the case of a transfer by a Securitization Entity), or may grant a security
interest in, any receivables (whether now existing or arising or acquired in the
future) of the Company or any Restricted Subsidiary, and any assets related
thereto including (A) all collateral securing such receivables, (B) all
contracts and contract rights and all guarantees or other obligations in respect
of such receivables, (C) proceeds of such receivables, and (D) other assets
(including contract rights) that are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving receivables; provided that the resultant
Securitization Debt, together with all other Priority Indebtedness then
outstanding, shall not exceed the amount of Priority Indebtedness permitted by
Section 10.5(a)(ii).
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.
 
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.
 
“Pledge Agreement” means the Pledge Agreement, dated as of October 12, 2000,
executed and delivered by the Pledgors and the Collateral Agent, as amended,
supplemented and modified from time to time.
 
“Pledged Securities” means (a) the Equity Securities described in Schedule I
attached to the Pledge Agreement and the Equity Securities of each Person that
becomes a Material Foreign Subsidiary, including all securities convertible
into, and rights, warrants, options and other rights to purchase or otherwise
acquire, any of the foregoing now or hereafter owned by such Pledgor, and the
certificates or other instruments representing any of the foregoing and any
interest of such Pledgor in the entries on the books of any securities
intermediary pertaining thereto (the “Pledged Shares”), and all dividends,
distributions, returns of capital, cash, warrants, option, rights, instruments,
right to vote or manage the business of such Person pursuant to organizational
documents governing the rights and obligations of the stockholders, and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Pledged Shares;
provided, that the Pledged Shares shall not include any Equity Securities of
such issuer in excess of the number of shares or other equity interests of such
issuer possessing up to but not exceeding 65% of the voting power of all classes
of Equity Securities entitled to vote of such issuer, and all dividends, cash,
warrants, rights, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Equity Securities; and (b) to the extent not covered by
clause (a) above, all proceeds of any or all of the foregoing.
 
 
 
 
A-9
 

--------------------------------------------------------------------------------

 
“Pledgor” means each Person who pledges Pledged Securities under the Pledge
Agreement.
 
“Preferred Stock” means any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.
 
“Priority Indebtedness” means (without duplication) the sum of (a) any unsecured
Indebtedness of the Restricted Subsidiaries other than (i) guarantees under the
Subsidiary Guaranty, (ii) Indebtedness of a Restricted Subsidiary if (x) the
Company has guaranteed such Indebtedness or is a primary obligor of such
Indebtedness, and (y) the holder of such Indebtedness becomes a party to the
Amended and Restated Collateral Agency and Intercreditor Agreement (provided
that until the holder of such Indebtedness becomes a party to the Amended and
Restated Collateral Agency and Intercreditor Agreement, such Indebtedness will
be considered Priority Indebtedness), (iii) Indebtedness owed to the Company or
any other Restricted Subsidiary, and (iv) Indebtedness of Issuer Subsidiaries
evidenced by the Notes and (b) Indebtedness of the Company and its Restricted
Subsidiaries secured by a Lien not permitted by paragraphs (a) through (m) of
Section 10.3, and (c) Securitization Debt.
 
“property” or “properties” means and includes each and every interest in any
property or asset, whether tangible or intangible and whether real, personal or
mixed.
 
“Prudential” shall mean Prudential Investment Management, Inc..
 
“Prudential Affiliate” shall mean (i) any corporation or other entity
controlling, controlled by, or under common control with, Prudential and (ii)
any managed account or investment fund which is managed by Prudential or a
Prudential Affiliate described in clause (i) of this definition.  For purposes
of this definition the terms “control”, “controlling” and “controlled” shall
mean the ownership, directly or through subsidiaries, of a majority of a
corporation’s or other Person’s voting stock or equivalent voting securities or
interests.
 
 
 
 
A-10
 

--------------------------------------------------------------------------------

 
“PTE” shall have the meaning provided in Section 6.2(a).
 
“Purchasers” shall mean with respect to any Accepted Notes, Prudential and/or
the Prudential Affiliate(s) which are purchasing such Accepted Notes.
 
“QPAM Exemption” shall have the meaning provided in Section 6.2(d).
 
“Quotation” shall have the meaning provided in Section 2B(4).
 
“Request for Purchase” shall have the meaning specified in Section 2B(3).
 
“Required Holder(s)” shall mean the holder or holders of at least 51% of the
aggregate principal amount of the Notes or of a Series of Notes, as the context
may require, from time to time outstanding and, if no Notes are outstanding,
shall mean Prudential.
 
“Rescheduled Closing Day” shall have the meaning specified in Section 2B(7).
 
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company or its Subsidiaries with responsibility for the administration of
the relevant portion of this Agreement or the Collateral Documents.
 
“Restricted Investments” means all Investments except any of the following:  (i)
property to be used in the ordinary course of business; (ii) assets arising from
the sale of goods and services in the ordinary course of business; (iii)
Investments in one or more Restricted Subsidiaries or any Person that
immediately becomes a Restricted Subsidiary; (iv) Investments existing at the
date of this Agreement; (v) Investments in obligations, maturing within one
year, issued by or guaranteed by the United States of America, or an agency
thereof, or Canada, or any province thereof; (vi) Investments in tax-exempt
obligations, maturing within one year, which are rated in one of the top two
rating classifications by at least one national rating agency; (vii) Investments
in certificates of deposit or banker’s acceptances maturing within one year
issued by Bank of America or other commercial banks which are rated in one of
the top two rating classifications by at lest one national rating agency; (viii)
Investments in commercial paper, maturing within 270 days, rated in one of the
top two rating classifications by at least one national rating agency; (ix)
Investments in repurchase agreements; (x) treasury stock; (xi) Investments in
money market instrument programs which are classified as current assets in
accordance with GAAP; (xii) Investments in foreign currency risk hedging
contracts used in the ordinary course of business; and (xiii) Investments in
Securitization Entities.
 
“Restricted Subsidiary” means any Subsidiary (a) at least a majority of the
voting securities of which are owned by the Company and/or one or more
Wholly-Owned Restricted Subsidiaries, and (b) which the Company has not
designated as an Unrestricted Subsidiary in accordance with Section 10.8;
provided that upon any Unrestricted Subsidiary becoming a Material Subsidiary,
it shall immediately be deemed to be a Restricted Subsidiary.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time.
 
“Security” has the meaning set forth in section 2(l) of the Securities Act.
 
 
 
A-11
 

--------------------------------------------------------------------------------

 
 
“Securitization Debt” for the Company and the Restricted Subsidiaries shall
mean, in connection with any Permitted Securitization Program, (a) any amount as
to which any Securitization Entity or other Person has recourse to the Company
or any Restricted Subsidiary with respect to such Permitted Securitization
Program by way of a Guaranty and (b) the amount of any reserve account or
similar account or asset shown as an asset of the Company or a Restricted
Subsidiary under GAAP that has been pledged to any Securitization Entity or any
other Person in connection with such Permitted Securitization Program.
 
“Securitization Entity” means a wholly-owned Subsidiary of the Company (or
another Person in which the Company or any of its Subsidiaries makes an
investment and to which the Company or any of its Subsidiaries transfers
receivables and related assets) that engages in no activities other than in
connection with the financing of receivables and that is designated by the Board
of Directors of the Company (as provided below) as a Securitization Entity (i)
no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (A) is guaranteed by the Company or any of its Subsidiaries
(excluding guarantees of obligations (other than the principal of, and interest
on, Indebtedness) pursuant to Standard Securitization Undertakings), (B) is
recourse to or obligates the Company or any of its Subsidiaries in any way other
than pursuant to Standard Securitization Undertakings, or (C) subjects any
property or asset of the Company or any other Subsidiary of the Company,
directly or indirectly, continently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings, (ii) with which
neither the Company nor any of its Subsidiaries has any material contract,
agreement, arrangement or understanding other than on terms no less favorable to
the Company or such Subsidiary than those that might be obtained at the time
from Persons that are not Affiliates of the Company, other than fees payable in
the ordinary course of business in connection with servicing receivables of such
entity, and (iii) to which neither the Company nor any of its Subsidiaries has
any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results.
 
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
 
“Senior Secured Creditor” means (a) each holder of a Note, (b) each holder of a
note due  issued pursuant to that certain Note Purchase Agreement dated as of
October 12, 2000, as amended, (c) each holder of a note issued pursuant to that
certain Private Shelf Agreement dated August 26, 2003, as amended and (d) each
lender under a Significant Credit Facility.
 
“Senior Secured Indebtedness” means the Indebtedness of the Company under (a)
this Agreement and the Notes, (b) the notes issued pursuant to that certain Note
Purchase Agreement dated as of October 12, 2000, (c) the notes issued pursuant
to that certain Private Shelf Agreement dated August 26, 2003, as amended and
(d) any Significant Credit Facility.
 
“Significant Credit Facility” means (a) any Credit Facility that has at least
$7,500,000 available to be borrowed and/or outstanding at any time, and (b) any
Credit Facility if the aggregate amount available to be borrowed and/or
outstanding under all of the Credit Facilities exceeds $25,000,000 at any time;
provided that the term “Significant Credit Facility” shall not include any
Priority Indebtedness to the extent that such Priority Indebtedness is permitted
by Section 10.5(a)(ii), any Indebtedness secured by a Lien permitted by Section
10.3(h), or any Indebtedness  secured by a Lien renewing, extending or replacing
Liens as described in Section 10.3(m).
 
 
 
 
A-12
 

--------------------------------------------------------------------------------

 
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Company or any of its Subsidiaries
that are reasonably customary in a receivables securitization transaction.
 
“Structuring Fee” shall have the meaning provided in Section 2B(8)(i).
 
“Subsidiary” means, as to any Person, (a) any corporation of which more than 50%
of the issued and outstanding Equity Securities having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its Subsidiaries or by one or more of
such Person’s other Subsidiaries, (b) any partnership, joint venture, limited
liability company or other association of which more than 50% of the equity
interest having the power to vote, direct or control the management of such
partnership, joint venture, limited liability company or other association is at
the time owned and controlled by such Person, by such Person and one or more of
the other Subsidiaries or by one or more of such Person’s other Subsidiaries, or
(c) any other Person included in the financial statements of such Person on a
consolidated basis..  Unless the context otherwise clearly requires, any
reference to a “Subsidiary” is a reference to a Subsidiary of the Company.
 
“Subsidiary Guarantors” means all current and future Material Domestic
Subsidiaries of the Company.
 
“Subsidiary Guaranty” means that certain Subsidiary Guaranty, substantially in
the form of Exhibit E hereto, dated as of the date hereof, executed and
delivered by the Subsidiary Guarantors, as amended, supplemented and modified
from time to time.
 
“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
forward rate transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), provided
that any such transaction is governed by or subject to a Master Agreement, and
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., or any other master agreement published by any successor organization
thereto (any such master agreement, together with any related schedules, as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.
 
“Taxes” is defined in Section 14.4(a).
 
 
 
 
A-13
 

--------------------------------------------------------------------------------

 
“Total Indebtedness” means, at any date of determination, the sum of (i) the
total of all Indebtedness of the Company and the Restricted Subsidiaries
outstanding on such date, after eliminating all offsetting debits and credits
between the Company and the Restricted Subsidiaries and all other items required
to be eliminated in the course of the preparation of consolidated financial
statements of the Company and the Restricted Subsidiaries in accordance with
GAAP, plus (ii) the aggregate amount of Indebtedness of the Company to any of
its Restricted Subsidiaries that is not subordinated to the Notes pursuant to
the Amended and Restated Subordination Agreement.
 
“Unrestricted Subsidiary” means any Subsidiary which is designated as an
Unrestricted Subsidiary on Schedule B or is designated as such in writing by the
Company to each of the holders of the Notes pursuant to Section 10.8; provided
that no Material Subsidiary shall be an Unrestricted Subsidiary.
 
“Wholly-Owned Restricted Subsidiary” means, at any time, (a) with respect to
Domestic Subsidiaries, any Restricted Subsidiary one hundred percent (100%) of
all of the equity interests (except directors’ qualifying shares) and voting
interests of which are owned by any one or more of the Company and the Company’s
other wholly-owned Restricted Subsidiaries at such time, and (b) with respect to
Foreign Subsidiaries, any Restricted Subsidiary ninety-five percent (95%) of all
of the equity interests (except directors’ qualifying shares) and voting
interests of which are owned by any one or more of the Company and the Company’s
other Wholly-Owned Restricted Subsidiaries at such time.
 
“Yen” means the lawful currency of Japan.
 

A-14 
 

--------------------------------------------------------------------------------

 


 
 
 
 
SCHEDULE B
UNRESTRICTED SUBSIDIARIES


1.  
Nu Skin Israel, Inc., a Utah corporation

2.  
Nu Skin Pharmanex (B) Sdn. Bhd.

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 10.3
LIENS


1.  
The Company has granted a security interest in 65% of its shares of stock of Nu
Skin Japan Co., Ltd. and 65% of its shares of stock of NSE Korea, Ltd. to U.S.
Bank National Association, as successor to State Street Bank and Trust of
California, N.A., as collateral agent for the creditors party to that certain
Amended and Restated Collateral Agency and Intercreditor Agreement dated as of
August 26, 2003, as amended from time to time to add additional creditors as
parties and to make certain other changes.



2.  
Nu Skin Asia Investment, Inc., a wholly-owned subsidiary of the Company, has
granted a security interest in 65% of its equity in Nu Skin (China) Daily-Use &
Health Products Co., Ltd. (formerly known as Shanghai Nu Skin Daily-Use and
Health Products Co., Ltd.) to U.S. Bank National Association, as successor to
State Street Bank and Trust Company of California, N.A., as collateral agent for
the creditors party to that certain Amended and Restated Collateral Agency and
Intercreditor Agreement dated as of August 26, 2003, as amended from time to
time to add additional creditors as parties and to make certain other changes.



3.  
The Company and its subsidiaries have entered into various operating leases for
equipment. Many of the equipment vendors have filed UCC notice filings with
respect to these leases.








 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


[FORM OF NOTE]




[NU SKIN ENTERPRISES, INC.]
[NAME OF ISSUER SUBSIDIARY]


SERIES __ SENIOR NOTE


No. _____________
CURRENCY AND ORIGINAL PRINCIPAL AMOUNT:
ORIGINAL ISSUE DATE:
INTEREST RATE:
INTEREST PAYMENT DATES:
FINAL MATURITY DATE:
PRINCIPAL PREPAYMENT DATES AND AMOUNTS:


FOR VALUE RECEIVED, the undersigned, [NU SKIN ENTERPRISES, INC. (herein called
the “Company”)] [name of ISSUER SUBSIDIARY (herein called the “Issuer
Subsidiary”)], a corporation organized and existing under [the laws of Delaware]
[__________], hereby promises to pay to [___________], or registered assigns,
the principal sum of _____________ [specify principal amount and currency] [on
the Final Maturity Date specified above] [, payable on the Principal Payment
Dates and in the amounts specified above, and on the Final Maturity Date as
specified above in an amount equal to the unpaid balance of the principal
hereof,] with interest (computed on the basis of a [360-day year of twelve
30-day months)]1 [365-day year and actual days elapsed)]2 (a) on the unpaid
balance thereof at the Interest Rate per annum specified above, payable on each
Interest Payment Date specified above and on the Final Maturity Date specified
above, commencing with the Interest Payment Date next succeeding the date
hereof, until the principal hereof shall have become due and payable, and (b) on
any overdue payment (including any overdue prepayment) of principal, any overdue
payment of any Make-Whole Amount and any overdue payment of interest, payable on
each Interest Payment Date as aforesaid (or, at the option of the registered
holder hereof, on demand), at a rate per annum from time to time equal to the
Default Rate.
 
Payments of principal, Make-Whole Amount, if any, and interest are to be made at
JPMorgan Chase Bank, New York, New York or at such other place as the holder
hereof shall designate to the Company in writing, in lawful money of [specify
country or European Union].
 
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Private Shelf Agreement, dated as of October 1, 2009 (as from time
to time amended, herein called the “Agreement”), between Nu Skin Enterprises,
Inc.  (the “Company”) and each Issuer Subsidiary which becomes party thereto, on
the one hand, and Prudential Investment Management, Inc. and each Prudential
Affiliate which becomes party thereto, on the other hand, and is entitled to the
benefits thereof.  Capitalized terms used and not otherwise defined herein shall
have the meanings provided in the Agreement.  Each holder of this Note will be
deemed, by its acceptance hereof, (i) to have agreed to the confidentiality
provisions set forth in Section 20 of the Agreement, and (ii) to have made the
representations set forth in Section 6 of the Agreement.  This Note is secured
by the Collateral Documents and is guaranteed by the Subsidiary Guarantors
pursuant to the Subsidiary Guaranty.
 
 
 
 
 

--------------------------------------------------------------------------------

1 This option to be used for Notes denominated in Dollars and Euros.
2  This option to be used for Notes denominated in British Pounds, Canadaian
Dollars and Yen.
 
 
A-1
 
 
 

--------------------------------------------------------------------------------

 
 
This Note is subject to optional prepayment, in whole or from time to time in
part, on the terms specified in the Agreement.
 
This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for the then
outstanding principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
[Company] [Issuer Subsidiary] may treat the person in whose name this Note is
registered as the owner hereof for the purpose of receiving payment and for all
other purposes, and the [Company] [Issuer Subsidiary] shall not be affected by
any notice to the contrary.
 
[This Note is guaranteed by the Company pursuant to the Parent Guaranty set
forth in the Agreement.]
 
In the case an Event of Default shall occur and be continuing, the principal of
this Note may be declared or otherwise become due and payable in the manner, at
the price (including any applicable Make-Whole Amount), and with the effect
provided in the Agreement.
 
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of New York excluding
choice-of-law principles of the law of such State (other than Section 5-1401 of
the New York General Obligations Law) that would require the application of the
laws of a jurisdiction other than such State.
 
[NU SKIN ENTERPRISES, INC.]
[NAME OF ISSUER SUBSIDIARY]


By     ______________________________                                                           
Name:
Title:



A-2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


 
[FORM OF REQUEST FOR PURCHASE]
 
NU SKIN ENTERPRISES, INC.
 


Reference is made to the Private Shelf Agreement (the “Agreement”) dated as of
October 1, 2009 between Nu Skin Enterprises, Inc.  (the “Company”) and each
Issuer Subsidiary which becomes party thereto, on the one hand, and Prudential
Investment Management, Inc. (“Prudential”) and each Prudential Affiliate which
becomes party thereto, on the other hand.  Capitalized terms used and not
otherwise defined herein shall have the respective meanings specified in the
Agreement.
 
Pursuant to Section 2B(3) of the Agreement, the Company hereby makes the
following Request for Purchase:
 
1.           Aggregate principal amount of
the Notes and Available Currency…..........      _____________________1 (amount)
_____________________2 (currency)




2.           Individual specifications of the Notes:


 
 
Principal Amount
 
 
Final Maturity Date
Principal
Prepayment Dates
and Amounts
 
Interest Payment
Period3





 
 

 


3.           Use of proceeds of the Notes:
 
4.           Proposed day for the closing of the purchase and sale of the Notes:
 
5.           The purchase price of the Notes is to be transferred to:
 
 
Name, Address and Wiring
Instructions of Bank
 
Number of Account





 
 
 

 
 

--------------------------------------------------------------------------------

1 With respect to the initial draw, minimum principal amount of equivalent of
U.S. $10,000,000, and with respect to all subsequent draws, minimum principal
amount of equivalent of U.S. $5,000,000.
2 Dollars, British Pounds, Canadian Dollars, Euros or Yen.
3 Specify quarterly or semi-annually.

B-1
 
 

--------------------------------------------------------------------------------

 

6.           The Company certifies (a) that the representations and warranties
contained in Section 5 of the Agreement are true on and as of the date of this
Request for Purchase and (b) no Default or Event of Default exists as of the
date of this Request for Purchase.
 
7.           The issuer of the Notes shall be [the Company] [______________, an
Issuer Subsidiary]4,
 
[The Company hereby confirms that such domestic Issuer Subsidiary has executed
and delivered, or the Company will cause such domestic Issuer Subsidiary to
execute and deliver, a Subsidiary Guaranty to the holders of the Notes and such
domestic Issuer Subsidiary has delivered, or the Company will cause such
domestic Issuer Subsidiary to deliver, the same Subsidiary Guaranty to, and for
the benefit of, each Senior Secured Creditor party to the Amended and Restated
Collateral Agency and Intercreditor Agreement.]
 
[The Company hereby confirms that (a) the equity securities of such foreign
Issuer Subsidiary are, or will become, Pledged Securities, and (b) the sharing
provisions in the Amended and Restated Collateral Agency and Intercreditor
Agreement have been modified to reflect the fact that not all lenders party
thereto have a claim against such foreign Issuer Subsidiary.]
 
[The Company hereby further confirms that (a) such [domestic][foreign] Issuer
Subsidiary has executed and delivered, or the Company will cause such
[domestic][foreign] Issuer Subsidiary to execute and deliver, the Issuer
Subsidiary Counterpart in the form of Exhibit B attached to the Amended and
Restated Collateral Agency and Intercreditor Agreement to the Collateral Agent,
and (b) any consents required by section 10(g) of the Amended and Restated
Collateral Agency and Intercreditor Agreement have been obtained and delivered
to Prudential.]
 


 


 
DATED:                                                                       NU
SKIN ENTERPRISES, INC.
 


 
    By:      __________________________________                                                          
 
    Its:       __________________________________                                                                                                                   
 
 
 

 
 

--------------------------------------------------------------------------------

4 Specify the Company or, if an Issuer Subsidiary, the name thereof.

B-2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 


 
[FORM OF CONFIRMATION OF ACCEPTANCE]
 
NU SKIN ENTERPRISES, INC.
 
Reference is made to the Private Shelf Agreement (the “Agreement”), dated as of
October 1, 2009 between Nu Skin Enterprises, Inc. (the “Company”) and each
Issuer Subsidiary which becomes party thereto, on the one hand, and Prudential
Investment Management, Inc. (“Prudential”) and each Prudential Affiliate which
becomes party thereto, on the other hand.  All terms used herein that are
defined in the Agreement have the respective meanings specified in the
Agreement.
 
Prudential or the Prudential Affiliate which is named below as a Purchaser of
Notes hereby confirms the representations as to such Notes set forth in Section
6 of the Agreement, and agrees to be bound by the provisions of Sections 2B(5)
and 2B(7) of the Agreement relating to the purchase and sale of such Notes.  Any
Issuer Subsidiary named below as issuer of the Notes agrees to be bound by the
provisions of the Agreement applicable to it.
 
Pursuant to Section 2B(5) of the Agreement, an Acceptance with respect to the
following Accepted Notes is hereby confirmed:
 
I.  
Accepted Notes:  Aggregate principal

 
 
amount ________________________

 
A.   (a)           Name of Purchaser:
(b)           Principal amount and Available Currency:
(c)           Final Maturity date:
(d)           Principal prepayment dates and amounts:
(e)           Interest rate:
(f)   Interest payment period:
(g)           Payment and notice instructions:
(h)           Name of issuer:


B.   (a)           Name of Purchaser:
(b)           Principal amount and Available Currency:
(c)           Final Maturity date:
(d)           Principal prepayment dates and amounts:
(e)           Interest rate:
(f)   Interest payment period:
(g)           Payment and notice instructions:
(h)           Name of issuer:



C-1
 
 

--------------------------------------------------------------------------------

 

[(C), (D)….same information as above.]


II.           Closing Day:




DATED:
NU SKIN ENTERPRISES, INC.
 
 
By:    _________________________________
                                                           
Its:    _________________________________   
 
                                                             
 
[NAME OF ISSUER SUBSIDIARY, if
applicable]
 
 
By:    _________________________________                                                           
 
Its:    _________________________________                                                            
 
 
 
[PRUDENTIAL INVESTMENT MANAGEMENT, INC.]
 
 
By:         _________________________________                                                           
Vice President
 
 
 
[PRUDENTIAL AFFILIATE]
 
 
By:        _________________________________                                                            
Vice President
 
 




C-2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
[FORM OF OPINION OF GENERAL COUNSEL
TO THE COMPANY, THE SUBSIDIARY GUARANTORS, AND, IF APPLICABLE,
THE ISSUER SUBSIDIARY]
 
[Letterhead of Nu Skin Enterprises, Inc.]
 
[Date of Closing Day]
 
[Name of Each Purchaser]
c/o Prudential Capital Group
Four Embarcadero Center, Suite 2700
San Francisco, California 94111-4180
 
Re:           Nu Skin Enterprises, Inc. – Series [__] Note Issuance
 
Ladies and Gentlemen:
 
I am the General Counsel of Nu Skin Enterprises, Inc., a Delaware corporation
(the “Company”), [and ______, a ______ corporation (the “Issuer Subsidiary”),]
and in such capacity have represented the Company[, the Issuer Subsidiary] and
certain of the Company’s subsidiaries listed on Schedule I hereto (the
“Subsidiaries,” and together with the Company [and the Issuer Subsidiary], the
“Note Parties”), in connection with (i) the issuance and sale by [the Company]
[the Issuer Subsidiary] on today’s date of [describe Notes] ( the “Notes”) to
the Purchaser[s] pursuant to the Private Shelf Agreement dated as of October 1,
2009[, as amended or otherwise modified through the date hereof] (the
“Agreement”) by and among the Company [and the Issuer Subsidiary)], on the one
hand, and Prudential Investment Management, Inc. (“Prudential”) and each
Prudential Affiliate which has become bound by certain provisions thereof, on
the other hand, (ii) the execution of the Subsidiary Guaranty, dated as of
October 1, 2009, [as amended or otherwise modified through the date hereof,] by
each of the Subsidiaries in favor of Prudential and each of the holders of the
Notes issued pursuant to the Agreement (the “Subsidiary Guaranty”), (iii) the
execution and delivery of the Pledge Agreement dated as of October 12, 2000[, as
amended or otherwise modified through the date hereof,] by State Street Bank and
Trust Company of California, N.A., as predecessor to U.S. Bank National
Association (the “Collateral Agent”) and the Company[, together with a
counterpart thereto dated on today’s date by [_______________] which shows the
equity securities of the Issuer Subsidiary becoming Pledged Securities
(hereinafter defined) thereunder] (the “Pledge Agreement”), (iv) the execution
and delivery of the Pledge Agreement dated as of January 31, 2005, [as amended
or otherwise modified through the date hereof,] by the Collateral Agent and Nu
Skin Asia Investment, Inc. (“NSAI”) (the “China Pledge Agreement”), (v) the
Amended and Restated Collateral Agency and Intercreditor Agreement dated as of
August 26, 2003[, as amended or otherwise modified through the date hereof] (the
“Intercreditor Agreement”) by and among the Purchasers, the other senior
creditors identified therein, and the Collateral Agent and acknowledged by the
Company, the Subsidiaries and any Issuer Subsidiary which may become party to
the Agreement, and (vi) the execution and delivery of the Second Amended and
Restated Subordination Agreement dated as of October 1, 2009[, as amended or
otherwise modified through the date hereof] (the “Subordination Agreement”) by
the Company and each of the Subsidiaries, Nu Skin Japan Co., Ltd and NSE Korea
Ltd.  The Agreement, together with the Notes, the Subsidiary Guaranty, the
Intercreditor Agreement, the Pledge Agreement, the China Pledge Agreement and
the Subordination Agreement are collectively referred to in this opinion as the
“Transaction Documents”).  [The Company has provided its Parent Guaranty with
respect to the Notes pursuant to the Agreement.]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
This opinion is delivered to you pursuant to Section 3A(v) of the Agreement and
with the understanding that you are purchasing the Notes in reliance hereon.
Capitalized terms not otherwise defined herein are used herein with the meanings
ascribed to such terms in the Agreement.  “Applicable Laws” shall mean those
laws, rules and regulations that in my experience, based on the nature of the
transactions contemplated by the Transaction Documents and the nature of the
business of the Company and its Subsidiaries [and the Issuer Subsidiary], are
normally applicable to the transactions contemplated by the Transaction
Documents (provided that the term “Applicable Laws” does not include (i) state
securities laws, (ii) anti-fraud laws, or (iii) any law, rule or regulation that
may have become applicable to the transactions contemplated by the Transaction
Documents because of any fact specifically pertaining to the Purchasers) but
without having made any special investigation concerning the applicability of
any other law, rule or regulation. “Charter Documents” shall mean the Articles
or Certificate of Incorporation, as the case may be, and the Bylaws, of a
corporate entity [and __________ [specify if relevant]].
 
In connection with this opinion, I have examined the following documents:
 
(a) counterparts of the Agreement, together with all schedules and exhibits
thereto, executed by each of the parties thereto;
 
(b) counterparts of the Subsidiary Guaranty, together with all schedules and
exhibits thereto, executed by each of the parties thereto;
 
(c) counterparts of the Pledge Agreement and the China Pledge Agreement,
together with all schedules and exhibits thereto, executed by each of the
parties thereto;
 
(d) the forms of UCC-1 Financing Statements filed in the state of Delaware with
respect to the pledge of collateral pursuant to the Pledge Agreement and the
China Pledge Agreement (the “Financing Statements”);
 
(e) counterparts of the Intercreditor Agreement, together with all schedules and
exhibits thereto, executed by each of the parties thereto;
 
(f) counterparts of the Subordination Agreement, executed by each of the parties
thereto;
 
(g)           counterparts of the Subsidiary Guaranty, together with all
schedules and exhibits thereto, executed by each of the parties thereto;
 
 
 
 
 
 
 
2
 

--------------------------------------------------------------------------------

 
 
(h)           originals of the Notes, executed by the [Company] [Issuer
Subsidiary];
 
(i)           certificates of public officials from the States of Delaware and
Utah [and ___________ [for the applicable Issuer Subsidiary]] as I have deemed
necessary for the purpose of rendering this opinion;
 
(j)           the Charter Documents of the Company[, the Issuer Subsidiary] and
the Subsidiaries, in each case as amended to date;
 
(k)           certified copies of resolutions of the [Board of Directors] of the
Company[, the Issuer Subsidiary] and of each Subsidiary relating to the
respective Transaction Documents; and
 
(l)           such other documents, instruments and certificates as I have
deemed necessary for the purpose of rendering this opinion.
 
In my examination of the Transaction Documents, to the extent my opinions set
forth below are dependent thereon, I have assumed without independent
investigation that (i) each party to each Transaction Document (other than any
Note Party) is a corporation or other entity duly incorporated or otherwise
organized and validly existing under the laws of the jurisdiction of its
incorporation or organization, (ii) each party to each Transaction Document
(other than any Note Party) has full corporate power and authority to execute,
deliver and perform each Transaction Document to which it is a party, (iii) the
execution, delivery and performance by each party (other than any Note Party) of
each Transaction Document to which it is a party has been duly authorized by all
necessary corporate action, (iv) the genuineness of all signatures (other than
those of any Note Party), (v) the authenticity of all documents submitted to me
as originals, (vi) the conformity to originals of all such documents submitted
to me as copies, (vii) each Transaction Document has been duly executed and
delivered by each of the parties thereto (other than any Note Party), (viii) the
Company has, or will have at the relevant time, rights in the Pledged Securities
(as hereinafter defined) in which the Company has granted a security interest to
the Collateral Agent within the meaning of Section 9-203(b)(2) of the NYUCC (as
hereinafter defined) at all times relevant to this opinion, (ix) the security
certificates representing the shares of stock identified in Schedule I to the
Pledge Agreement (the “Pledged Securities”) delivered to the Collateral Agent
were delivered in the State of New York, (x) NSAI has, or will have at the
relevant time, rights in the Pledged Equity (as defined in the China Pledge
Agreement) in which NSAI has granted a security interest to the Collateral Agent
within the meaning of Section 9-203(b)(2) of the NYUCC (as hereinafter defined)
at all times relevant to this opinion, (xi) the Financing Statements have been
filed with respect to the Pledge Agreement and the China Pledge Agreement.
 
As to all questions of fact material to my opinions below, I have relied upon,
without independent investigation, and assumed the accuracy and completeness of,
the representations and warranties of the parties to the Transaction Documents
contained in the Transaction Documents and the certificates of such parties or
their officers, partners, or managers, as the case may be, or of public
officials. I have made no independent investigation of any of the facts stated
in any of the representations.
 
 
 
 
 
 
 
3
 

--------------------------------------------------------------------------------

 
 
Based upon and subject to the foregoing and subject to the limitations and
qualifications set forth below, I am of the opinion that:
 
1. The Company has been duly incorporated and is validly existing and in good
standing as a corporation under the laws of the State of Delaware and is duly
qualified as a foreign corporation to do business and is in good standing in the
State of Utah. [The Issuer Subsidiary has been duly incorporated and is validly
existing and in good standing as a corporation under the laws of the State of
[___________] and is duly qualified as a foreign corporation to do business and
is in good standing in the State of Utah.] Each Subsidiary has been duly
[incorporated in its respective state of incorporation and is validly existing
and in good standing as corporation under the laws of such state] [alternative
language, as appropriate, if any Subsidiary is not a corporation], and each
Subsidiary that is a Delaware corporation is duly qualified as a foreign
corporation to do business, and is in good standing, in the State of Utah.
 
2. The execution, delivery and performance by each Note Party of each
Transaction Document to which it is a party are within its corporate powers and
have been duly authorized by all necessary [corporate] [alternative language, as
appropriate, if any Subsidiary is not a corporation] action. The execution,
delivery and performance by each Note Party of each Transaction Document to
which it is a party do not, and will not, contravene its respective Charter
Documents or any Applicable Laws.
 
3. No order, filing, consent or approval of any Governmental Authority under
Applicable Laws or filing with any Governmental Authority is required on the
part of any Note Party in connection with the execution, delivery or performance
by such Note Party of any Transaction Document to which it is a party except as
expressly contemplated by the Transaction Documents and except such as have been
made or obtained and are in full force and effect and routine governmental
filings required in the ordinary course of business.
 
4. Each Transaction Document has been duly executed and delivered by each Note
Party that is a party thereto.
 
5. Each Transaction Document constitutes the legal, valid and binding obligation
of each Note Party, enforceable against each such Note Party in accordance with
its respective terms.
 
6. Neither the extension of credit evidenced by the Notes nor the use of
proceeds thereof will violate Regulation T, U or X of the Board of Governors of
the Federal Reserve System.
 
7. The Pledge Agreement and delivery to the Collateral Agent in the State of New
York of the Pledged Securities endorsed to the Collateral Agent or in blank,
created in favor of the Collateral Agent, as security for the payment of the
Secured Obligations (as defined in the Pledge Agreement), a perfected security
interest under the Uniform Commercial Code as in effect on the date of the
Pledge Agreement in the State of New York (the “NYUCC”) in the Pledged
Securities, and such perfected security interest continues to be in full force
and effect. Assuming the Collateral Agent acquired its interest in such Pledged
Securities in good faith and without notice of any adverse claims (as to which I
express no opinion), the Collateral Agent has acquired its security interest in
such Pledged Securities free of adverse claims within the meaning of the NYUCC.
 
 
 
 
4
 

--------------------------------------------------------------------------------

 
 
8. The China Pledge Agreement and filing of the Financing Statement in the state
of Delaware created in favor of the Collateral Agent, as security for the
payment of the Secured Obligations (as defined in the China Pledge Agreement), a
perfected security interest under the NYUCC in the Pledged Equity, and such
perfected security interest continues to be in full force and effect.  Assuming
the Collateral Agent acquired its interest in such Pledged Equity in good faith
and without notice of any adverse claims (as to which I express no opinion), the
Collateral Agent has acquired its security interest in such Pledged Equity free
of adverse claims within the meaning of the NYUCC.
 
9. Assuming the accuracy of (i) the Company’s representations in the first
sentence of Section 5.13 of the Agreement and (ii) your representations in
Section 6.1 of the Agreement, it is not necessary in connection with the
execution and delivery of the Notes under the circumstances contemplated by the
Agreement to register the Notes under the Securities Act of 1933, as amended or
to qualify an indenture in respect thereof under the Trust Indenture Act of
1939, as amended.
 
10. No Note Party is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
11. Assuming that the State of New York has a sufficient relationship to the
parties to the Transaction Documents or the transactions contemplated in the
Transactions, in any proceedings duly taken in the courts of the State of Utah
or a United States court sitting in the State of Utah to enforce any Transaction
Document, the choice of New York law as the substantive law governing such
Transaction Document would be recognized and such law would be applied.
 
At your request, I also confirm to you the following:
 
(i) The execution and delivery by each Note Party of each Transaction Document
to which it is a party do not, and the performance by each Note Party of each
Transaction Document to which it is a party will not, (i) violate, breach or
result in default under, or result in the imposition of any Lien upon any
property of any Note Party pursuant to, the [describe all material credit
agreements] or, to my knowledge, any existing obligation or restriction on any
Note Party under any other agreement, instrument or indenture applicable to it,
or (ii) to my knowledge, breach or otherwise violate any existing obligation of
or restriction on any Note Party under any order, judgment or decree applicable
to it.
 
(ii) To my knowledge, except as disclosed in the Transaction Documents, no
actions, suits, proceedings or investigations are pending or threatened against
any Note Party before any Governmental Authority or arbitrator that (a) could
reasonably be expected (alone or in the aggregate) to have a Material Adverse
Effect or (b) seek to enjoin, either directly or indirectly, the execution,
delivery or performance by any Note Party of any Transaction Documents to which
it is a party or the transactions contemplated thereby.
 
 
 
 
 
 
5
 

--------------------------------------------------------------------------------

 
 
The opinions and confirmations set forth herein are predicated upon, limited by
and subject to the following assumptions, qualifications, limitations and
exceptions in addition to those set forth elsewhere herein:
 
A. I am an attorney admitted to practice in the State of Utah. Except as set
forth below, the opinions expressed above are limited to the laws of the State
of Utah, the State of New York (as to the opinions expressed in paragraphs 5, 7
and 8) and the federal laws of the United States, and I do not express any
opinion herein concerning any other law. In rendering the opinions set forth in
paragraphs 1 and 2, to the extent such opinions concern the corporations
incorporated under Delaware law, such opinions are limited to the published
compilations of the Delaware General Corporation Law. In rendering the opinions
set forth in paragraph 1, to the extent such opinions concern Delaware
corporations, I have relied solely on (i) my review of the certificates of
incorporation certified by the Secretary of State of Delaware, (ii) my review of
the current published compilations of the Delaware General Corporation Law
regarding the required content and execution of a certificate of incorporation,
(iii) Certificates of Good Standing issued by the Secretary of State of
Delaware, and (iv) Section 105 of the Delaware General Corporation Law which
provides that a certificate of incorporation duly certified by the Secretary of
State and accompanied by the certificate of the recorder of the county in which
it has been recorded, shall be received in all courts, public offices, and
official bodies, as prima facie evidence of: (a) due execution, acknowledgment,
filing and recording of the instrument; (b) observance and performance of all
acts and conditions necessary to have been observed and performed precedent to
the instrument becoming effective; and (c) any other facts required or permitted
by law to be stated in the instrument. I note that the Transaction Documents are
governed by the laws of the State of New York, and for purposes of the opinions
expressed in paragraphs 5,7 and 8, I have assumed that the laws of the State of
New York are the same as the laws of the State of Utah.  [In addition, I advise
you that Nu Skin (China) Daily-Use & Health Products Co., Ltd. is incorporated
under the laws of China, and therefore the China Pledge Agreement may be subject
to the laws and/or regulations of China.  I render no opinion with respect to
the laws of China, including the enforceability in China of the Pledge Agreement
or judgments obtained in U.S. courts with respect to the Pledge Agreement.  I
further note that we have been advised by counsel that the China Pledge
Agreement is not effective unless it is approved by and filed with certain
government entities in China, and that since the beginning of 2006 such
government entities have ceased accepting applications for approval of equity
pledges.] [Note: For any Issuer Subsidiary not incorporated in the State of
Delaware, this paragraph will need to be modified to address the relevant
state.]
 
B. The qualification of the confirmations requested by the words “to my
knowledge” or “of which I have knowledge” is intended to indicate that I do not
have current and actual knowledge of the inaccuracy of such statement. However,
except as expressly indicated in the following sentence, I have not undertaken
any independent investigation to determine the accuracy of such statement. I
have, however, made inquiry of each of the in-house counsel of the Company with
respect to each matter and have also made inquiry to the Chief Executive Officer
and Chief Financial Officer of the Company with respect to each matter.
 
 
 
 
 
6
 

--------------------------------------------------------------------------------

 
 
C. My opinion in paragraph 5 is subject to the effect of any applicable
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar law affecting
creditors’ rights generally.
 
D. My opinion in paragraph 5 is subject to the effect of general principles of
equity, including, without limitation, concepts of materiality, reasonableness,
good faith and fair dealing (regardless of whether considered in a proceeding in
equity or at law) and the availability of specific performance or any other
equitable remedy. Such principles of equity are of general application, and in
applying such principles a court, among other things, might not allow a creditor
to accelerate the maturity of a debt, or might decline to order the Note Parties
to perform covenants. Such principles applied by a court might include a
requirement that creditors act with reasonableness and in good faith. Such a
requirement might be applied, among other situations, to the provisions of any
Transaction Document purporting to authorize conclusive determinations by any
Purchaser. Further, Section 2.4.e. of the Subsidiary Guaranty, which provides
that the liabilities of the parties thereto shall not be affected by amendments,
waivers or similar actions with respect to the Note Documents might be
enforceable only to the extent that such amendments, waivers or other actions
are not so material as to constitute a new contract among the parties.
 
E. My opinions in paragraphs 5, 7 and 8 are subject to the following
qualifications:
 
(1) in the case of property that becomes Pledged Collateral (as defined in the
Pledge Agreement and the China Pledge Agreement) after the date hereof, Section
552 of the Federal Bankruptcy Code limits the extent to which property acquired
by a debtor after the commencement of a case under the Federal Bankruptcy Code
may be subject to a security interest arising from a security agreement entered
into by the debtor before the commencement of such case;
 
(2) in the case of proceeds, continuation of perfection of the Collateral
Agent’s security interest therein is limited to the extent set forth in Section
9-3115 of the NYUCC;
 
(3) I express no opinion as to the priority of security interests as against any
lien creditor (as defined in Section 9-102(a)(52) of the NYUCC) to the extent
set forth in Section 9-323(b) of the NYUCC;
 
(4) in the case of the issuance or other distribution in respect of the Pledged
Collateral of additional instruments (as such term is defined in Article 9 of
the NYUCC), the security interest of the Collateral Agent therein will be
perfected only if possession thereof is obtained in accordance with the
provisions of Article 9 of the NYUCC;
 
 
 
 
 
 
 
7
 

--------------------------------------------------------------------------------

 
 
(5) in the case of the Pledged Collateral consisting of investment property (as
defined in Article 9 of the NYUCC), Sections 9-312, 9-314 and 9-106 of the NYUCC
provide that perfection of a security interest in such investment property may
be perfected by control (as defined in Article 8 of the NYUCC) or by filing;
 
(6) I have assumed that the Collateral Agent will maintain possession of the
Pledged Securities in the State of New York; and
 
(7) in the case of property of a type as to which the Federal laws of the United
States have preempted the NYUCC with respect to the validity or perfection of
the security interest therein, the security interest may not be valid or
perfected without compliance with applicable Federal law. In addition, Federal
and State securities laws may limit the right to transfer or dispose of Pledged
Collateral which may constitute securities under such laws.
 
F. I express no opinion as to any provision in the Transaction Documents
providing for the payment or reimbursement of costs or expenses or indemnifying
a party or the waiver of rights, to the extent such provisions may be held
unenforceable as contrary to public policy.
 
G. I express no opinion as to the enforceability of Section 14.3 of the
Agreement and Section 2.16 of the Subsidiary Guaranty providing for the
respective Note Party’s payments of obligations to the Purchaser in the
Available Currency in which the Notes are denominated after a court judgment in
another currency.
 
H. I advise you that Section 22.1 of the Agreement and Section 4.1 of the
Subsidiary Guaranty, which provide for non-exclusive jurisdiction of the courts
of the State of New York and federal courts sitting in the State of New York,
may not be binding on federal courts sitting in New York (or any federal
appellate court).
 
I. In addition to any other limitation by operation of law upon the scope,
meaning, or purpose of this letter, this letter speaks only as of the date
hereof. I have no obligation to advise the recipients of this letter of changes
of law or fact that may occur after the date hereof even though the change may
affect the legal analysis, a legal conclusion or any informational confirmation
herein.
 
The opinions expressed in this letter are solely for the use of the Purchasers,
and their successors and permitted transferees and assigns, in matters directly
related to the Agreement and the transactions contemplated thereunder, and these
opinions may not be relied on by any other persons or for any other purpose.
 
Very truly yours,
 
D. Matthew Dorny
General Counsel
 

8
 
 

--------------------------------------------------------------------------------

 

Schedule I
 
Nu Skin Enterprises Hong Kong, Inc., a Delaware corporation
 
Nu Skin International, Inc., a Utah corporation
 
Nu Skin Taiwan, Inc., a Utah corporation
 
Nu Skin Enterprises United States, Inc., a Delaware corporation
 
Nu Skin Asia Investment, Inc., a Delaware corporation
 
NSE Products, Inc., a Delaware corporation
 
[Others]
 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT E
 
SUBSIDIARY GUARANTY
 
This SUBSIDIARY GUARANTY (this “Guaranty”) is made as of October 1, 2009, by
each of the parties listed on the signature pages hereto together with each
other Person who may become a party hereto pursuant to subsection 5.10 of this
Guaranty (each a “Guarantor” and collectively, “Guarantors”) in favor of, and
for the benefit of, Prudential Investment Management, Inc. (“Prudential”) and
each holder of a Note issued pursuant to the Private Shelf Agreement (as
hereinafter defined) (each a “Guarantied Party”).
 
RECITALS
 
A.           Nu Skin Enterprises, Inc., a Delaware corporation (the “Company”),
and/or one or more Issuer Subsidiaries (as defined in the Private Shelf
Agreement described below) which may become party thereto, may from time to time
issue senior promissory notes in the aggregate principal amount of up to
US$100,000,000 or the equivalent amount in certain other currencies to
Prudential and/or one or more Prudential Affiliates pursuant to that certain
Private Shelf Agreement dated as of October 1, 2009 (said Private Shelf
Agreement, as it may hereafter be amended, supplemented or otherwise modified
from time to time, the “Private Shelf Agreement”) between the Company and each
Issuer Subsidiary which may become party thereto, on the one hand, and
Prudential and each Prudential Affiliate which may become party thereto, on the
other hand.  Capitalized terms used herein and not otherwise defined shall have
the meanings provided in the Private Shelf Agreement.
 
B.           Guarantors expect to realize direct and indirect benefits as the
result of the financial and business support which will be provided to
Guarantors by the Company and its Subsidiaries.
 
C.           Guarantors are willing irrevocably and unconditionally to guaranty
the Guarantied Obligations.
 
NOW, THEREFORE, based upon the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce the Guarantied Parties to enter into the Private Shelf
Agreement and to purchase the Notes thereunder, Guarantors hereby agree as
follows:
 
SECTION 1. DEFINITIONS
 
1.1 Certain Defined Terms.  As used in this Guaranty, the following terms shall
have the following meanings unless the context otherwise requires:
 
“Guarantied Obligations” has the meaning assigned to that term in subsection
2.1.
 
“Guaranty” means this Subsidiary Guaranty dated as of October 1, 2009, as it may
be amended, supplemented or otherwise modified from time to time.
 
“payment in full”, “paid in full” or any similar term means payment in full of
the Guarantied Obligations, including without limitation all principal,
interest, Make-Whole Amounts, costs, fees and expenses (including, without
limitation, reasonable legal fees and expenses) of the Guarantied Parties as
required under the Transaction Documents.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Transaction Documents” means the Private Shelf Agreement, the Notes, this
Guaranty, the Pledge Agreement, the Amended and Restated Collateral Agency and
Intercreditor Agreement and each other document, instrument, or other writing
entered into or delivered pursuant to the foregoing documents.
 
1.2 Interpretation.
 
a. References to “Sections” and “subsections” shall be to Sections and
subsections, respectively, of this Guaranty unless otherwise specifically
provided. All accounting terms not otherwise defined herein shall have the
meanings assigned to them under generally accepted accounting principles.
 
b. In the event of any conflict or inconsistency between the terms, conditions
and provisions of this Guaranty and the terms, conditions and provisions of the
Private Shelf Agreement, the terms, conditions and provisions of this Guaranty
shall prevail.
 
SECTION 2. THE GUARANTY
 
2.1 Guaranty of the Guarantied Obligations.  Subject to the provisions of
subsection 2.2(a), Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty, as primary obligors and not merely as sureties, the
due and punctual payment in full and performance of all Guarantied Obligations
when the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)). The term “Guarantied
Obligations” is used herein in its most comprehensive sense and includes:
 
a. any and all obligations of the Company in respect of the Notes and any and
all obligations of each Issuer Subsidiary in respect of such Issuer Subsidiary’s
Notes, including, in each case, any principal, interest, any Make-Whole Amount
and/or other prepayment consideration, overdue interest and any other notes,
advances, borrowings, loans, debts, interest, fees, costs, expenses or other
sums (including, without limitation, reasonable legal fees and expenses of
counsel and allocated costs of internal counsel), indemnities and liabilities of
the Company or the applicable Issuer Subsidiary of whatsoever nature now or
hereafter made, incurred or created, whether absolute or contingent, liquidated
or unliquidated, whether due or not due, and however arising under or in
connection with the Notes or any Issuer Subsidiary’s Notes, the Private Shelf
Agreement and the other Transaction Documents, and including interest which, but
for the filing of a petition in bankruptcy with respect to the Company or the
applicable Issuer Subsidiary, would have accrued on any Guarantied Obligations,
whether or not a claim is allowed against the Company or the applicable Issuer
Subsidiary for such interest in the related bankruptcy proceeding; and
 
b. those expenses set forth in subsection 2.8 hereof.
 
 
 
 
-2-
 

--------------------------------------------------------------------------------

 
 
2.2 Limitation on Amount Guarantied; Contribution by Guarantors.
 
a. Anything contained in this Guaranty to the contrary notwithstanding, if any
Fraudulent Transfer Law (as hereinafter defined) is determined by a court of
competent jurisdiction to be applicable to the obligations of any Guarantor
under this Guaranty, such obligations of such Guarantor hereunder shall be
limited to a maximum aggregate amount equal to the largest amount that would not
render its obligations hereunder subject to avoidance as a fraudulent transfer
or conveyance under Section 548 of Title 11 of the United States Code or any
applicable provisions of comparable state law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
such Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor (x) in respect of intercompany indebtedness to the Company or
affiliates of the Company (including any Issuer Subsidiary) to the extent that
such indebtedness would be discharged in an amount equal to the amount paid by
such Guarantor hereunder and (y) under any guaranty of Indebtedness subordinated
to the Notes which guaranty contains a limitation as to maximum amount similar
to that set forth in this subsection 2.2(a), pursuant to which the liability of
such Guarantor hereunder is included in the liabilities taken into account in
determining such maximum amount) and after giving effect as assets to the value
(as determined under the applicable provisions of the Fraudulent Transfer Laws)
of any rights to subrogation, reimbursement, indemnification or contribution of
such Guarantor pursuant to applicable law or pursuant to the terms of any
agreement (including without limitation any such right of contribution under
subsection 2.2(b)).
 
b. Guarantors under this Guaranty together desire to allocate among themselves,
in a fair and equitable manner, their obligations arising under this
Guaranty.  Accordingly, in the event any payment or distribution is made on any
date by any Guarantor under this Guaranty (a “Funding Guarantor”) that exceeds
its Fair Share (as defined below) as of such date, that Funding Guarantor shall
be entitled to a contribution from each of the other Guarantors in the amount of
such other Guarantor’s Fair Share Shortfall (as defined below) as of such date,
with the result that all such contributions will cause each Guarantor’s
Aggregate Payments (as defined below) to equal its Fair Share as of such
date.  “Fair Share” means, with respect to a Guarantor as of any date of
determination, an amount equal to (i) the ratio of (x) the Adjusted Maximum
Amount (as defined below) with respect to such Guarantor to (y) the aggregate of
the Adjusted Maximum Amounts with respect to all Guarantors, multiplied by (ii)
the aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations guarantied.  “Fair
Share Shortfall” means, with respect to a Guarantor as of any date of
determination, the excess, if any, of the Fair Share of such Guarantor over the
Aggregate Payments of such Guarantor.  “Adjusted Maximum Amount” means, with
respect to a Guarantor as of any date of determination, the maximum aggregate
amount of the obligations of such Guarantor under this Guaranty, determined as
of such date in accordance with subsection 2.2(a); provided that, solely for
purposes of calculating the “Adjusted Maximum Amount” with respect to any
Guarantor for purposes of this subsection 2.2(b), any assets or liabilities of
such Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Guarantor.  “Aggregate
Payments” means, with respect to a Guarantor as of any date of determination, an
amount equal to (i) the aggregate amount of all payments and distributions made
on or before such date by such Guarantor in respect of this Guaranty (including,
without limitation, in respect of this subsection 2.2(b)) minus (ii) the
aggregate amount of all payments received on or before such date by such
Guarantor from the other Guarantors as contributions under this subsection
2.2(b).  The amounts payable as contributions hereunder shall be determined as
of the date on which the related payment or distribution is made by the
applicable Funding Guarantor.  The allocation among Guarantors of their
obligations as set forth in this subsection 2.2(b) shall not be construed in any
way to limit the liability of any Guarantor hereunder.
 
 
 
 
 
-3-
 

--------------------------------------------------------------------------------

 
 
2.3 Payment by Guarantors; Application of Payments.  Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right that any Guarantied Party may have at law or in equity against
any Guarantor by virtue hereof, that upon the failure of the Company or the
relevant Issuer Subsidiary, as applicable, to pay any of the Guarantied
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in cash, ratably to the
Guarantied Parties, an amount equal to the sum of the unpaid principal amount of
all Guarantied Obligations then due as aforesaid, together with accrued and
unpaid interest on such Guarantied Obligations (including, without limitation,
interest which, but for the filing of a petition in bankruptcy with respect to
the Company or the relevant Issuer Subsidiary, as applicable, would have accrued
on such Guarantied Obligations, whether or not a claim is allowed against the
Company or the relevant Issuer Subsidiary, as applicable, for such interest in
the related bankruptcy proceeding) and all other Guarantied Obligations then
owed to the Guarantied Parties as aforesaid.  All such payments shall be applied
promptly from time to time:
 
First, to the payment of the costs and expenses of any collection or other
realization under this Guaranty, including reasonable compensation to the agents
and counsels of the Guarantied Parties, and all reasonable expenses, liabilities
and advances made or incurred by Guarantied Parties in connection therewith; and
 
Second, to the payment of all other Guarantied Obligations.
 
2.4 Liability of Guarantors Absolute.  Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guarantied Obligations.  In furtherance of the foregoing and without limiting
the generality thereof, each Guarantor agrees as follows:
 
a. This Guaranty is a guaranty of payment and performance when due and not of
collectibility.
 
b. The Guarantied Parties may enforce this Guaranty upon the occurrence of an
Event of Default under the Private Shelf Agreement notwithstanding the existence
of any dispute between the Company or the relevant Issuer Subsidiary, as
applicable, and any Guarantied Party with respect to the existence of such Event
of Default.
 
 
 
 
-4-
 

--------------------------------------------------------------------------------

 
 
c. The obligations of each Guarantor hereunder are independent of the
obligations of the Company or the relevant Issuer Subsidiary, as applicable,
under the Transaction Documents and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Company or the
relevant Issuer Subsidiary, as applicable, under the Transaction Documents, and
a separate action or actions may be brought and prosecuted against such
Guarantor whether or not any action is brought against the Company or the
relevant Issuer Subsidiary, as applicable, or any of such other guarantors and
whether or not the Company or the relevant Issuer Subsidiary, as applicable, is
joined in any such action or actions.
 
d. Payment by any Guarantor of a portion, but not all, of the Guarantied
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guarantied Obligations which has not been
paid.  Without limiting the generality of the foregoing, if a Guarantied Party
is awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guarantied Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guarantied
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guarantied
Obligations.
 
e. Any Guarantied Party upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability of this Guaranty
or giving rise to any reduction, limitation, impairment, discharge or
termination of any Guarantor’s liability hereunder, from time to time may (i)
renew, extend, accelerate, increase the rate of interest on, or otherwise change
the time, place, manner or terms of payment of the Guarantied Obligations; (ii)
settle, compromise, release or discharge, or accept or refuse any offer of
performance with respect to, or substitutions for, the Guarantied Obligations or
any agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guarantied Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any other guaranties of the Guarantied Obligations, or
any other obligation of any Person (including any other Guarantor) with respect
to the Guarantied Obligations; and (v) exercise any other rights available to it
under the Transaction Documents.
 
f. This Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guarantied Obligations), including without limitation the occurrence of any of
the following, whether or not any Guarantor shall have had notice or knowledge
of any of them: (i) any failure or omission to assert or enforce an agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Transaction
Documents, at law, in equity or otherwise) with respect to the Guarantied
Obligations or any agreement relating thereto, or with respect to any other
guaranty of the payment of the Guarantied Obligations; (ii) any rescission,
waiver, amendment or modification of, or any consent to departure from, any of
the terms or provisions (including without limitation provisions relating to
events of default) of the Notes, the Private Shelf Agreement, any of the other
Transaction Documents or any agreement or instrument executed pursuant thereto,
or of any other guaranty for the Guarantied Obligations, in each case whether or
not in accordance with the terms of the Private Shelf Agreement or such
Transaction Document or any agreement relating to such other guaranty; (iii) the
Guarantied Obligations, or any agreement relating thereto, at any time being
found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Transaction Documents) to the payment of indebtedness
other than the Guarantied Obligations, even though any Guarantied Party might
have elected to apply such payment to any part or all of the Guarantied
Obligations; (v) any Guarantied Party’s consent to the change, reorganization or
termination of the corporate structure or existence of the Company or the
relevant Issuer Subsidiary, as applicable, or any of the Company’s Subsidiaries
and to any corresponding restructuring of the Guarantied Obligations; (vi) any
defenses, set-offs or counterclaims which the Company or the relevant Issuer
Subsidiary, as applicable, may allege or assert against any Guarantied Party in
respect of the Guarantied Obligations, including but not limited to failure of
consideration, breach of warranty, payment, statute of frauds, statute of
limitations, accord and satisfaction and usury; and (vii) any other act or thing
or omission, or delay to do any other act or thing, which may or might in any
manner or to any extent vary the risk of any Guarantor as an obligor in respect
of the Guarantied Obligations.
 
 
 
 
 
-5-
 

--------------------------------------------------------------------------------

 
 
2.5 Waivers by Guarantors.  Each Guarantor hereby waives, for the benefit of the
Guarantied Parties:
 
a. any right to require any Guarantied Party, as a condition of payment or
performance by such Guarantor, to (i) proceed against the Company or the
relevant Issuer Subsidiary, as applicable, any other guarantor (including any
other Guarantor) of the Guarantied Obligations or any other Person, (ii) proceed
against or have resort to any balance of any deposit account or credit on the
books of any Guarantied Party in favor of the Company or the relevant Issuer
Subsidiary, as applicable, or any other Person, or (iii) pursue any other remedy
in the power of any Guarantied Party whatsoever;
 
b. any defense arising by reason of the incapacity, lack of authority or any
disability or other defense of the Company or the relevant Issuer Subsidiary, as
applicable, including, without limitation, any defense based on or arising out
of the lack of validity or the unenforceability of the Guarantied Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of the Company or the relevant Issuer Subsidiary, as applicable,
from any cause other than payment in full of the Guarantied Obligations;
 
c. any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal;
 
d. any defense based upon any Guarantied Party’s errors or omissions in the
administration of the Guarantied Obligations, except behavior which amounts to
bad faith;
 
e. (i) any principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms of this Guaranty, (ii) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement hereof, and (iii) any rights to set-offs, recoupments and
counterclaims;
 
 
 
 
 
 
 
-6-
 

--------------------------------------------------------------------------------

 
 
 
 
 
f. notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance of this
Guaranty, notices of default under the Private Shelf Agreement or any agreement
or instrument related thereto, notices of any renewal, extension or modification
of the Guarantied Obligations or any agreement related thereto, notices of any
extension of credit to the Company or the relevant Issuer Subsidiary, as
applicable, and notices of any of the matters referred to in subsection 2.4 and
any right to consent to any thereof; and
 
g. any defenses or benefits that may be derived from or afforded by law which
limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms of this Guaranty.
 
2.6 Guarantors’ Rights of Subrogation, Contribution, Etc.  Until the Guarantied
Obligations shall have been paid in full, each Guarantor hereby waives any
claim, right or remedy, direct or indirect, that such Guarantor now has or may
hereafter have against the Company or the relevant Issuer Subsidiary, as
applicable, or any of their respective assets in connection with this Guaranty
or the performance by such Guarantor of its obligations hereunder, in each case
whether such claim, right or remedy arises in equity, under contract, by
statute, under common law or otherwise and including without limitation (a) any
right of subrogation, reimbursement or indemnification that such Guarantor now
has or may hereafter have against the Company or the relevant Issuer Subsidiary,
as applicable, and (b) any right to enforce, or to participate in, any claim,
right or remedy that any Guarantied Party now has or may hereafter have against
the Company or the relevant Issuer Subsidiary, as applicable.  In addition,
until the Guarantied Obligations shall have been paid in full, each Guarantor
shall withhold exercise of any right of contribution such Guarantor may have
against any other guarantor (including any other Guarantor) of the Guarantied
Obligations (including without limitation any such right of contribution under
subsection 2.2).  Each Guarantor further agrees that, to the extent the waiver
or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against the Company or the relevant Issuer Subsidiary, as applicable, and any
rights of contribution such Guarantor may have against any such other guarantor,
shall be junior and subordinate to any rights any Guarantied Party may have
against the Company or the relevant Issuer Subsidiary, as applicable, and to any
right any Guarantied Party may have against such other guarantor.  If any amount
shall be paid to any Guarantor on account of any such subrogation,
reimbursement, indemnification or contribution rights at any time when all
Guarantied Obligations shall not have been paid in full, such amount shall be
held in trust for the Guarantied Parties and shall forthwith be paid over to the
Guarantied Parties to be applied against the Guarantied Obligations, whether
matured or unmatured, in accordance with the terms hereof.
 
2.7 Subordination of Other Obligations.  Any indebtedness of the Company or the
relevant Issuer Subsidiary, as applicable, now or hereafter held by any
Guarantor is hereby subordinated in right of payment to the Guarantied
Obligations, and any such indebtedness of the Company or the relevant Issuer
Subsidiary, as applicable, to such Guarantor collected or received by such
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for the Guarantied Parties and shall forthwith be paid over to the
Guarantied Parties to be applied against the Guarantied Obligations but without
affecting, impairing or limiting in any manner the liability of such Guarantor
under any other provision of this Guaranty.
 
 
 
 
 
-7-
 

--------------------------------------------------------------------------------

 
 
2.8 Expenses.  Guarantors jointly and severally agree to pay, or cause to be
paid, on demand, and to save the Guarantied Parties harmless against liability
for, any and all reasonable costs and expenses (including reasonable fees and
disbursements of counsel and allocated costs of internal counsel) incurred or
expended by any Guarantied Party in connection with the enforcement of or
preservation of any rights under this Guaranty.
 
2.9 Continuing Guaranty.  This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guarantied Obligations shall have been paid in
full.  Guarantor hereby irrevocably waives any right to revoke this Guaranty as
to future transactions giving rise to any Guarantied Obligations.
 
2.10 Authority of Guarantors, the Company or Issuer Subsidiary.  It is not
necessary for any Guarantied Party to inquire into the capacity or powers of any
Guarantor, the Company or the relevant Issuer Subsidiary, as applicable, or any
agents acting or purporting to act on behalf of any of them.
 
2.11 Financial Condition of the Company or Issuer Subsidiary.  Any Notes may be
issued by the Company or the relevant Issuer Subsidiary, as applicable, or
continued from time to time without notice to or authorization from any
Guarantor regardless of the financial or other condition of the Company or the
relevant Issuer Subsidiary, as applicable, at the time of any such grant or
continuation.  No Guarantied Party shall have any obligation to disclose or
discuss with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of the Company or the relevant Issuer Subsidiary, as
applicable.  Each Guarantor has adequate means to obtain information from the
Company or the relevant Issuer Subsidiary, as applicable, on a continuing basis
concerning the financial condition of the Company or the relevant Issuer
Subsidiary, as applicable, and its ability to perform its obligations under the
Transaction Documents, and each Guarantor assumes the responsibility for being
and keeping informed of the financial condition of the Company or the relevant
Issuer Subsidiary, as applicable, and of all circumstances bearing upon the risk
of nonpayment of the Guarantied Obligations.  Each Guarantor hereby waives and
relinquishes any duty on the part of any Guarantied Party to disclose any
matter, fact or thing relating to the business, operations or conditions of the
Company or the relevant Issuer Subsidiary, as applicable, now known or hereafter
known by any Guarantied Party.
 
2.12 Rights Cumulative.  The rights, powers and remedies given to the Guarantied
Parties by this Guaranty are cumulative and shall be in addition to and
independent of all rights, powers and remedies given to the Guarantied Parties
by virtue of any statute or rule of law or in any of the other Transaction
Documents or any agreement between any Guarantor and any Guarantied Party or the
Guarantied Parties or between the Company or the relevant Issuer Subsidiary, as
applicable, and any Guarantied Party or the Guarantied Parties.  Any forbearance
or failure to exercise, and any delay by any Guarantied Party in exercising, any
right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.
 
 
 
 
 
-8-
 

--------------------------------------------------------------------------------

 
 
 
 
2.13 Bankruptcy; Post-Petition Interest; Reinstatement of Guaranty.
 
a. So long as any Guarantied Obligations remain outstanding, no Guarantor shall,
without the prior written consent of each of the Guarantied Parties, commence or
join with any other Person in commencing any bankruptcy, reorganization or
insolvency proceedings of or against the Company or the relevant Issuer
Subsidiary, as applicable.  The obligations of Guarantors under this Guaranty
shall not be reduced, limited, impaired, discharged, deferred, suspended or
terminated by any proceeding, voluntary or involuntary, involving the
bankruptcy, insolvency, receivership, reorganization, liquidation or arrangement
of the Company or the relevant Issuer Subsidiary, as applicable, or by any
defense which the Company or the relevant Issuer Subsidiary, as applicable, may
have by reason of the order, decree or decision of any court or administrative
body resulting from any such proceeding.
 
b. Each Guarantor acknowledges and agrees that any interest on any portion of
the Guarantied Obligations which accrues after the commencement of any
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guarantied Obligations ceases to accrue by operation of law by reason of the
commencement of said proceeding, such interest as would have accrued on such
portion of the Guarantied Obligations if said proceedings had not been
commenced) shall be included in the Guarantied Obligations because it is the
intention of Guarantors and the Guarantied Parties that the Guarantied
Obligations which are guarantied by Guarantors pursuant to this Guaranty should
be determined without regard to any rule of law or order which may relieve the
Company or the relevant Issuer Subsidiary, as applicable, of any portion of such
Guarantied Obligations.  Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay the Guarantied Parties, or allow the claim of any Guarantied Party
in respect of, any such interest accruing after the date on which such
proceeding is commenced.
 
c. In the event that all or any portion of the Guarantied Obligations are paid
by the Company or the relevant Issuer Subsidiary, as applicable, or by any other
guarantor, the obligations of Guarantors hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Guarantied Party as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guarantied Obligations for all purposes under this Guaranty.
 
2.14 Set Off.  In addition to any other rights any Guarantied Party may have
under law or in equity, if any amount shall at any time be due and owing by any
Guarantor to any Guarantied Party under this Guaranty, such Guarantied Party is
authorized at any time or from time to time, without notice (any such notice
being hereby expressly waived), to set off and to appropriate and to apply any
and all deposits (general or special, including but not limited to indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness of such Guarantied Party owing to such Guarantor and any
other property of such Guarantor held by any Guarantied Party to or for the
credit or the account of such Guarantor against and on account of the Guarantied
Obligations and liabilities of such Guarantor to any Guarantied Party under this
Guaranty.
 
 
 
 
-9-
 

--------------------------------------------------------------------------------

 
 
 
 
 
2.15 Release of Guarantor Upon Sale, Etc. of Guarantor.  The Company may at any
time deliver to the holders of the Notes a certificate from a Responsible
Officer, certifying as of the date of the certificate that, after the
consummation of the transaction or series of transactions described in such
certificate (which certification shall also state that such transactions,
individually and in the aggregate, will be in compliance with the terms and
conditions of the Private Shelf Agreement, including to the extent applicable
Sections 9.6 and 10.2, and that no Event of Default existed, exists or will
exist, as the case may be, immediately before, as a result of or immediately
after giving effect to such transaction or transactions and the release of the
specified Guarantor’s obligations hereunder as provided in this subsection
2.15), the Guarantor identified in such certification will no longer be a
Restricted Subsidiary of the Company.  Effective upon the consummation of the
transaction or series of transactions described in such certificate, the
Guarantor identified in such certification shall thereupon automatically cease
to be a Guarantor hereunder and shall cease to be a party hereto and shall
thereupon automatically be released from its obligations hereunder; provided
that the Company shall promptly notify the holders of the Notes of the
consummation of any such transaction or series of transactions.
 
2.16 Obligation to Make Payments in the Available Currency in which the
Notes  are Denominated.  The obligation of each Guarantor to make payments of
Guarantied Obligations in the Available Currency in which the relevant Notes are
denominated (a) shall not be discharged or satisfied by any tender, or any
recovery pursuant to any judgment, which is expressed in or converted into any
currency other than such currency, except to the extent that such tender or
recovery shall result in the actual receipt by the holders of the Notes of the
full amount of such currency expressed to be payable in respect of any
Guarantied Obligations, (b) shall be enforceable as an alternative or additional
cause of action for the purpose of recovering in such currency the amount, if
any, by which such actual receipt shall fall short of the full amount of such
currency so expressed to be payable, and (c) shall not be affected by judgment
being obtained for any other sum due under this Guaranty.
 
2.17 Payments Free and Clear of Taxes.  Section 14.4 of the Private Shelf
Agreement is hereby incorporated herein by this reference, mutatis mutandis, and
shall be applicable to payments made by any Guarantor hereunder.
 
SECTION 3. REPRESENTATIONS AND WARRANTIES
 
In order to induce the Guarantied Parties to accept this Guaranty, each
Guarantor hereby represents and warrants to the Guarantied Parties, as of the
date such Person becomes a party hereto, and as of each Closing Day, that the
following statements are true and correct as to such Guarantor:
 
3.1 Corporate Existence.  Such Guarantor is duly organized, validly existing and
in good standing under the laws of the state of its incorporation, has the
corporate power to own its assets and to transact the business in which it is
now engaged and is duly qualified as a foreign corporation and in good standing
under the laws of each jurisdiction where its ownership or lease of property or
the conduct of its business requires such qualification, except for failures to
be so qualified, authorized or licensed that would not in the aggregate have a
material adverse effect on the business, operations, assets or financial
condition of such Guarantor.
 
 
 
 
-10-
 

--------------------------------------------------------------------------------

 
 
3.2 Corporate Power; Authorization; Enforceable Obligations.  Such Guarantor has
the corporate power and authority to execute, deliver and perform this Guaranty
and all obligations required hereunder and has taken all necessary corporate
action to authorize its Guaranty hereunder on the terms and conditions hereof
and its execution, delivery, performance, validity or enforceability of this
Guaranty and all obligations required hereunder.  Assuming the accuracy of the
Guarantied Parties’ representations and warranties as set forth in Section 6 of
the Private Shelf Agreement, no consent of any other Person including, without
limitation, stockholders and creditors of such Guarantor, and no license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
by such Guarantor in connection with this Guaranty or the execution, delivery
and performance of this Guaranty and all obligations required hereunder by each
Guarantor.  This Guaranty has been, and each instrument or document required
hereunder will be, executed and delivered by a duly authorized officer of such
Guarantor, and this Guaranty constitutes, and each instrument or document
required hereunder when executed and delivered by such Guarantor hereunder will
constitute, the legally valid and binding obligation of such Guarantor,
enforceable against such Guarantor in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws or equitable principles relating to or limiting
creditors’ rights generally.
 
3.3 No Legal Bar to this Guaranty.  The execution, delivery and performance of
this Guaranty and the documents or instruments required hereunder will not
violate any provision of any existing law or regulation binding on such
Guarantor, or any order, judgment, award or decree of any court, arbitrator or
governmental authority binding on such Guarantor, or the certificate of
incorporation or bylaws of such Guarantor or any securities issued by such
Guarantor, or any mortgage, indenture, contract or other Material agreement,
lease, instrument or undertaking to which such Guarantor is a party or by which
such Guarantor or any of its assets may be bound, the violation of which would
have a material adverse effect on the business, operations, assets or financial
condition of such Guarantor and will not result in, or require, the creation or
imposition of any Lien on any of its property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, contract or other Material
agreement, lease, instrument or undertaking.
 
SECTION 4. JUDICIAL PROCEEDINGS
 
4.1 Consent to Jurisdiction.  Each Guarantor irrevocably submits to the
non-exclusive jurisdiction of any New York State or United States federal court
sitting in New York City, and irrevocably waives its own forum, over any suit,
action or proceeding arising out of or relating to this Agreement or any
Note.  Each Guarantor irrevocably waives, to the fullest extent it may
effectively do so under applicable law, any objection which it may have or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  Each
Guarantor agrees, to the fullest extent it may effectively do so under
applicable law, that a final judgment in any such suit, action or proceeding
brought in such court shall be conclusive and binding upon such Guarantor and
may be enforced in the courts of the United States, the State of New York (or
any other courts to the jurisdiction of which the Company or the relevant Issuer
Subsidiary, as applicable, is or may be subject) by a suit upon such judgment,
provided that service of process is effected on such Guarantor in one of the
manners specified below or as otherwise permitted by law.
 
 
 
 
 
 
-11-
 

--------------------------------------------------------------------------------

 
 
4.2 Service of Process.  Each Guarantor hereby consents to process being served
in any suit, action or proceeding of the nature referred to in subsection 4.1 by
the mailing of a copy thereof by registered or certified air mail, postage
prepaid, return receipt requested, to the address of the Company or the relevant
Issuer Subsidiary, as applicable, set forth in Section 18 of the Private Shelf
Agreement.  Each Guarantor irrevocably waives, to the fullest extent it may
effectively do so under applicable law, all claim of error by reason of any such
service and agrees that such service (a) shall be deemed in every respect
effective service of process upon such Guarantor in any such suit, action or
proceeding, and (b) shall, to the fullest extent permitted by law, be taken and
held to be valid personal service upon such Guarantor.
 
4.3 No Limitation on Service or Suit.  Nothing in this Section 4 shall affect
the right of any holder of the Notes to serve process in any manner permitted by
law or limit any the right of any holder of the Notes to bring proceedings
against any Guarantor in the courts of any jurisdiction or jurisdictions or to
enforce in any lawful manner a judgment obtained in one jurisdiction in any
other jurisdiction.
 
4.4 Waiver of Jury Trial.  THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION BROUGHT ON OR WITH RESPECT TO THIS GUARANTY OR ANY OTHER DOCUMENT
EXECUTED IN CONNECTION HEREWITH.
 
SECTION 5. MISCELLANEOUS
 
5.1 Survival of Warranties.  All agreements, representations and warranties made
herein shall survive the execution and delivery of this Guaranty and the other
Transaction Documents.
 
5.2 Notices.  Any communications between any Guarantied Party and any Guarantor
and any notices or requests provided herein to be given may be given by mail,
postage prepaid, by a recognized overnight delivery service, with charges
prepaid, or by telex, facsimile transmission or cable to each such party at its
address set forth in the Private Shelf Agreement, on the signature pages hereof
or to such other addresses as each such party may in writing hereafter
indicate.  Any notice, request or demand to or upon any Guarantied Party or any
Guarantor shall not be effective until received.
 
5.3 Severability.  In case any provision in or obligation under this Guaranty
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
 
5.4 Amendments and Waivers.  No amendment, modification, termination or waiver
of any provision of this Guaranty, and no consent to any departure by any
Guarantor therefrom, shall in any event be effective without the written
concurrence of the Required Holders and, in the case of any such amendment or
modification, each Guarantor against whom enforcement of such amendment or
modification is sought; provided that no termination or release of this Guaranty
shall in any event be effective without the written concurrence of the
Guarantied Parties.  Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given.
 
 
 
 
 
-12-
 

--------------------------------------------------------------------------------

 
 
 
 
5.5 Headings.  Section and subsection headings in this Guaranty are included
herein for convenience of reference only and shall not constitute a part of this
Guaranty for any other purpose or be given any substantive effect.
 
5.6 Applicable Law.  THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF GUARANTORS
AND THE GUARANTIED PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE (OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW) THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
 
5.7 Successors and Assigns.  This Guaranty is a continuing guaranty and shall be
binding upon each Guarantor and its respective successors and assigns.  This
Guaranty shall inure to the benefit of the Guarantied Parties and their
respective successors and assigns.  No Guarantor shall assign this Guaranty or
any of the rights or obligations of such Guarantor hereunder without the prior
written consent of all Guarantied Parties.  Any Guarantied Party may, without
notice or consent, assign its interest in this Guaranty in whole or in
part.  The terms and provisions of this Guaranty shall inure to the benefit of
any transferee or assignee of any Note, and in the event of such transfer or
assignment the rights and privileges herein conferred upon such Guarantied Party
shall automatically extend to and be vested in such transferee or assignee, all
subject to the terms and conditions hereof.
 
5.8 No Other Writing.  This writing is intended by Guarantors and the Guarantied
Parties as the final expression of this Guaranty and is also intended as a
complete and exclusive statement of the terms of their agreement with respect to
the matters covered hereby.  No course of dealing, course of performance or
trade usage, and no parol evidence of any nature, shall be used to supplement or
modify any terms of this Guaranty.  There are no conditions to the full
effectiveness of this Guaranty.
 
5.9 Further Assurances.  At any time or from time to time, upon the request of
the Required Holders, Guarantors shall execute and deliver such further
documents and do such other acts and things as the Required Holders may
reasonably request in order to effect fully the purposes of this Guaranty.
 
5.10 Additional Guarantors.  The initial Guarantors hereunder shall be the
Subsidiaries of the Company that are signatories hereto on the date
hereof.  From time to time subsequent to the date hereof, additional
Subsidiaries of the Company may become parties hereto, as additional Guarantors
(each an “Additional Guarantor”), pursuant to the terms of the Private Shelf
Agreement, by executing a counterpart of this Guaranty.  Upon delivery of any
such counterpart to the Guarantied Parties, notice of which is hereby waived by
the Company or the relevant Issuer Subsidiary, as applicable, and the
Guarantors, each such Additional Guarantor shall be a Guarantor and shall be as
fully a party hereto as if such Additional Guarantor were an original signatory
hereof.  Each Guarantor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any other
Guarantor hereunder, nor by any election of the Required Holders not to cause
any Subsidiary of the Company to become an Additional Guarantor hereunder.  This
Guaranty shall be fully effective as to any Guarantor that is or becomes a party
hereto regardless of whether any other Person becomes or fails to become or
ceases to be a Guarantor hereunder.
 
 
 
 
 
-13-
 

--------------------------------------------------------------------------------

 
 
5.11 Counterparts; Effectiveness.  This Guaranty may be executed in any number
of counterparts and by the different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
for all purposes; but all such counterparts together shall constitute but one
and the same instrument.  This Guaranty shall become effective as to each
Guarantor upon the execution of a counterpart hereof by such Guarantor (whether
or not a counterpart hereof shall have been executed by any other Guarantor).
 
[Remainder of page intentionally left blank]
 


 

-14-
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each undersigned Guarantor has caused this Guaranty to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first written above.
 
NU SKIN ENTERPRISES HONG KONG, INC.,
a Delaware corporation
NU SKIN INTERNATIONAL, INC.,
a Utah corporation
NU SKIN TAIWAN, INC.,
a Utah corporation
NU SKIN ENTERPRISES UNITED STATES, INC., a Delaware corporation
NU SKIN ASIA INVESTMENT, INC.,
a Delaware corporation
NSE PRODUCTS, INC.,
a Delaware corporation
     
By:
   
Name:
Title:
   



 

S-1
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Additional Guarantor has caused this
Guaranty (originally made as of October 1, 2009) to be duly executed and
delivered by its officer thereunto duly authorized as of _____________.
 

 
(Name of Additional Guarantor)
   
By:
   
Name:
Title:





 

(Counterpart Subsidiary Guaranty dated as of October 1, 2009)
 
 

--------------------------------------------------------------------------------

 
EXHIBIT F


SECOND AMENDED AND RESTATED SUBORDINATION AGREEMENT
 
This SECOND AMENDED AND RESTATED SUBORDINATION AGREEMENT (this “Agreement”)
dated as of October 1, 2009 is made by NU SKIN JAPAN CO., LTD., a Japanese
corporation, NU SKIN ENTERPRISES HONG KONG, INC., a Delaware corporation, NU
SKIN INTERNATIONAL, INC., a Utah corporation, NU SKIN TAIWAN, INC., a Utah
corporation, NU SKIN ENTERPRISES UNITED STATES, INC., a Delaware corporation,
NSE KOREA LTD., a Korean corporation, NU SKIN ASIA INVESTMENT, INC., a Delaware
corporation, and NSE PRODUCTS, INC., a Delaware corporation (collectively, the
“Subordinated Creditors”), and NU SKIN ENTERPRISES, INC., a Delaware corporation
(the “Company”), in favor of the Senior Creditors (as defined below).
 
R E C I T A L S
 
A.           The Prudential Insurance Company of America (together with its
successors, assigns and transferees, the “2000 NPA Purchaser”) has entered into
a Note Purchase Agreement dated October 12, 2000 with the Borrower (as amended
or otherwise modified from time to time, the “2000 Note Purchase Agreement”).
 
B.           Prudential Investment Management, Inc. (“PIM”, and together with
its successors, assigns and transferees and each “Prudential Affiliate” that may
become a party thereto, collectively, the “2003 PSA Purchaser”) has entered into
a Private Shelf Agreement dated August 26, 2003 with the Borrower (as amended or
otherwise modified from time to time, the “2003 Private Shelf Agreement”).
 
C.           PIM (together with its successors, assigns and transferees and each
“Prudential Affiliate” that may become a party thereto, collectively, the “2009
PSA Purchaser”) has entered into a Private Shelf Agreement dated October 1, 2009
with the Borrower (as amended or otherwise modified from time to time, the “2009
Private Shelf Agreement”).
 
D.           The Company, various financial institutions (together with their
respective successors and assigns, collectively, the “Banks”) and Bank of
America, N.A., as Agent (in such capacity, together with any successor in such
capacity, the “Agent”), have entered into a Credit Agreement dated as of May 10,
2001 (as amended or otherwise modified from time to time, the
“Credit  Agreement”), pursuant to which the Banks may from time to time make
loans and other financial accommodations to the Company.
 
E.           The Company may from time to time enter into one or more interest
rate swaps or collars, foreign currency exchange agreements, equity swap
agreements, commodity price protection agreements or interest rate, currency
exchange, equity price or commodity price hedging arrangements with Banks or
affiliates of Banks (any of the foregoing, a “Hedging Agreement”).
 
F.           The Company may from time to time incur obligations to Banks or
affiliates of Banks in respect of overdrafts or related liabilities or in
connection with treasury, depositary or cash management services, including in
connection with automated clearing house transfers of funds (all of the
foregoing obligations, “Cash Management Obligations”).
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
G.           The 2000 NPA Purchaser, the 2003 PSA Purchaser, the 2009 PSA
Purchaser, the Banks and the Agent are parties to an Amended and Restated
Collateral Agency and Intercreditor Agreement dated as of August 26, 2003 (as
amended or otherwise modified from time to time, the “Intercreditor Agreement”)
pursuant to which, among other things, they have (i) set forth certain
understandings and agreements regarding their rights and priorities with respect
to payments received after a Triggering Event (as defined therein) and the
proceeds of Collateral (as defined therein) and (ii) appointed U.S. Bank
National Association, as successor to State Street Bank and Trust Company of
California, N.A., as collateral agent (in such capacity, together with any
successor in such capacity, the “Collateral Agent”).
 
H.           The Company may from time to time become indebted to the
Subordinated Creditors in the ordinary course of its business. All indebtedness
and other obligations of the Company to any Subordinated Creditor now or
hereafter existing, all interest thereon and all fees, expenses and other
amounts payable in connection therewith are hereinafter referred to as the
“Subordinated Debt.”
 
I.           The Company and certain of the Subordinated Creditors are parties
to an Amended and Restated Subordination Agreement dated as of August 26, 2003
(as amended or otherwise modified prior to the date hereof, the “Existing
Subordination Agreement”), and intend for this Agreement to replace and
supersede the Existing Subordination Agreement.
 
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
Section 1. Agreement to Subordinate.  Each of the Subordinated Creditors, for
itself and its successors and assigns, hereby agrees and covenants that, to the
extent set forth herein and on the terms and conditions set forth herein, the
Subordinated Debt is and shall be subordinate in right of payment to the prior
indefeasible payment in full in cash of (i) all obligations of the Company under
the 2000 Note Purchase Agreement and the Notes (as defined in the 2000 Note
Purchase Agreement), (ii) all obligations of the Company under the 2003 Private
Shelf Agreement and the Notes (as defined in the 2003 Private Shelf Agreement),
(iii) all obligations of the Company under the 2009 Private Shelf Agreement and
the Notes (as defined in the 2009 Private Shelf Agreement), (iv) all obligations
of the Company under the Credit Agreement, the Notes (as defined in the Credit
Agreement) and the other Loan Documents (as defined in the Credit Agreement),
(v) all obligations of the Company to any Senior Creditor under or in connection
with any Hedging Agreement and (vi) all Cash Management Obligations of the
Company to any Senior Creditor, in each case whether now or hereafter existing
and whether for principal, interest, Make-Whole Amount (as defined in the 2000
Note Purchase Agreement, 2003 Private Shelf Agreement and 2009 Private Shelf
Agreement, as applicable), reimbursement obligations, termination payments,
fees, expenses or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. §362(a)) (all of the foregoing such obligations, collectively, the
“Obligations”).  For purposes of this Agreement, “Senior Creditors” means,
collectively, the 2000 NPA Purchaser, the 2003 PSA Purchaser, the 2009 PSA
Purchaser, the Agent, any Bank and any affiliate of a Bank which is a party to a
Hedging Agreement with the Company or to which the Company owes any Cash
Management Obligations (provided that no such affiliate shall be a Senior
Creditor unless it has signed a counterpart of the Intercreditor Agreement).
 
 
 
 
2
 

--------------------------------------------------------------------------------

 
 
Section 2. Insolvency.  Upon any payment or distribution of assets of the
Company or the estate created by the commencement of any Insolvency Proceeding
(as defined below), of any kind or character, whether in cash, securities or
other property, the Senior Creditors shall first be entitled to receive payment
in full of all Obligations in cash before any Subordinated Creditor shall be
entitled to receive any payment or distribution on account of the Subordinated
Debt.  “Insolvency Proceeding” means any dissolution, winding up, liquidation,
arrangement, reorganization, adjustment, protection, relief or composition of
the Company or its debts, whether voluntary or involuntary, in any bankruptcy,
insolvency, arrangement, reorganization, receivership, relief or other similar
case or proceeding under any federal or state bankruptcy or similar law or upon
an assignment for the benefit of creditors, any other marshaling of the assets
and liabilities of the Company or otherwise.
 
Upon the occurrence of any Insolvency Proceeding, any payment or distribution of
assets or securities of the Company of any kind or character, whether in cash,
property or securities, to which any Subordinated Creditor would be entitled
shall be made by the Company, or by any receiver, trustee in bankruptcy,
liquidating trustee, agent or other person making such payment or distribution,
directly to the Collateral Agent for application to the payment in full in cash
of all Obligations after giving effect to any concurrent payment or distribution
to the Senior Creditors.
 
Section 3. Payment of Subordinated Debt.  The parties to this Agreement agree
that prior to the commencement of any Insolvency Proceeding, the Company may
make payments to the Subordinated Creditors with respect to the Subordinated
Debt so long as no Event of Default (as defined in either the 2000 Note Purchase
Agreement, the 2003 Private Shelf Agreement, 2009 Private Shelf Agreement or the
Credit Agreement) exists or would be caused by such payment.  Nothing in this
Agreement is intended to or shall impair, as between the Company and each of the
Subordinated Creditors, the obligation of the Company, which is absolute and
unconditional, to pay all principal, interest and other amounts payable with
respect to the Subordinated Debt.
 
Section 4. Prohibited Payments.  The Company agrees that it will not make any
payment of any of the Subordinated Debt, or take any other action, in
contravention of the provisions of this Agreement.  All payments or
distributions upon or with respect to the Subordinated Debt which are received
by any Subordinated Creditor contrary to the provisions of this Agreement shall
be received in trust for the benefit of the Senior Creditors, shall be
segregated from other funds and property held by such Subordinated Creditor and
shall be forthwith paid over to the Collateral Agent for the benefit of the
Senior Creditors in the same form as so received (with any necessary
endorsement) to be applied (in the case of cash) to, or held as collateral (in
the case of non-cash property or securities) for, the payment or prepayment of
the Obligations in accordance with the terms of the Intercreditor Agreement.
 
Section 5. Amendments, Etc.  No amendment or waiver of any provision of this
Agreement, and no consent to any departure by any Subordinated Creditor or the
Company herefrom shall in any event be effective unless the same shall be in
writing and signed by the Required Creditors (as defined in the Intercreditor
Agreement), and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
 
 
 
 
3
 

--------------------------------------------------------------------------------

 
 
Section 6. Expenses.  Each of the Subordinated Creditors and the Company jointly
and severally agree upon demand to pay to the Collateral Agent and each Senior
Creditor the amount of any and all reasonable expenses, including the reasonable
fees and expenses of its counsel and of any experts or agents, which the
Collateral Agent or such Senior Creditor may incur in connection with the
exercise or enforcement of any of the rights of the Collateral Agent or such
Senior Creditor hereunder or the failure by any Subordinated Creditor or the
Company to perform or observe any of the provisions hereof.
 
Section 7. Addresses for Notices.  All notices and other communications provided
for hereunder shall be in writing (including telecopier) and mailed, telecopied
or delivered to it, if to any Subordinated Creditor, at c/o Nu Skin Enterprises,
Inc., One Nu Skin Plaza, 75 West Center Street, Provo, Utah 84601 (Attention:
General Counsel); if to the Company, at Nu Skin Enterprises, Inc., One Nu Skin
Plaza, 75 West Center Street, Provo, Utah 84601 (Attention: General Counsel);
and if to the Collateral Agent or any Senior Creditor, at its address specified
in the Intercreditor Agreement, or, as to each party, at such other address as
shall be designated by such party in a written notice to each other party.  All
such notices and other communications shall, when mailed, be effective four
business days after deposited in the mails, when sent by facsimile, be effective
when sent and electronic confirmation of receipt is received, or when delivered,
respectively.
 
Section 8. No Waiver; Remedies.  No failure on the part of the Collateral Agent
or any Senior Creditor to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.  The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.
 
Section 9. Continuing Agreement; Assignments by Senior Creditors.  This
Agreement is a continuing agreement and shall (i) remain in full force and
effect until the payment in full of the Obligations, (ii) be binding upon each
of the Subordinated Creditors, the Company and their respective successors and
assigns, and (iii) inure to the benefit of, and be enforceable by the Collateral
Agent and the Senior Creditors and their respective successors, transferees and
assigns.  Without limiting the generality of the foregoing clause (iii), any
Senior Creditor may assign or otherwise transfer all or any portion of its
rights and obligations under any Senior Loan Document (as defined in the
Intercreditor Agreement; and which, for the avoidance of doubt, includes the
2009 Private Shelf Agreement and other transaction documents related thereto),
to any other person or entity, and such other person or entity shall thereupon
become vested with all rights in respect thereof granted to such Senior Creditor
herein or otherwise.
 
Section 10. Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York excluding choice-of-law
principles of the law of such State (other than Section 5-1401 of the New York
General Obligations Law) that would require the application of the laws of a
jurisdiction other than such State..
 
 
 
4
 

--------------------------------------------------------------------------------

 
 
 
Section 11. Waiver of Acceptance.  The Subordinated Creditors and the Company
waive acceptance hereof by the Collateral Agent and any Senior Creditor and
agree that this Agreement shall become effective immediately upon the signing
hereof.
 
Section 12. Waiver of Jury Trial.  Each party hereto, and each of the Collateral
Agent and each Senior Creditor by its acceptance of the benefits hereof,
irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or the transactions contemplated hereby.
 
Section 13. Replacement of Existing Subordination Agreement.  This Agreement
replaces and supersedes in its entirety the Existing Subordination Agreement.
 


 
[Signature pages follow]
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Subordinated Creditors and the Company each has caused
this Agreement to be duly executed and delivered by its duly authorized officer
as of the date first above written.
 
Subordinated Creditors:
 
NU SKIN ENTERPRISES HONG KONG, INC.,
a Delaware corporation
NU SKIN INTERNATIONAL, INC.,
a Utah corporation
NU SKIN TAIWAN, INC.,
a Utah corporation
NU SKIN ENTERPRISES UNITED STATES, INC., a Delaware corporation
NU SKIN ASIA INVESTMENT, INC.,
a Delaware corporation
NSE PRODUCTS, INC.,
a Delaware corporation
   
By:
   
Name:
Title:
   
NU SKIN JAPAN CO., LTD.,
a Japanese corporation
   
By:
   
Name:
Title:
   
NSE KOREA LTD.,
a Korean corporation
   
By:
   
Name:
Title:
   


S-1
 
 
 

--------------------------------------------------------------------------------

 



Company:
 
NU SKIN ENTERPRISES, INC.,
a Delaware corporation
   
By:
   
Name:
Title:




S-2
 
 

--------------------------------------------------------------------------------

 

THIS SECOND AMENDED AND RESTATED SUBORDINATION AGREEMENT IS ACKNOWLEDGED AND
CONSENTED TO AS OF THE DATE FIRST WRITTEN ABOVE:
 


2000 NPA Note Purchaser:




THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
 
By:  _________________________________
Its:  Vice President
 



S-3
 
 

--------------------------------------------------------------------------------

 

THIS SECOND AMENDED AND RESTATED SUBORDINATION AGREEMENT IS ACKNOWLEDGED AND
CONSENTED TO AS OF THE DATE FIRST WRITTEN ABOVE:
 


2003 PSA Purchaser:




PRUDENTIAL INVESTMENT MANAGEMENT, INC.
 
By:  _________________________________
 
Its:           Vice President




THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
 
By:  _________________________________
Its:  Vice President
 
PRUCO LIFE INSURANCE COMPANY
 
By:  _________________________________
Its:  Vice President
 
BAYSTATE INVESTMENTS, LLC
Prudential Private Placement Investors, L.P.,
as Investment Advisor
By:         Prudential Private Placement Investors,
Inc., General Partner
 
By:  _________________________________
Its:  Vice President
 



S-4
 
 
 

--------------------------------------------------------------------------------

 

GOLDEN AMERICAN LIFE INSURANCE COMPANY
Prudential Private Placement Investors, L.P.,
as Investment Advisor
By:         Prudential Private Placement Investors,
Inc., General Partner
 
By:  _________________________________
Its:  Vice President
 
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
By:         Prudential Investment Management,
Inc., Investment Manager
 
By:  _________________________________
Its:  Vice President
 


 

S-5
 
 
 

--------------------------------------------------------------------------------

 

THIS SECOND AMENDED AND RESTATED SUBORDINATION AGREEMENT IS ACKNOWLEDGED AND
CONSENTED TO AS OF THE DATE FIRST WRITTEN ABOVE:
 


 
2009 PSA Purchaser:




PRUDENTIAL INVESTMENT MANAGEMENT, INC.
 
By:  _________________________________
 
Its:           Vice President


 

S-6
 
 
 

--------------------------------------------------------------------------------

 

THIS SECOND AMENDED AND RESTATED SUBORDINATION AGREEMENT IS ACKNOWLEDGED AND
CONSENTED TO AS OF THE DATE FIRST WRITTEN ABOVE:
 


Banks and Agent:
 


JPMORGAN CHASE BANK, N.A.,
as sole Bank and Agent
 
By:  _________________________________
Name:
 
Title:
 

S-7
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned additional Subordinated Creditor has caused
this Second Amended and Restated Subordination Agreement to be duly executed and
delivered by its officer thereunto duly authorized as of ___________ ___, 20___.
 
[________________________]
   
By:
   
Name:
Title:



































































(Counterpart to Second Amended and Restated Subordination Agreement dated
October 1, 2009)

 
 
 

--------------------------------------------------------------------------------

 

